Exhibit 10.1

EXECUTION COPY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 12, 2019

among

Amgen Inc.,

The Borrowing Subsidiaries Herein Named,

The Banks Herein Named,

Citibank, N.A.,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Citibank, N.A.

JPMorgan Chase Bank, N.A.

Barclays Bank PLC

BofA Securities, Inc.

Goldman Sachs Bank USA

and

Morgan Stanley Senior Funding, Inc.

as Joint Lead Arrangers and Joint Book Runners

Bank of America, N.A.

Barclays Bank PLC

Goldman Sachs Bank USA

and

Morgan Stanley Senior Funding, Inc.

as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1     1.1    Defined Terms      1                1.2    Use of Defined
Terms      22     1.3    Accounting Terms      22     1.4    Rounding      22  
  1.5    Exhibits and Schedules      22     1.6    References to “the Company
and its Subsidiaries”      23     1.7    Miscellaneous Terms      23     1.8   
Exchange Rates; Alternative Currency Equivalents      23     1.9    Divisions   
  23  

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     23     2.1    Advances - General      23     2.2    Base Rate Advances     
24     2.3    EURO Rate Advances      25     2.4    Voluntary Reduction of
Commitment      25     2.5    Voluntary Conversion or Continuation of Advances
     26     2.6    Letters of Credit      27     2.7    Administrative Agent’s
Right to Assume Funds Available for Advances      31     2.8    Increased
Commitment; Additional Banks      32     2.9    Extension of Maturity Date     
33     2.10    Defaulting Banks      34  

ARTICLE 3 PAYMENTS AND FEES

     36     3.1    Principal and Interest      36     3.2    Facility Fee     
38     3.3    Arranger Fees and Agency Fees      38     3.4    LC Issuance Fee
     38     3.5    LC Reimbursement Fee      39     3.6    LC Drawing Fee     
39     3.7        Capital Adequacy      39  



--------------------------------------------------------------------------------

  3.8    Increased Costs      40     3.9    Default Rate      43     3.10   
Computation of Interest and Fees      44                3.11    Non-Banking Days
     44     3.12    Manner and Treatment of Payments      44     3.13    Funding
Sources      47     3.14    Failure to Charge Not Subsequent Waiver      47    
3.15    Administrative Agent’s Right to Assume Payments Will be Made by Borrower
     47     3.16    Fee Determination Detail      47     3.17    Survivability
     47     3.18    Dodd-Frank, Etc.      47     3.19    Replacement of Banks   
  48  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     48     4.1    Existence and Qualification; Power; Compliance With Laws     
49     4.2    Authority; Compliance With Other Agreements and Instruments and
Government Regulations      49     4.3    No Governmental Approvals Required   
  49     4.4    Subsidiaries      49     4.5    Financial Statements      50    
4.6    No Other Liabilities; No Material Adverse Effect      50     4.7   
Governmental Regulation      50     4.8    Litigation      50     4.9    Binding
Obligations      50     4.10    No Default      51     4.11    Employee Benefit
Plans      51     4.12    Regulation U      51     4.13    Disclosure      51  
  4.14    Tax Liability      51     4.15        Environmental Matters      52  
  4.16    Sanctions      52     4.17    Foreign Corrupt Practices Act      52  
  4.18    EEA Financial Institution      52  

 

2



--------------------------------------------------------------------------------

 

4.19

   Beneficial Ownership Certification      52  

ARTICLE 5 AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

     53    

5.1

   Payment of Taxes and Other Potential Liens      53    

5.2

   Preservation of Existence      53    

5.3

   Maintenance of Properties      53    

5.4

   Maintenance of Insurance      53    

5.5

   Compliance With Laws      54    

5.6

   Visitation      54    

5.7

   Keeping of Records and Books of Account      54    

5.8

   Use of Proceeds      54  

ARTICLE 6 NEGATIVE COVENANTS

     54    

6.1

   Change in Nature of Business      54    

6.2

   Mergers      54    

6.3

   Liens; Sales and Leasebacks      55    

6.4

   Transactions with Affiliates      55    

6.5

   Subsidiary Indebtedness      55    

6.6

   Financial Covenant      56  

          

 

6.7

   Use of Proceeds      56  

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

     56    

7.1

   Financial and Business Information      56    

7.2

   Compliance Certificates      58  

ARTICLE 8 CONDITIONS

     58    

8.1

   Conditions to Effectiveness      58    

8.2

   Any Advance and Any Letter of Credit      60  

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     60    

9.1

   Events of Default      60    

9.2

   Remedies Upon Event of Default      62  

ARTICLE 10 THE ADMINISTRATIVE AGENT

     65    

10.1

   Appointment and Authority      65    

10.2

   Rights as a Bank      65    

10.3    

   Exculpatory Provisions      65  

 

3



--------------------------------------------------------------------------------

 

10.4

   Reliance by Administrative Agent      66    

10.5

   Delegation of Duties      66    

10.6

   Resignation of the Administrative Agent      67  

          

 

10.7

   Non-Reliance on Administrative Agent and Other Banks      68    

10.8

   Right to Indemnity      68    

10.9

   No Other Duties, etc.      69    

10.10

   Bank ERISA Matters      69  

ARTICLE 11 COMPANY GUARANTY

     70    

11.1

   The Guaranty      70    

11.2

   Guaranty Unconditional      71    

11.3

   Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
     72    

11.4

   Waivers by the Company      72    

11.5

   Subrogation, Etc.      73  

ARTICLE 12 ADDITIONAL BORROWERS; TERMINATION OF BORROWERS

     74    

12.1

   Agreement to Participate      74    

12.2

   Notice of Termination      75  

ARTICLE 13 MISCELLANEOUS

     76    

13.1

   Cumulative Remedies; No Waiver      76    

13.2

   Amendments; Consents      76    

13.3

   Costs, Expenses and Taxes      77    

13.4

   Obligation to Make Payments in Dollars or Alternative Currency      77    

13.5

   Nature of Banks’ Obligations      78    

13.6

   Survival      78    

13.7

   Notices and Other Communications; Facsimile Copies      78    

13.8

   Execution of Loan Documents      80    

13.9

   Binding Effect; Assignment; Entire Agreement      80    

13.10

   Setoff Rights      84    

13.11

   Sharing of Setoffs      84    

13.12

   Indemnity by the Company      85    

13.13

   No Third Parties Benefited      86    

13.14

   Confidentiality      86    

13.15  

   Further Assurances      87  

 

4



--------------------------------------------------------------------------------

 

13.16

   No Fiduciary Duties      87    

13.17

   Integration      87    

13.18

   Severability of Provisions      88    

13.19

   Independent Covenants      88  

          

 

13.20

   Headings      88    

13.21

   Time of the Essence      88    

13.22

   Applicable Law      88    

13.23

   Consent to Jurisdiction and Service of Process      88    

13.24

   Waiver of Jury Trial      89    

13.25

   Acknowledgement and Consent to Bail-In of Certain Financial Institutions     
90    

13.26

   Judgment Currency      92    

13.27

   Tax Forms      92    

13.28

   Limitation on Borrowing Subsidiary Obligations      94    

13.29

   Waiver of Damages      94    

13.30  

   Patriot Act Notice      94  

Exhibits

A - Agreement to Participate

B - Note

C - Compliance Certificate

D - Request for Letter of Credit

E - Request for Loan

F - Assignment Agreement

Schedules

 

2.1

Banks’ Pro Rata Shares of the Commitment

4.4

Disclosure of Subsidiaries

4.8

Litigation

4.11(c)

Employee Benefit Plans

4.15

Environmental

6.3

Liens

13.7

Notices

 

5



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 12, 2019

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of December 12,
2019 and is entered into by and among Amgen Inc., a Delaware corporation (the
“Company”), each financial institution whose name is set forth on the signature
pages hereof as a Bank, Citibank, N.A. (“Citibank”), as the Administrative Agent
and an Issuing Bank, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Syndication
Agent.

PRELIMINARY STATEMENT.

The Company, the lenders parties thereto and Citibank, as administrative agent,
are parties to that certain Amended and Restated Credit Agreement dated as of
July 30, 2014 (as amended to date, the “Existing Credit Agreement”). Subject to
the satisfaction of the conditions set forth in Section 3.1, the Company, the
parties hereto and Citibank, as Administrative Agent, desire to amend and
restate the Existing Credit Agreement as herein set forth. In consideration of
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Additional Bank” has the meaning set forth in Section 2.8(b).

“Additional Commitment Bank” has the meaning set forth in Section 2.9(d).

“Administrative Agent” means Citibank, when acting in its capacity as the
administrative agent under any of the Loan Documents.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to the Company
and the Banks.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Advance made or to be made by any Bank to any Borrower as
provided in Article 2, and includes each Base Rate Advance and each EURO Rate
Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control



--------------------------------------------------------------------------------

with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

“Agent Parties” has the meaning set forth in Section 13.7(d)(ii).

“Agreement” means this Second Amended and Restated Credit Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended in accordance with Section 13.2.

“Agreement to Participate” means an Agreement to Participate, substantially in
the form of Exhibit A.

“Alternative Currency” means Euro.

“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars on any date of determination, the amount of the Alternative Currency
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of “Dollar Equivalent,” as
determined by the Administrative Agent.

“Alternative Currency Loan” means any Loan denominated in the Alternative
Currency. Each Alternative Currency Loan must be composed of EURIBOR Rate
Advances.

“Alternative Currency Payment Office” means such office of Citibank as shall be
from time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Company and the Banks.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger” means each of Citibank, JPMorgan, BofA Securities, Inc., Barclays
Bank PLC, Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc. when
acting in its capacity as an arranger and a bookrunner under any of the Loan
Documents.

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit F, executed by a Bank and an Eligible Assignee of all or part of that
Bank’s interest hereunder.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” has the meaning set forth in Section 13.25.

 

2



--------------------------------------------------------------------------------

“Bank” means the Persons identified as “Banks” and listed on the signature pages
of this Agreement and each Eligible Assignee that shall become a party hereto
pursuant to Section 13.9.

“Bank Insolvency Event” means that (a) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Bank or its Parent
Company is the subject of (i) a Bail-In Action or (ii) a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York and, if used in relation to a EURO Rate Advance, is also a
Eurocurrency Banking Day.

“Base Rate”, for any day, means the highest of (i) the rate of interest in
effect on such day as publicly announced by Citibank from time to time as its
base commercial lending rate (such base rate is not intended to be the lowest
rate of interest charged by Citibank) (the “Prime Rate”), (ii) the Federal Funds
Effective Rate in effect on such day plus 1⁄2 of 1% and (iii) the ICE Benchmark
Administration Settlement Rate applicable to Dollars for a period of one month
(“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR
for any day shall be based on the rate appearing on the Bloomberg BBAM Screen
(or any successor thereto) that displays an average ICE Benchmark Administration
Settlement Rate for deposits in Dollars with a term equivalent to such Interest
Period at approximately 11:00 a.m. London time on such day); provided that if
One Month LIBOR shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or One Month LIBOR shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or One Month LIBOR, respectively.

“Base Rate Advance” means an Advance made hereunder that bears interest as set
forth in Section 3.1(b) and designated as a Base Rate Advance in accordance with
Article 2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means the Company and any Borrowing Subsidiary; “Borrowers” means the
Company and each other Borrower, collectively.

 

3



--------------------------------------------------------------------------------

“Borrowing Subsidiary” means any Eligible Subsidiary that has executed an
Agreement to Participate pursuant to Section 12.1.

“Borrowing Subsidiary Obligations” has the meaning set forth in Section 11.1.

“Calculation Date” means, in respect of a EURIBOR Rate Advance, (a) the date
falling two Banking Days (or such other period as is customary in the relevant
foreign exchange market for delivery on the date of the relevant Advance) prior
to the date of each Advance, (b) the date falling two Banking Days (or such
other period as is customary in the relevant foreign exchange market for
delivery on the date of the relevant conversion or continuation of a Loan) prior
to the date of conversion or continuation of any Advance pursuant to
Section 2.5, or (c) such additional dates as the Administrative Agent or the
Majority Banks shall specify or as any Borrower may reasonably request, in which
case the Administrative Agent’s specification shall prevail.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, except for amounts held by, or on
deposit with, another Person as cash collateral or other security.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each Issuing Bank (and “Cash
Collateralization” has a corresponding meaning).

“Certificate of a Senior Officer” means a certificate signed by a Senior Officer
of the Person providing the certificate.

“Citibank” has the meaning set forth in the introductory paragraph.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commitment” means the aggregate commitment of the Banks (i) to make Advances
pursuant to Section 2.1(a) in an aggregate principal amount up to the Dollar
Equivalent of $2,500,000,000 and (ii) to purchase an undivided interest in any
Letters of Credit issued pursuant to Section 2.6(a), as the Commitment may be
reduced in accordance with Section 2.4 or increased in accordance with
Section 2.8. The respective Pro Rata Shares of the Banks on the Closing Date
with respect to the Commitment are set forth in Schedule 2.1.

“Communications” has the meaning set forth in Section 13.7(d)(ii).

“Company” has the meaning set forth in the introductory paragraph.

 

4



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer of the Company.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) interest expense,
(b) provision for taxes based on income, (c) depreciation expense,
(d) amortization expense, (e) unusual or non-recurring charges, expenses or
losses and (f) other non-cash charges, expenses or losses (excluding any such
non-cash charge to the extent it represents an accrual or reserve for potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period), minus, to the extent included in determining
Consolidated Net Income for such period, the sum of (i) unusual or non-recurring
gains and non-cash income, (ii) any other non-cash income or gains increasing
Consolidated Net Income for such period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or reserve for potential cash
charge in any prior period) and (iii) any gains realized from the disposition of
property outside of the ordinary course of business, all as determined on a
consolidated basis; provided, that the Consolidated EBITDA for any entity or
business acquired by the Company or any Subsidiary pursuant to an acquisition
the aggregate consideration for which equals or exceeds $1,000,000,000 during
such period shall be included on a pro forma basis for such period (as
determined in good faith by the Company, assuming the consummation of such
acquisition and the incurrence or assumption of any indebtedness by the Company
and its Subsidiaries in connection therewith incurred as of the first day of
such period), and provided further that the Consolidated EBITDA for any entity
or business sold or otherwise disposed of for aggregate consideration of
$1,000,000,000 or more by the Company or any Subsidiary shall be deducted on a
pro forma basis for such period (as determined in good faith by the Company,
assuming the consummation of such sale or other disposition occurred on the
first day of such period).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Expense for such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to leases recorded as Finance Leases in accordance
with Generally Accepted Accounting Principles) of the Company and its
Subsidiaries on a consolidated basis for such period with respect to all
outstanding Indebtedness of the Company and its Subsidiaries.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries on a consolidated basis; provided that
there shall be excluded the income (or deficit) of any Person (other than a
Subsidiary of the Company) in which the Company or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions.

“Consolidated Net Worth” means, as of any date of determination, the
Shareholders’ Equity of the Company and its Consolidated Subsidiaries on that
date as set forth or reflected on the consolidated balance sheet of the Company
and its Subsidiaries.

 

5



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, as of any date of determination and with
respect to any Person, any Subsidiary of that Person whose financial data is, in
accordance with Generally Accepted Accounting Principles, reflected in that
Person’s consolidated financial statements.

“Consolidated Total Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Debt to (b) Consolidated
Capitalization.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5.

“Current ERISA Affiliate”, as applied to any Person, means (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

“Daily Margin” means, for any date of determination, for the designated Level
and the Type of Advance, the following interest rates per annum:

 

    

                Daily Margin                  

    

       TYPE OF ADVANCE           

    

Base Rate

   Advance    

  

EURO Rate

    Advance   

Level 1

   0.000%    0.700%

Level 2

   0.000%    0.805%

Level 3

   0.000%    0.910%

Level 4

   0.025%    1.025%

Level 5

   0.125%    1.125%

For purposes of this definition, (a) if any change in the rating established by
S&P or Moody’s with respect to Long-Term Debt shall result in a change in the
Level, the change in the Daily Margin shall be effective as of the date on which
such rating change is publicly announced, and (b) if the ratings established by
both of S&P and Moody’s with respect to Long-Term Debt are unavailable for any
reason for any day, then the applicable level for such day shall be deemed to be
Level 5 (or, if the Majority Banks consent in writing, such other Level as may
be reasonably determined by the Majority Banks from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Majority Banks).

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

“Default” means any Event of Default or any event that, with the giving of any
applicable notice or passage of time specified in Section 9.1, or both, would be
an Event of Default.

“Default Rate” means the interest rate described in Section 3.9.

“Defaulting Bank” means at any time, subject to Section 2.10(c), (i) any Bank
that has failed for two or more Banking Days to comply with its obligations
under this Agreement to make an Advance, make a payment to an Issuing Bank in
respect of drawing under a Letter of Credit, or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Administrative Agent and the Company in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Administrative Agent, the Company or an Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Administrative Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
under loan agreements or credit agreements generally, (iv) any Bank that has,
for two or more Banking Days after written request of the Administrative Agent
or the Company, failed to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Bank will cease to be a Defaulting Bank solely pursuant to
this clause (iv) upon the Administrative Agent’s and the Company’s receipt of
such written confirmation), or (v) any Bank with respect to which a Bank
Insolvency Event has occurred and is continuing with respect to such Bank or its
Parent Company; provided that a Bank Insolvency Event shall not be deemed to
occur with respect to a Bank or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Bank or Parent
Company by a Governmental Agency or instrumentality thereof where such action
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Agency or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank . Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any of clauses (i) through (v) above will
be conclusive and binding absent manifest error, and such Bank will be deemed to
be a Defaulting Bank (subject to Section 2.10(c)) upon notification of such
determination by the Administrative Agent to the Company, the Issuing Banks, and
the Banks.

 

7



--------------------------------------------------------------------------------

“Designated Deposit Account” means a deposit account designated by a Borrower in
its Request for Loan submitted with respect to each Loan.

“Dollar Equivalent” means, as of any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the Alternative Currency based
on the spot rate for the purchase by Citibank of the Alternative Currency
through its foreign exchange trading office prior to 11:00 A.M. (London time) on
such date.

“Dollar Loan” means any Loan denominated in Dollars.

“Dollars” or “$” means United States Dollars.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.9(b)(iii)).

“Eligible Subsidiary” means any of the wholly-owned Subsidiaries of the Company.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was at any time, maintained or contributed to
by the Company or with respect to any such plan that is subject to Section 302
of ERISA or Title IV of ERISA or Section 412 of the Code, any of its ERISA
Affiliates.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastrict Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

“Environmental Laws” means all plans, policies or decrees binding on the Company
and its Subsidiaries in accordance with applicable statutes, ordinances, orders,
rules or regulations and all statutes, ordinances, orders, rules or regulations
and the like, in each case, relating to (i) environmental matters, including,
without limitation, those relating to fines, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
release or threatened release of hazardous materials, (ii) the generation, use,
storage, transportation or disposal of hazardous materials, or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Company or any of its Subsidiaries or any of their respective properties,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal

 

8



--------------------------------------------------------------------------------

Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as
amended or supplemented, and any analogous future or present local, state and
federal statutes and regulations promulgated pursuant thereto, each as in effect
as of the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which that Person is, or was at any
time, a member; (ii) any trade or business (whether or not incorporated) which
is, or was at any time, a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which that Person
is, or was at any time, a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is, or was at any time, a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC, or the
penalty for failure to provide such notice, has been waived by regulation or by
PBGC technical update); (ii) the failure to meet the minimum funding standard of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by the Company or any of its ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability therefor pursuant to Sections 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate under
Section 4042 of ERISA any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Company or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal by the Company or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Company or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
imposition on the Company or any of its ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Section 409 or
502(c), (i) or (l) or 4071 of ERISA in respect of any Pension Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Pension Plan or the assets thereof, or against the Company or any of its
ERISA Affiliates in connection with

 

9



--------------------------------------------------------------------------------

any such Pension Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (xi) the conditions for imposition of a Lien under Section 303(k) of
ERISA shall have been met with respect to any Pension Plan.

“EURIBOR Rate” means, for any Interest Period for each EURIBOR Rate Advance, an
interest rate per annum equal to the offered quotation which appears on the page
of the Bloomberg Screen which displays an average rate of the Banking Federation
of the EMU for the Euro for such period at or about 10:00 a.m. (London time) two
Eurocurrency Banking Days before the first day of such Interest Period or, if
such page or such service shall cease to be available, such other page or such
other service for the purpose of displaying an average rate of the Banking
Federation of the EMU as the Administrative Agent, after consultation with the
Banks and the Company, shall reasonably select; provided that if the EURIBOR
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“EURIBOR Rate Advance” means an Advance in Euros which bears interest at a rate
per annum determined on the basis of the EURIBOR Rate. All EURIBOR Rate Advances
shall be denominated in Euros.

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“EURO Rate Advance” means, as the context may require, a Eurodollar Rate Advance
or a EURIBOR Rate Advance.

“Eurocurrency Banking Day” means (a) if such day relates to any Eurodollar Rate
Advance, any Banking Day on which dealings in Dollar deposits are conducted by
and among banks in the London interbank offer market for Dollar deposits or
(b) if such day relates to any EURIBOR Rate Advance, a TARGET Day.

“Eurocurrency Lending Office” means, as to each Bank, its office or branch so
designated by written notice to the Company and the Administrative Agent as its
Eurocurrency Lending Office. If no Eurocurrency Lending Office is designated by
a Bank, its Eurocurrency Lending Office shall be its office at its address for
purposes of notices hereunder.

“Eurocurrency Market” means, with respect to any EURO Rate Advance, the London
interbank offer market for Dollar and Euro deposits.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the offered rate (if any) appearing
on the Bloomberg BBAM Screen (or any successor thereto) which displays ICE
Benchmark Administration Settlement Rates for deposits of Dollars for a period
equal to the Interest Period relating to that Advance at or about 11:00 a.m.
(London time) two Eurocurrency Banking Days before the first day of such
Interest Period with respect to each Eurodollar Rate Advance or, if such page or
such service shall cease to be available, such other page or such other service
for the purpose of displaying an average rate for deposits of Dollars in the
London interbank market

 

10



--------------------------------------------------------------------------------

as the Administrative Agent, after consultation with the Banks and the Company,
shall reasonably select; provided that if the Eurodollar Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest based on the
Eurodollar Rate. All Eurodollar Rate Advances shall be denominated in Dollars.

“Event of Default” shall have the meaning provided in Section 9.1.

“Excluded Taxes” has the meaning set forth in Section 3.12(d)(i).

“Existing Credit Agreement” has the meaning set forth in the preliminary
statement.

“Extending Bank” has the meaning set forth in Section 2.9(e).

“Extension Date” has the meaning set forth in Section 2.9(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the rate on overnight federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Banking Day next succeeding such day; provided that (i) if such day is not a
Banking Day, the Federal Funds Effective Rate for such day shall be such rate on
such transactions on the next preceding Banking Day as so published on the next
succeeding Banking Day, and (ii) if no such rate is so published on such next
succeeding Banking Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent, in its capacity as a Bank, on
such day on such transactions as determined by the Administrative Agent;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Finance Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be recorded as a “finance lease” on the balance
sheet of that Person prepared in accordance with Generally Accepted Accounting
Principles.

“Fiscal Quarter” means the fiscal quarter of the Company consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and December
31.

“Fiscal Year” means the fiscal year of the Company consisting of a twelve month
fiscal period ending on each December 31.

 

11



--------------------------------------------------------------------------------

“Foreign Bank” has the meaning set forth in Section 13.27(a)(i).

“Fronting Exposure” means, at any time there is a Defaulting Bank with respect
to any Issuing Bank, such Defaulting Bank’s Pro Rata Share of the LC Obligations
with respect to Letters of Credit issued by such Issuing Bank, other than LC
Obligations as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in the United States of America. The term “Generally Accepted
Accounting Principles” shall be read in each instance as if the words
“consistently applied” followed immediately thereafter, meaning that the
accounting principles applied are consistent in all material respects (except
for changes concurred in by the Company’s independent public accountants) to
those applied at prior dates or for prior periods.

“Governmental Agency” means (a) any foreign, federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or
(d) with respect to any Person, any arbitration tribunal or other
nongovernmental authority to whose jurisdiction that Person has consented.

“Guaranty” has the meaning set forth in Section 11.1.

“Hostile Acquisition” means the acquisition of over 50% of the capital stock or
other equity interests of a Person (the “Target”) through a tender offer or
similar solicitation of the owners of such capital stock or other equity
interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors or shareholders of the Target or by similar action if
the Target is not a corporation and as to which such approval has not been
withdrawn.

“Increase Date” has the meaning set forth in Section 2.8(c).

“Increased Commitment” has the meaning set forth in Section 2.8(a).

“Indebtedness” means, as to any Person, (a) all indebtedness of such Person for
borrowed money, (b) that portion of the obligations of such Person under Finance
Leases which is properly recorded as a liability on a balance sheet of that
Person prepared in accordance with Generally Accepted Accounting Principles,
(c) to the extent of the outstanding Indebtedness thereunder, any obligation of
such Person that is evidenced by a promissory note or other similar instrument
representing an extension of credit to such Person, whether or not for borrowed
money, (d) any obligation of such Person for the deferred purchase price of
Property or services (other than trade or other accounts payable in the ordinary
course of business), (e) any obligation of such Person of the nature described
in clauses (a), (b), (c) or (d) above that is secured by a

 

12



--------------------------------------------------------------------------------

Lien on assets of such Person, whether or not that Person has assumed such
obligation or whether or not such obligation is non-recourse to the credit of
such Person, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien,
(f) obligations of such Person arising under acceptance facilities or under
facilities for the discount of accounts receivable of such Person, (g) any
obligation of such Person to reimburse the issuer of any letter of credit issued
for the account of such Person upon which and only to the extent a draw has been
made and (h) in the case of the Company, the net obligations of the Company
under Swap Agreements. Notwithstanding the provisions listed above, Indebtedness
shall not include any intercompany loans made by the Company to a Subsidiary or
by any Subsidiary to another Subsidiary or by any Subsidiary to the Company. As
of any date of determination, the amount of the Company’s Indebtedness with
respect to (1) Swap Agreements shall be equal to the net marked-to-market value
(if negative) for the Company for all such Swap Agreements taken as a whole and
(2) obligations under clause (d) shall be the stated balance sheet amount of
such obligations, determined on a consolidated basis in accordance with
Generally Accepted Accounting Principles, of the Company and its Consolidated
Subsidiaries on that date.

“Indemnified Taxes” has the meaning set forth in Section 3.12(d)(i).

“Indemnitees” has the meaning set forth in Section 13.12.

“Interest Period” means, as to each EURO Rate Advance, the period commencing on
the date specified by the Borrower of such Advance pursuant to Section 2.1(b)
and ending 1, 3 or 6 months thereafter (or (i) in the case of EURO Rate Advances
denominated in Dollars, 2 months or (ii) if agreed to by all Banks, 12 months or
a period of shorter than 1 month), as specified by the applicable Borrower in
the applicable Request for Loan; provided that:

(a)      The first day of any Interest Period shall be a Eurocurrency Banking
Day;

(b)      Any Interest Period that would otherwise end on a day that is not a
Eurocurrency Banking Day shall be extended to the next succeeding Eurocurrency
Banking Day unless such Eurocurrency Banking Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurocurrency Banking Day; and

(c)      No Interest Period shall extend beyond the final Maturity Date.

“Issue” means the issuance or extension of, or amendment to, any Letter of
Credit.

“Issuing Bank” means Citibank, JPMorgan, Bank of America, N.A., Barclays Bank
PLC, Goldman Sachs Bank USA, Morgan Stanley Bank, N.A. and any other Bank
acceptable to the Company and the Administrative Agent that agrees in writing to
perform the duties of an Issuing Bank under this Agreement.

“JPMorgan” has the meaning set forth in the introductory paragraph.

 

13



--------------------------------------------------------------------------------

“Laws” means, collectively, all foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or
controlling precedents of any Governmental Agency.

“LC Commitment” means, with respect to each Issuing Bank, the amount set forth
on Schedule 2.1 or such other amount as may be agreed by such Issuing Bank and
the Company from time to time. Each Issuing Bank’s LC Commitment is part of, and
not in addition to, its respective Pro Rata Share of the Commitment.

“LC Issuance Fee” means a fee payable to the applicable Issuing Bank as provided
in Section 3.4.

“LC Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.6 that have not been funded by the Banks and, in the case of any
Letters of Credit denominated in Euro, shall be the Alternate Currency
Equivalent in Dollars of such amount, determined as of the third Banking Day
prior to such date.

“LC Reimbursement Fee” means a fee payable to the Administrative Agent, for the
pro rata benefit of the Banks, as provided in Section 3.5.

“Letters of Credit” means any letters of credit issued by an Issuing Bank
pursuant to Section 2.6(a), either as originally executed or as the same may
from time to time be supplemented, modified, reviewed, extended or supplanted.

“Level” means Level 1, Level 2, Level 3, Level 4 or Level 5, as the case may be,
provided, however that if, as of any date of determination, (a) there is a one
Level difference between (x) the Level that would be applicable if such Level
were determined solely by reference to the rating assigned by S&P (the
“Hypothetical S&P Level”) and (y) the Level that would be applicable if such
Level were determined solely by reference to the rating assigned by Moody’s (the
“Hypothetical Moody’s Level”) then the “Level” for such date shall be deemed to
be the higher of the Hypothetical S&P Level and the Hypothetical Moody’s Level
and (b) there is a two Level or more difference between the Hypothetical S&P
Level and the Hypothetical Moody’s Level, then the “Level” for such date shall
be deemed to be the middle Level between the Hypothetical S&P Level and the
Hypothetical Moody’s Level, and if such middle Level does not exist, then the
“Level” for such date shall be deemed to be the lower of the middle two Levels
between the Hypothetical S&P Level and the Hypothetical Moody’s Level (for these
purposes Level 1 being higher than Level 2, etc.).

“Level 1” means that, as of any date of determination, the Long-Term Debt
carries either of the following ratings:

“A+” or higher from S&P

“A1” or higher from Moody’s.

“Level 2” means that, as of any date of determination, the criteria of Level 1
are not satisfied and the Long-Term Debt carries either of the following
ratings:

 

14



--------------------------------------------------------------------------------

“A” from S&P

“A2” from Moody’s.

“Level 3” means that, as of any date of determination, the criteria of neither
Level 1 nor Level 2 are satisfied and the Long-Term Debt carries either of the
following ratings:

“A-” from S&P

“A3” from Moody’s.

“Level 4” means that, as of any date of determination, the criteria of none of
Level 1, Level 2 or Level 3 are satisfied and the Long-Term Debt carries either
of the following ratings:

“BBB+” from S&P

“Baa1” from Moody’s.

“Level 5” means that, as of any date of determination, the criteria of none of
Level 1, Level 2, Level 3 or Level 4 are satisfied.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable Law of any jurisdiction with respect to any Property.

“Loan” means any group of Advances made at any one time by the Banks pursuant to
Article 2.

“Loan Documents” means, collectively, this Agreement, the Notes, any Request for
Loan, any Agreement to Participate, any Letter of Credit, and any Request for
Letter of Credit, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.

“Long-Term Debt” means senior, unsecured, long-term-debt securities of the
Company.

“Majority Banks” means, as of any date of determination, Banks to which more
than 50% of the aggregate Total Outstandings is owed or, if Total Outstandings
at such time are zero, Banks whose aggregate Pro Rata Shares are greater than
50% of the Commitment then in effect; provided that if any Bank shall be a
Defaulting Bank at such time, there shall be excluded from the determination of
Majority Banks at such time the Total Outstandings owed to such Defaulting Bank
at such time or, if the Total Outstandings at such time are zero, the Pro Rata
Share of the Commitment of such Bank at such time, as applicable. For purposes
of this definition, Total Outstandings in respect of the then undrawn portion of
outstanding Letters of

 

15



--------------------------------------------------------------------------------

Credit and unreimbursed drawings under Letters of Credit shall be deemed to be
owing to each Bank ratably in accordance with their respective Pro Rata Shares.

“Material Adverse Effect” means a circumstance or set of circumstances or events
affecting the business, financial condition or operations of the Company and its
Subsidiaries, taken as a whole, that have a material adverse effect,
individually or in the aggregate, upon the ability (i) of the Company and its
Subsidiaries, taken as a whole, to perform under the Loan Documents or (ii) of
the Banks to enforce, the Obligations under the Loan Documents.

“Maturity Date” means December 12, 2024, subject to the extension thereof
pursuant to Section 2.9; provided, however that the Maturity Date for any Bank
that is a Non-Extending Bank to any requested extension pursuant to Section 2.9
shall be the Maturity Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA) to which the Company or any of
its ERISA Affiliates is contributing, or within the preceding six (6) years has
contributed, or to which the Company or any of its ERISA Affiliates has, or
within the preceding six (6) years has had, an obligation to contribute.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.

“Non-Extending Bank” has the meaning set forth in Section 2.9(b).

“Notes” means any of the promissory notes made by the Borrowers in favor of a
Bank in accordance with Section 2.1(e) to evidence revolving Advances made by
that Bank under the Commitment, substantially in the form of Exhibit B, as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed or extended.

“Notice Date” has the meaning set forth in Section 2.9(b).

“Notice of Conversion/Continuation” has the meaning specified in Section 2.5(a).

“Obligations” means all present and future monetary obligations of every kind or
nature of the Borrowers at any time and from time to time owed to the Arrangers,
the Administrative Agent, the Syndication Agent, any Issuing Bank or the Banks
or any one or more of them under any one or more of the Loan Documents, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against the
Company or any Subsidiary of the Company.

“Original Currency” has the meaning set forth in Section 13.26(a).

 

16



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Bank, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Bank and the jurisdiction imposing such Tax (other
than connections arising from the Administrative Agent or such Bank having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Currency” has the meaning set forth in Section 13.26(a).

“Other Taxes” has the meaning set forth in Section 3.12(d)(ii).

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, or if such
Bank does not have a bank holding company, then any corporation, association,
partnership or other business entity owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Bank.

“Participant” has the meaning set forth in Section 13.9(c).

“Participant Register” has the meaning set forth in Section 13.9(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning set forth in Section 13.30.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means any Employee Benefit Plan other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Section 302 of ERISA or Title IV
of ERISA.

“Permitted Encumbrances” means:

(a)        inchoate Liens incident to construction or maintenance of real
property, or Liens incident to construction or maintenance of real property, now
or hereafter filed of record for sums not yet delinquent or being contested in
good faith, if reserves or other appropriate provisions, if any, as shall be
required by Generally Accepted Accounting Principles shall have been made
therefor;

(b)        Liens for taxes and assessments on real property which are not yet
past due, or Liens for taxes and assessments on real property for which adequate
reserves have been set aside and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of non-payment of the obligations secured by such Liens, no such material
real property is subject to a material risk of loss or forfeiture;

 

17



--------------------------------------------------------------------------------

(c)        easements, exceptions, reservations, or other agreements granted or
entered into for the purpose of pipelines, conduits, cables, wire communication
lines, power lines and substations, streets, trails, walkways, drainage,
irrigation, water, and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting real
property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

(d)        rights reserved to or vested in any Governmental Agency by Law to
control or regulate, or obligations or duties under Law to any Governmental
Agency with respect to, the use of any real property;

(e)        rights reserved to or vested in any Governmental Agency by Law to
control or regulate, or obligations or duties under Law to any Governmental
Agency with respect to, any right, power, franchise, grant, license, or permit;

(f)        present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of real property;

(g)        statutory Liens, other than those described in clauses (a) or (b)
above, arising in the ordinary course of business with respect to obligations
which are not delinquent or are being contested in good faith, if reserves or
other appropriate provisions, if any, as shall be required by Generally Accepted
Accounting Principles shall have been made therefor;

(h)        Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(i)        Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which the Company or a Subsidiary is a party as lessee, provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed 16-2/3% of the annual fixed rentals payable
under such lease;

(j)        Liens consisting of deposits of Property to secure statutory
obligations of the Company or a Subsidiary of the Company in the ordinary course
of its business;

(k)        Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which the Company or a
Subsidiary of the Company is a party in the ordinary course of its business;

(l)        purchase money Liens or purchase money security interests upon or in
any property acquired or held by the Company or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property;

 

18



--------------------------------------------------------------------------------

(m)      Liens on an asset to secure all or any part of the cost of development
or construction of such asset or improvements thereon and which shall be
released or satisfied within 120 days after completion of such development or
construction;

(n)        Liens on an asset created in connection with the acquisition,
construction or development of additions, extensions or improvements to such
asset which shall be financed by obligations described in Sections 142, 144(a)
or 144(c) of the Code, as amended, or by obligations entitled to substantially
similar tax benefits under other legislation or regulations in effect from time
to time;

(o)        Liens on property subject to escrow or similar arrangements
established in connection with litigation settlements;

(p)        Liens on an asset required in connection with any program, law,
statute or regulation of any state or local authority which provides financial
or tax benefits not available without such Lien, provided that substantially all
of the obligations secured by such Lien are obligations that are in lieu of, or
reduce, a property tax or other payment obligation that itself would have been
secured by a Lien permitted hereunder; and

(q)        Liens on Property securing any intercompany loans made by the Company
to a Subsidiary or by any Subsidiary to another Subsidiary.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, estate, unincorporated organization, business association,
tribe, firm, joint venture, Governmental Agency, or otherwise.

“Platform” has the meaning set forth in Section 13.7(d)(i).

“Potential Defaulting Bank” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Bank Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Bank, (ii) any Bank that has notified, or whose Parent Company
or a financial institution affiliate thereof has notified, the Administrative
Agent, the Company or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement, unless
such writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), or
(iii) any Bank that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency. Any
determination by the Administrative Agent that a Bank is a Potential Defaulting
Bank under any of clauses (i) through (iii) above will be conclusive and binding
absent manifest error, and such Bank will be deemed a Potential Defaulting Bank
(subject to Section 2.10(c)) upon notification of such determination by the
Administrative Agent to the Company, the Issuing Banks and the Banks.

“Pro Rata Share” means, with respect to each Bank, with respect to the
Commitment, and any Loan made under any portion of the Commitment, the
percentage set forth

 

19



--------------------------------------------------------------------------------

opposite the name of that Bank and that portion of the Commitment on Schedule
2.1 as modified from time to time. The Pro Rata Share of each Bank shall be
deemed to have been modified at each time the Commitment is modified in
accordance with Section 2.8, 2.9, 2.10 or 13.9.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Reference Rate” means (a) the Eurodollar Rate, (b) the EURIBOR Rate or (c) One
Month LIBOR.

“Register” has the meaning set forth in Section 13.9(g).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit D, together with the standard form of
application for letter of credit used by the applicable Issuing Bank, signed by
a Senior Officer of the applicable Borrower and properly completed to provide
all information required to be provided therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit E, signed by a Senior Officer of the applicable Borrower and properly
completed to provide all information required to be included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“S&P” means S&P Global Ratings, or any successor thereto.

“Securities” means any capital stock, share, voting trust certificate, bond,
debenture, note or other evidence of indebtedness, limited partnership interest,
or any warrant, option or other right to purchase or acquire any of the
foregoing.

 

20



--------------------------------------------------------------------------------

“Senior Officer” means the (a) chief executive officer, (b) chief operating
officer, (c) chief financial officer, (d) chief accounting officer,
(e) corporate controller, (f) treasurer, (g) assistant treasurer, (h) any senior
vice president, or (i) any executive vice president, in each case whatever the
title nomenclature may be, of the Person designated.

“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity as of that date determined in accordance with Generally Accepted
Accounting Principles; provided that there shall be excluded from Shareholders’
Equity any amount attributable to capital stock that is, directly or indirectly,
required to be redeemed or repurchased by the issuer thereof at a specified date
or upon the occurrence of specified events or at the election of the holder
thereof.

“Significant Subsidiary” has the meaning set forth in Section 4.4.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company, partnership or joint
venture, whether now existing or hereafter organized or acquired: (a) in the
case of a corporation or limited liability company, of which a majority of the
securities or other ownership interests having ordinary voting power for the
election of directors or other governing body (other than securities or other
ownership interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership or joint
venture, of which such Person or a Subsidiary of such Person is a general
partner or joint venturer or of which a majority of the partnership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries, excluding any partnership or joint venture over
which the Person or Subsidiary of such Person does not exercise actual control.

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, Daily Margin, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent and the Company, to reflect the
adoption of such Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent and the Company determine in good faith and in
a commercially reasonable manner that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Successor Rate exists, in such other manner of
administration as determined in the good faith and commercially reasonable
discretion of the Administrative Agent and the Company).

“Swap Agreement” means a written agreement between the Company and one or more
financial institutions providing for “swap”, “collar” or other interest rate
protection (other than “caps”) with respect to any Indebtedness.

“Syndication Agent” means JPMorgan, when acting in its capacity as the
syndication agent under any of the Loan Documents.

 

21



--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) System (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning set forth in Section 3.12(d)(i).

“Total Outstandings” means, as of any date of determination, the sum on that
date of (a) the aggregate Dollar Equivalent of the outstanding principal amount
of the Advances, plus (b) the aggregate then undrawn portion of Letters of
Credit which are issued and outstanding, plus (c) the aggregate unreimbursed
drawings under Letters of Credit.

“Type” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Advance or a EURO Rate Advance.

“Unused Portion” means the Commitment, less Total Outstandings as to the
Commitment.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made and all financial statements required to be delivered hereunder shall be
prepared in accordance with Generally Accepted Accounting Principles as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Company’s independent public accountants) with the audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries most recently delivered to the Banks; provided, that, if the
Company notifies the Administrative Agent that the Company wishes to amend any
covenant in Article 6 to eliminate the effect of any change in Generally
Accepted Accounting Principles on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Majority Banks wish to amend
Article 6 for such purpose), then the Company’s compliance with such covenant
shall be determined on the basis of Generally Accepted Accounting Principles in
effect immediately before the relevant change in Generally Accepted Accounting
Principles became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Majority
Banks.

1.4 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or

 

22



--------------------------------------------------------------------------------

amended, are incorporated herein by this reference. A matter disclosed on any
Schedule shall be deemed disclosed on all Schedules.

1.6 References to “the Company and its Subsidiaries”. Any reference herein to
“the Company and its Subsidiaries” or the like shall refer solely to the Company
during such times, if any, as the Company shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

1.8 Exchange Rates; Alternative Currency Equivalents. On each Calculation Date,
the Administrative Agent shall determine the exchange rate as of such
Calculation Date to be used for calculating relevant Dollar Equivalent and
Alternative Currency Equivalent amounts. The exchange rates so determined shall
become effective on such Calculation Date and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the exchange rates employed in converting any amounts between
the applicable currencies. Wherever in this Agreement in connection with an
Advance, conversion or continuation of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or Loan is
denominated in the Alternative Currency, such amount shall be the Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
the Alternative Currency), as determined by the Administrative Agent.

1.9 Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Advances - General.

(a) Subject to the terms and conditions set forth in this Agreement, each Bank
shall, at any time and from time to time from the Closing Date through the
Maturity Date applicable to such Bank, according to its Pro Rata Share of the
Commitment, make Advances to the Borrowers under the Commitment in such amounts
in Dollars or in the Alternative Currency as the Borrowers may request that do
not exceed in the aggregate at any one time outstanding the amount of that
Bank’s Pro Rata Share of the Commitment; provided that, giving effect to the
Loan of which such Advance is a part, (i) the Total Outstandings shall not
exceed the Commitment and (ii) the sum of all Advances then outstanding plus the
face amount of all Letters of Credit then outstanding plus the sum of all
unreimbursed drawings under Letters of

 

23



--------------------------------------------------------------------------------

Credit shall not exceed the Commitment. Subject to the limitations set forth
herein, the Borrowers may borrow and repay under the Commitment without premium
or penalty.

(b) Subject to the next sentence, each Loan under this Section 2.1 shall be made
pursuant to a Request for Loan which shall specify the requested (i) date of
such Loan, (ii) type of Loan, (iii) amount of such Loan and (iv) Interest Period
for such Loan. Unless the Administrative Agent has notified, in its sole and
absolute discretion, the Borrowers to the contrary, a Loan may be requested by
telephone by a Senior Officer of the applicable Borrower, in which case such
Borrower shall promptly confirm such request by transmitting a telecopy or other
electronic communication of, or at the Administrative Agent’s request by
mailing, a Request for Loan executed by a Senior Officer of such Borrower
conforming to the preceding sentence to the Administrative Agent.

(c) Promptly following receipt of a Request for Loan (or the receipt of a
substitute request permitted under the second sentence of Section 2.1(b)), the
Administrative Agent shall notify each Bank by telephone (so long as such notice
by telephone is promptly followed by a notice in writing) or telecopier or other
electronic communication (the method of notice shall be at the Administrative
Agent’s option) of the date and type of the Loan, the applicable Interest Period
and the amount of that Bank’s Pro Rata Share of the Loan. Not later than 2:00
p.m., New York time, on the date specified for any Loan subject to the
provisions of Sections 2.2 and 2.3, each Bank shall make its Pro Rata Share of
the Loan in immediately available funds available to the Administrative Agent at
the Administrative Agent’s Office. Upon fulfillment of the applicable conditions
set forth in Article 8 and subject to the provisions of Sections 2.2 and 2.3,
all Advances shall be credited in immediately available funds to the Designated
Deposit Account.

(d) Each Loan under the Commitment shall be in a minimum amount of $2,000,000
(or €2,000,000, if the applicable borrowing is in Euros) and multiples of
$1,000,000 or €1,000,000, as applicable, in excess of that amount.

(e) If so requested by any Bank by written notice to the Company (with a copy to
the Administrative Agent) at least two Banking Days prior to the Closing Date or
at any time thereafter, each Borrower shall execute and deliver to such Bank
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Bank pursuant to Section 13.9) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Company’s
receipt of such notice) a promissory note or promissory notes to evidence such
Bank’s Advances under its Pro Rata Share of the Commitment, substantially in the
form of Exhibit B.

(f) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

2.2 Base Rate Advances. Each request by a Borrower for a Base Rate Advance shall
be made pursuant to a Request for Loan (or telephonic request for Loan referred
to in the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 12:00
noon, New York time, on the date of a

 

24



--------------------------------------------------------------------------------

proposed Base Rate Advance. All Advances denominated in Dollars shall constitute
Base Rate Advances unless properly designated as Eurodollar Rate Advances
pursuant to Section 2.3.

2.3 EURO Rate Advances.

(a) Each request by a Borrower for a Eurodollar Rate Advance shall be made
pursuant to a Request for Loan (or telephonic request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 1:00
p.m., New York time, at least three (3) Eurocurrency Banking Days before the
first day of the applicable Interest Period. Each request by a Borrower for a
EURIBOR Rate Advance shall be made pursuant to a Request for Loan (or telephonic
request for Loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 9:30 a.m., London time, at least three (3) Eurocurrency
Banking Days before the first day of the applicable Interest Period.

(b) On the second Eurocurrency Banking Day before the first day of the
applicable Interest Period in the case of Eurodollar Rate Advances and EURIBOR
Rate Advances, the Administrative Agent shall determine the applicable
Eurodollar Rate or EURIBOR Rate, as the case may be (which determination shall
be conclusive in the absence of manifest error), and prior to 1:00 p.m., New
York time on that same day shall give notice of the same to the applicable
Borrower and the Banks by telephone or telecopier or other electronic
communication (the method of notice shall be at the Administrative Agent’s
option).

(c) Unless all of the Banks otherwise consent, no EURO Rate Advance may be
requested during the continuance of an Event of Default.

(d) Prior to the submission of a Request for Loan with respect to a EURO Rate
Advance, any Borrower may request the Administrative Agent to provide a
non-binding estimate of the Eurodollar Rate or EURIBOR Rate that would then
apply in the event such Borrower submitted a Request for Loan.

2.4 Voluntary Reduction of Commitment. (a) The Company shall have the right, at
any time and from time to time, without penalty or charge, upon at least two
(2) days’ prior written notice to the Administrative Agent, to voluntarily
reduce, permanently and irrevocably, in a minimum amount of $5,000,000 and
multiples of $1,000,000 in excess thereof, or to terminate, all or a portion of
the then Unused Portion of the Commitment; provided that any such reduction or
termination shall be accompanied by payment of all accrued and unpaid facility
fees with respect to the portion of the Commitment being reduced or terminated.
Any such notice of reduction may be conditioned upon the successful closing of a
new financing and the Administrative Agent will promptly notify each Bank
thereof and of such Bank’s portion of the Commitments being reduced.

(b)         The Company shall have the right, at any time, upon at least three
Banking Days’ notice to a Defaulting Bank (with a copy to the Administrative
Agent), to terminate in whole such Defaulting Bank’s Commitment under this
Section 2.4(b). The Borrowers will pay all principal of, and interest accrued to
the date of such payment on, Advances owing to such

 

25



--------------------------------------------------------------------------------

Defaulting Bank and pay any accrued facility fee payable to such Defaulting Bank
pursuant to Section 3.2 and all other amounts payable to such Defaulting Bank
hereunder (including but not limited to any increased costs, additional interest
or other amounts owing under Sections 3.7 and 3.8 and any indemnification for
Taxes under Section 3.12) and upon such payments, the obligations of such
Defaulting Bank hereunder shall, by the provisions hereof, be released and
discharged; provided, however, that (i) such Defaulting Bank’s rights under
Sections 3.7 and 3.8 shall survive such release and discharge as to matters
occurring prior to such date and (ii) no claim that the Borrowers may have
against such Defaulting Bank arising out of such Defaulting Bank’s default
hereunder shall be released or impaired in any way. The aggregate amount of the
Commitments of the Banks once reduced pursuant this Section 2.4(b) may not be
reinstated; provided, however, that if pursuant to this Section 2.4(b), the
Borrowers shall pay to a Defaulting Bank any principal of, or interest accrued
on, the Advances owing to such Defaulting Bank, then the Borrowers shall either
(x) confirm to the Administrative Agent that, except as disclosed by the Company
and approved in writing by the Administrative Agent, acting at the direction of
the Majority Banks, the representations and warranties contained in Article 4,
other than Sections 4.4, 4.6 and 4.8, are true and correct in all material
respects (except that to the extent any representation or warranty is qualified
by materiality, it is true and correct in all respects) on and as of such date
of payment as though made on that date (except to the extent such
representations and warranties specifically relate to an earlier date in which
case they are true and correct in all material respects (except that to the
extent any representation or warranty is qualified by materiality, it is true
and correct in all respects) as of such earlier date) and no Default has
occurred and is continuing or (y) pay or cause to be paid a ratable payment of
principal and interest to all Banks who are not Defaulting Banks.

2.5 Voluntary Conversion or Continuation of Advances.

(a) Each Borrower may on any Banking Day upon notice given to the Administrative
Agent not later than 12:00 noon (New York City time) on the third Eurocurrency
Banking Day prior to the date of the proposed Conversion or continuance (a
“Notice of Conversion/Continuation”) and subject to the provisions of
Section 2.3, (1) Convert all or any portion of Advances of one Type into
Advances made to such Borrower of another Type and (2) upon the expiration of
any Interest Period applicable to Advances which are EURO Rate Advances,
continue all (or, subject to Section 2.3, any portion of) such Advances as EURO
Rate Advances and the succeeding Interest Period(s) of such continued Advances
shall commence on the last day of the Interest Period of the Advances to be
continued; provided, however, that any Conversion of any EURO Rate Advances into
Base Rate Advances shall be made on, and only on, the last day of an Interest
Period for such EURO Rate Advances. Each such Notice of Conversion/Continuation
shall, within the restrictions specified above, specify (i) the date of such
continuation or Conversion, (ii) the Advances (or, subject to Section 2.3, any
portion thereof) to be continued or Converted, (iii) if such continuation is of,
or such Conversion is into, EURO Rate Advances, whether such EURO Rate Advance
is a Eurodollar Advance or a EURIBOR Rate Advance and the duration of the
Interest Period of each such Advance, and (iv) in the case of a continuation of
or a Conversion into a EURO Rate Advance, that no Event of Default has occurred
and is continuing. Each Conversion or continuation shall be in a minimum amount
of $2,000,000 or €2,000,000, as applicable, and multiples of $1,000,000 or
€1,000,000, as applicable.

 

26



--------------------------------------------------------------------------------

(b) If upon the expiration of the then existing Interest Period applicable to
any Advance which is a EURO Rate Advance, the Borrower thereof shall not have
delivered a Notice of Conversion/Continuation in accordance with this
Section 2.5, then such Advance if it is an Advance of Dollars shall upon such
expiration automatically be continued as a Eurodollar Rate Advance with an
Interest Period of one month; provided, however, that in the case of a failure
to timely request a continuation of Advances denominated in the Alternative
Currency, such Advances shall be continued as EURIBOR Rate Advances in the
Alternative Currency with an Interest Period of one month. No Eurodollar Rate
Advance may be converted into or continued as a EURIBOR Rate Advance, but
instead must be prepaid in Dollars and reborrowed in the Alternative Currency,
and no EURIBOR Rate Advance may be converted into or continued as a Eurodollar
Rate Advance, but instead must be prepaid in the Alternative Currency and
reborrowed in Dollars.

(c) After the occurrence of and during the continuation of an Event of Default,
the Borrowers may not elect to have an Advance be made or continued as, or
Converted into, a EURO Rate Advance after the expiration of any Interest Period
then in effect for that Advance.

2.6 Letters of Credit.

(a) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the date that is thirty (30) days before the
Maturity Date of the applicable Issuing Bank, each Issuing Bank shall issue such
Letters of Credit denominated in Dollars as a Borrower may request by delivering
a Request for Letter of Credit to such Issuing Bank and to the Administrative
Agent; provided that, giving effect to such Letter of Credit (i) the aggregate
effective face amounts of all outstanding Letters of Credit will not exceed
$300,000,000, (ii) the sum of all Advances then outstanding plus the face amount
of all Letters of Credit then outstanding plus the sum of all unreimbursed
drawings under Letters of Credit shall not exceed the Commitment, (iii) Total
Outstandings will not exceed the Commitment and (iv) the aggregate effective
face amounts of all outstanding Letters of Credit issued by any Issuing Bank
will not exceed such Issuing Bank’s LC Commitment; and provided, further, that
none of Barclays Bank PLC, Goldman Sachs Bank USA or Morgan Stanley Bank, N.A.
shall be required to issue trade or commercial Letters of Credit. Letters of
Credit issued under the Commitment may be issued for terms up to five (5) years
from the date of issuance but in no event shall the term of any such Letter of
Credit extend beyond the Maturity Date applicable to the Issuing Bank of such
Letter of Credit and no Letter of Credit may expire after the Maturity Date of
any Non-Extending Bank if, after giving effect to such issuance, the aggregate
Pro Rata Shares of the Commitment held by the Extending Banks (including any
replacement Banks) for the period following such Maturity Date would be less
than the face amounts of the Letters of Credit and Advances expiring after such
Maturity Date. Each Letter of Credit shall be in a minimum amount of $500,000,
unless otherwise consented to by the applicable Issuing Bank. The issuance of
any Letter of Credit shall constitute usage of the Commitment. Subject to the
limitations set forth herein, the Borrowers may request Letters of Credit,
reimburse drawings under Letters of Credit and request further Letters of Credit
without premium or penalty.

(b) No Issuing Bank shall Issue any Letter of Credit if it has received written
notice from the Majority Banks, the Administrative Agent or the Company on or
prior to the Banking Day prior to the requested date of issuance of such Letter
of Credit, that one or more of

 

27



--------------------------------------------------------------------------------

the applicable conditions contained in Section 8.2 is not then satisfied. Each
Issuing Bank is under no obligation to Issue any Letter of Credit if:

(i)        any order, judgment or decree of any Governmental Agency or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Agency with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
Letters of Credit generally or such Letter of Credit in particular; or

(ii)        any requested Letter of Credit is not in form reasonably acceptable
to such Issuing Bank, or the issuance of a Letter of Credit shall violate any
generally applicable policies of such Issuing Bank.

(c) Each Request for Letter of Credit shall be submitted to any Issuing Bank and
the Administrative Agent at least three (3) Banking Days prior to the date when
the issuance of a Letter of Credit is requested. Upon issuance of a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Banks of the
amount and terms thereof. Any Letter of Credit issued shall conform with the
applicable Issuing Bank’s generally applicable policies regarding form and
substance.

(d) Upon the issuance of a Letter of Credit, each Bank shall be deemed to have
irrevocably purchased from the Issuing Bank of such Letter of Credit, without
recourse to or warranty from such Issuing Bank, a pro rata undivided
participation in the Letter of Credit, in an amount equal to that Bank’s Pro
Rata Share. Without limiting the scope and nature of each Bank’s participation
in any Letter of Credit, to the extent that any Issuing Bank has not been
reimbursed by the applicable Borrower, in accordance with Section 2.6(e), for
any payment made by such Issuing Bank under any Letter of Credit, each Bank
shall reimburse such Issuing Bank promptly upon demand for the amount of such
payment in accordance with its Pro Rata Share of the Commitment, as the case may
be. The obligation of each Bank to so reimburse each Issuing Bank shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit together with interest as hereinafter
provided. The participation of the Bank in each Letter of Credit shall be
automatically adjusted at each time the Pro Rata Shares are modified in
accordance with Sections 2.8, 2.9, 2.10 or 13.9.

(e) After any drawing on a Letter of Credit, the applicable Issuing Bank shall
notify the applicable Borrower and the Administrative Agent by telephone or
telecopier or other electronic communication of such drawing by 2:00 p.m., New
York time, on the date such payment is to be made and such Borrower shall
reimburse such Issuing Bank, in immediately available funds for any amount paid
or to be paid by such Issuing Bank under such Letter of Credit by 4:00 p.m., New
York time on the date of such notice.

 

28



--------------------------------------------------------------------------------

(f) If the applicable Borrower fails to make the payment required by
Section 2.6(e), the Administrative Agent shall notify the Banks by telephone
(promptly followed in writing) or telecopier or other electronic communication
(the method of notification shall be at the Administrative Agent’s option) of
the unreimbursed amount of such payment. Each Bank irrevocably and
unconditionally agrees (irrespective of the occurrence of an Event of Default or
any other circumstance) that it shall make available to the Administrative Agent
(for the account of the applicable Issuing Bank) an amount equal to its
respective participation in same day funds, at the Administrative Agent’s
Office, not later than the close of business (New York time) on the date
notified by the Administrative Agent. In the event that any Bank fails to make
available to the Administrative Agent the amount of such Bank’s participation in
such Letter of Credit as provided above, the applicable Issuing Bank (through
the Administrative Agent) shall be entitled to recover such amount on demand
from such Bank together with interest thereon, for each day from the date of
such payment until the date such amount is paid to such Issuing Bank, at the
rate per annum equal to the average overnight federal funds rate. Any amount
made available by a Bank to the Administrative Agent as such Bank’s
participation in such Letter of Credit shall constitute a demand loan to the
applicable Borrower bearing interest at a rate per annum equal to (i) from the
date of any payment made by the applicable Issuing Bank through the date ten
days after such payment, the Base Rate plus the weighted average of the Daily
Margin for each day during the applicable period, and (ii) thereafter, the Base
Rate plus the weighted average of the Daily Margin for each day during the
applicable period plus 2%; provided, that if a Bank is prevented from making
such demand loans by the provisions of the United States Bankruptcy Code or
otherwise, the amount so paid to such Issuing Bank by such Bank shall constitute
a funding and purchase by it of a participation in such Letter of Credit
disbursement by such Issuing Bank and all obligations of the applicable Borrower
with respect thereto, including interest thereon to the extent accruing from the
date of such purchase. The Administrative Agent shall promptly pay to the
applicable Issuing Bank all funds paid by the Banks to reimburse such Issuing
Bank for the payment made by it under the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated for the purposes of
Article 8 the same as the issuance of a new Letter of Credit.

(h) Reserved.

(i) The obligation of the Borrowers to reimburse each Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit
issued by it, and the obligations of the Banks under their respective
participations under the Letters of Credit, shall be absolute, unconditional,
and irrevocable and shall not be affected by any of the following circumstances:

(i)         any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)         any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto;

 

29



--------------------------------------------------------------------------------

(iii)      the existence of any claim, setoff, defense, or other rights which
any Borrower may have at any time against any Bank, any beneficiary of the
Letter of Credit (or any persons or entities for whom any such beneficiary may
be acting) or any other Person, whether in connection with the Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

(iv)      any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

(v)      the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(vi)      any failure or delay in notice of shipments or arrival of any
property;

(vii)      any error in the transmission of any message relating to a Letter of
Credit not caused by such Issuing Bank, or any delay or interruption in any such
message;

(viii)    any error, neglect or default of any correspondent of any Bank in
connection with a Letter of Credit;

(ix)      any consequence arising from acts of God, war, insurrection,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of such Issuing Bank;

(x)      so long as such Issuing Bank in good faith determines that the draft,
contract or document appears to comply with the terms of the Letter of Credit,
the form, accuracy, genuineness or legal effect of any contract or document
referred to in any document submitted to such Issuing Bank in connection with a
Letter of Credit; and

(xi)      where such Issuing Bank has acted in good faith and without gross
negligence or willful misconduct and observed general banking usage, any other
circumstance whatsoever.

(j) each Issuing Bank shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.3, mutatis mutandis.

(k) As between any Borrower and each Issuing Bank, such Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible: (1) for the
validity, genuineness or legal effect of any document submitted by any party in
connection with the issuance of or any drawing under the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, fraudulent or
forged; (2) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or

 

30



--------------------------------------------------------------------------------

proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (3) for errors in interpretation of technical terms;
(4) for the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; provided that none of the
events set forth in the foregoing clauses (1) through (4) shall have been caused
by the gross negligence or willful misconduct of such Issuing Bank; and (5) for
any consequences arising from causes beyond the control of such Issuing Bank.
None of the above shall affect, impair, or prevent the vesting of any of such
Issuing Bank’s rights or powers hereunder. In furtherance and extension and not
in limitation of the specific provisions hereinabove set forth, any action taken
or omitted by an Issuing Bank under or in connection with the Letters of Credit,
if taken or omitted in good faith, without gross negligence or willful
misconduct, shall not put such Issuing Bank under any resulting liability to the
Borrowers or the Banks.

(l) No Issuing Bank shall have any obligation whatsoever to make any factual or
legal determinations as to the correctness of any demand or payment under any
Letter of Credit strictly complying with the terms of such Letter of Credit
before such Issuing Bank makes any payment under the Letter of Credit. The
Borrowers and the Banks hereby waive (A) diligence, presentment, demand, protest
or notice of any kind, (B) any requirement that the applicable Issuing Bank
exhaust any right or remedy against the Borrowers, the Administrative Agent, any
other participant in the credit, or any other Person, and (C) any claim or
defense based on any time or other indulgence granted to any Borrower, the
Administrative Agent or any other Person and any right of subrogation to any
rights or remedies of such Issuing Bank in respect of any of the Letters of
Credit or any defense that such Issuing Bank has impaired any such right of
subrogation.

(m) In the event that any payment made by or on behalf of any Borrower pursuant
to or in connection with any Letter of Credit is rescinded or must otherwise be
restored or returned to such Borrower or other relevant party, as applicable,
including as a result of any insolvency, bankruptcy or reorganization or similar
proceedings in respect of such Borrower, the obligations of the Banks under this
Section 2.6(m) in respect of such rescinded, restored or returned payment shall
be reinstated in full and the Banks shall be liable to indemnify the applicable
Issuing Bank hereunder as fully as if such payment had never been made. The
provision of this Section 2.6(m) shall survive the payment of the obligations of
the Borrowers under the Letters of Credit.

(n) All amounts to be paid to any Issuing Bank by the Banks under this Agreement
shall be paid by the Banks to the Administrative Agent for the account of such
Issuing Bank, without any set-off or counterclaim whatsoever and free and clear
of and without deduction for or on account of any taxes, duties or other charges
whatsoever, and without any liability therefor.

2.7 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Bank no later than the
time of the funding by the Administrative Agent of any Loan that such Bank does
not intend to make available to the Administrative Agent such Bank’s Pro Rata
Share of the total amount of such Loan, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on the date
of the Loan and the Administrative Agent may, in reliance

 

31



--------------------------------------------------------------------------------

upon such assumption, make available to the applicable Borrower a corresponding
amount. If the Administrative Agent has made funds available to any Borrower
based on such assumptions and such corresponding amount is not in fact made
available to the Administrative Agent by such Bank, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such Bank,
which demand shall be made in a reasonably prompt manner. If such Bank does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent promptly shall notify the applicable Borrower
and such Borrower shall pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover from such Bank
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to such
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the average overnight federal
funds rate. Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its Pro Rata Share of the Commitment or to prejudice any
rights that the Administrative Agent or any Borrower may have against any Bank
as a result of any default by such Bank hereunder.

2.8 Increased Commitment; Additional Banks.

(a)        On a single occasion during each year subsequent to the Closing Date,
the Company may, upon at least thirty (30) days’ notice to the Administrative
Agent (which shall promptly provide a copy of such notice to such Banks and such
Eligible Assignees identified by the Company), propose to increase the amount of
the Commitment in an aggregate minimum amount of $10,000,000 and an aggregate
maximum amount not to exceed $750,000,000 (the amount of any such increase, the
“Increased Commitment”); provided that the conditions set forth in
Section 2.8(c) are satisfied. Each such Bank and each such Eligible Assignee
shall have the right (but no obligation), for a period of fifteen (15) days
following receipt of such notice, to elect by notice to the Company and the
Administrative Agent to participate in the Increased Commitment.

(b)        Each such Bank and Eligible Assignee that agrees to participate in
the Increased Commitment shall agree to (i) in the case of any such Bank that is
an existing Bank, increase its Pro Rata Share of the Commitment and (ii) in the
case of any such Eligible Assignee (an “Additional Bank”), become a party to
this Agreement, provided that the Pro Rata Share of the Commitment of each
Additional Bank equals or exceeds $10,000,000. The sum of the increases in the
Pro Rata Shares of the Commitment of the existing Banks pursuant to this
subsection (b) plus the Pro Rata Shares of the Commitment of the Additional
Banks shall not in the aggregate exceed the Increased Commitments.

(c)        An increase in the aggregate amount of the Commitment pursuant to
this Section 2.8 shall become effective on the date (the “Increase Date”) on
which the Administrative Agent receives an agreement in form and substance
satisfactory to the Administrative Agent signed by the Company, by each
Additional Bank and by each other Bank whose Pro Rata Share of the Commitment is
to be increased, setting forth the new Pro Rata Shares of the Commitment of such
Banks and setting forth the agreement of each Additional Bank to become a party
to this Agreement and to be bound by all the terms and provisions hereof,
together with (x) a certificate dated as of the Increase Date (i) certifying and
attaching the

 

32



--------------------------------------------------------------------------------

resolutions adopted by the Company approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 4 are true and correct in
all material respects (except that to the extent any representation or warranty
is qualified by materiality, it shall be true and correct in all respects) on
and as of the Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.8, the representations and warranties contained
in Sections 4.5, 4.6 and 4.8 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.1, and (B) no Default exists, and (y) such opinions of counsel for the
Company with respect to the Increased Commitment as the Administrative Agent may
reasonably request.

2.9 Extension of Maturity Date.

(a)        Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Banks in writing) not
earlier than 60 days and not later than 45 days prior to any anniversary of the
Closing Date (each, an “Extension Date”), request that each Bank extend such
Bank’s Maturity Date for an additional one year from the Maturity Date
applicable to such Bank, provided that the Company shall not request more than
two extensions of the Maturity Date hereunder.

(b)        Bank Elections to Extend. Each Bank, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 25 days prior to such Extension
Date, advise the Administrative Agent whether or not such Bank agrees to such
extension (and each Bank that determines not to so extend its Maturity Date (a
“Non-Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Bank that does not so advise the Administrative Agent on or before
the Notice Date shall be deemed to be a Non-Extending Bank). The election of any
Bank to agree to such extension shall not obligate any other Bank to so agree.

(c)        Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Bank’s determination under this Section 2.9 no later
than the date 20 days prior to the applicable Extension Date (or, if such date
is not a Banking Day, on the next preceding Banking Day).

(d)        Additional Commitment Banks. The Company shall have the right to
replace each Non-Extending Bank with another bank or other banks (which may be,
but need not be, one or more of the existing Banks, but which shall be an
Eligible Assignee) which at the time agree to (i) in the case of any such Bank
that is an existing Bank, increase its Pro Rata Share of the Commitment and
(ii) in the case of any other such Bank, become a party to this Agreement (each,
an “Additional Commitment Bank”) as provided in Section 13.9; provided that each
of such Additional Commitment Banks shall enter into an Assignment Agreement
pursuant to which such Additional Commitment Bank shall, effective as of the
applicable Extension Date, undertake a Pro Rata Share of the Commitment (and, if
any such Additional Commitment Bank is already a Bank, its Pro Rata Share of the
Commitment shall be in addition to such Bank’s Pro Rata Share of the Commitment
hereunder on such date).

 

33



--------------------------------------------------------------------------------

(e)        Minimum Extension Requirement. If (and only if) the total of the Pro
Rata Shares of the Commitment of the Banks that have agreed so to extend their
Maturity Date (each, an “Extending Bank”) and the additional Pro Rata Shares of
the Commitment of the Additional Commitment Banks shall be more than 50% of the
Commitment in effect immediately prior to the Extension Date, then, effective as
of the Extension Date, the Maturity Date of each Extending Bank and of each
Additional Commitment Bank shall be extended to the date falling one year after
the Maturity Date then applicable to such Bank (except that, if such date is not
a Banking Day, such Maturity Date as so extended shall be the next preceding
Banking Day) and each Additional Commitment Bank shall thereupon become a “Bank”
for all purposes of this Agreement.

(f)        Conditions to Effectiveness of Extensions. As a condition precedent
to such extension, the Company shall deliver to the Administrative Agent a
certificate dated as of the Extension Date (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 4 are true and correct in
all material respects (except that to the extent any representation or warranty
is qualified by materiality, it shall be true and correct in all respects) on
and as of the Extension Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.9, the representations and warranties contained
in Sections 4.5, 4.6 and 4.8 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.1, and (B) no Default exists. In addition, on the Maturity Date of
each Non-Extending Bank, the Company shall repay all Loans owing to such
Non-Extending Bank and outstanding on such date (and pay any additional amounts
required pursuant to Section 3.8(c)) to the extent necessary to keep outstanding
Loans ratable with any revised Pro Rata Shares of the respective Banks effective
as of such date.

2.10    Defaulting Banks.

(a)      If a Bank becomes, and during the period it remains, a Defaulting Bank,
the following provisions shall apply:

(i)      such Defaulting Bank’s Pro Rata Share of the LC Obligations will,
subject to the limitation in the proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Bank) among the
Non-Defaulting Banks pro rata in accordance with their respective Pro Rata
Shares of the Commitment; provided that (A) the sum of each Non-Defaulting
Bank’s aggregate principal amount of Advances and Pro Rata Share of the LC
Obligations may not in any event exceed the Pro Rata Share of the Commitment of
such Non-Defaulting Bank as in effect at the time of such reallocation and
(B) subject to Section 13.25, neither such reallocation nor any payment by a
Non-Defaulting Bank pursuant thereto will constitute a waiver or release of any
claim the Company, any other Borrower, the Administrative Agent, any Issuing
Bank, or any other Bank may have against such Defaulting Bank or cause such
Defaulting Bank to be a Non-Defaulting Bank;

(ii)      to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s share of the LC Obligations cannot be so reallocated, whether
by reason of the

 

34



--------------------------------------------------------------------------------

proviso in clause (i) above or otherwise, the Borrowers will, not later than
three Banking Days after demand by the Administrative Agent (at the direction of
an Issuing Bank), (A) Cash Collateralize the obligations of the Borrowers in
respect of such LC Obligations in an amount equal to the aggregate amount of the
unreallocated portion of such LC Obligations, or (B) make other arrangements
satisfactory to the Administrative Agent and each Issuing Bank, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Bank;

(iii)      any amount paid by the Borrowers or otherwise received by the
Administrative Agent for the account of a Defaulting Bank under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Bank, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.10(c)) the termination of the
Commitment and payment in full of all obligations of the Borrowers hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Bank to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Bank to an Issuing Bank (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Banks hereunder other than Defaulting Banks, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Banks
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Banks hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Banks, and seventh after the termination
of the Commitment and payment in full of all obligations of the Borrowers
hereunder, to pay amounts owing under this Agreement to such Defaulting Bank or
as a court of competent jurisdiction may otherwise direct. Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.10 shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto; and

(iv)      so long as such Bank is a Defaulting Bank or a Potential Defaulting
Bank, the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Bank’s or such Potential Defaulting Bank’s Pro Rata Share of the then
outstanding LC Obligations will be 100% covered by the Pro Rata Shares of the
Commitment of the Non-Defaulting Banks and/or cash collateral will be provided
by the Borrowers in accordance with Section 2.10(a)(ii), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among Non-Defaulting Banks in a manner consistent with Section 2.10(a)(i) (and
such Defaulting Bank or Potential Defaulting Bank shall not participate
therein).

In furtherance of the foregoing, if any Bank becomes, and during the period it
remains, a Defaulting Bank or a Potential Defaulting Bank, each Issuing Bank is
hereby authorized by each Borrower (which authorization is irrevocable and
coupled with an interest) to

 

35



--------------------------------------------------------------------------------

give, in its discretion, through the Administrative Agent, a Request for Loan
pursuant to Section 8.2 in such amounts and in such times as may be required to
(i) reimburse an outstanding drawing under a Letter of Credit, and/or (ii) Cash
Collateralize the obligations of the Borrowers in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Bank or Potential Defaulting Bank
in respect of such Letter of Credit.

(b)      No Pro Rata Share of the Commitment of any Bank shall be increased or,
except as otherwise expressly provided in this Section 2.10, otherwise affected,
and performance by each Borrower of its obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.10. The rights
and remedies against a Defaulting Bank under this Section 2.10 are in addition
to any other rights and remedies which the Company, any other Borrower, the
Administrative Agent, any Issuing Bank or any Bank may have against such
Defaulting Bank.

(c)      If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Bank or a Potential Defaulting Bank
should no longer be deemed to be a Defaulting Bank or a Potential Defaulting
Bank, as the case may be, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Advances of the other Banks or take such other actions as
the Administrative Agent may determine to be necessary to cause the Advances to
be funded and held on a pro rata basis by the Banks in accordance with their Pro
Rata Share, whereupon such Bank will cease to be a Defaulting Bank or Potential
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank or Potential Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank or Potential Defaulting Bank.

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth herein before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law, with interest on
overdue interest to bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

 

36



--------------------------------------------------------------------------------

(b) Interest accrued on each Base Rate Advance shall be payable quarterly in
arrears on the last day of each March, June, September and December commencing
on the first such date to occur after the Closing Date. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Advance
shall bear interest at a fluctuating rate per annum equal to the Base Rate plus
the weighted average of the Daily Margin for each day during the applicable
period. Each change in the interest rate hereunder shall take effect
simultaneously with the corresponding change in the Base Rate. Each change in
the Base Rate shall be effective as of 12:01 a.m., New York time, on the Banking
Day on which the change in the Base Rate is announced, unless otherwise
specified in such announcement, in which case the change shall be effective as
so specified.

(c) Interest accrued on each EURO Rate Advance, the Interest Period for which is
three months or less, shall be due and payable on the last day of the applicable
Interest Period. Interest accrued on each other EURO Rate Advance shall be due
and payable on every three month anniversary of the date which is three months
after the date such EURO Rate Advance was made, converted or continued pursuant
to Section 2.5 and on the last day of the Interest Period. Except as otherwise
provided in Section 3.9, (i) the unpaid principal amount of any Eurodollar Rate
Advance shall bear interest at a rate per annum equal to the Eurodollar Rate for
that Eurodollar Rate Advance plus the weighted average of the Daily Margin for
each day during the applicable period and (ii) the unpaid principal amount of
any EURIBOR Rate Advance shall bear interest at a rate per annum equal to the
EURIBOR Rate for that EURIBOR Rate Advance plus the weighted average of the
Daily Margin for each day during the applicable period.

(d) If not sooner paid, the principal amount of each Advance shall be payable to
each Bank on the Maturity Date applicable to such Bank.

(e) If the Administrative Agent notifies the Company at any time that the Dollar
Equivalent of the Total Outstandings exceeds the Commitment, by reason of
fluctuations in exchange rates or otherwise, the Borrowers shall, within two
Banking Days after receipt of such notice, prepay Loans in an aggregate amount
sufficient to reduce the Dollar Equivalent thereof as of the date of such
payment to an amount not to exceed the Commitment then in effect.

(f) The Loans may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this subsection, (i) any partial prepayment
shall be in minimum amount of $2,000,000 and €2,000,000 and multiples of
$1,000,000 and €1,000,000, as applicable, in excess thereof, (ii) the
Administrative Agent shall have received written notice of any prepayment by (x)
11:00 a.m. (New York time) on the date of prepayment (which shall be a Banking
Day), in the case of a Base Rate Advance, (y) by 1:00 p.m. (New York time) three
(3) Banking Days before the date of prepayment, in the case of a Eurodollar Rate
Advance, and (z) by 9:30 a.m. (London time) three (3) Banking Days before the
date of prepayment, in the case of a EURIBOR Rate Advance, which notice shall
identify the date and amount of the prepayment and the Loan(s) being prepaid,
(iii) each prepayment of principal shall be accompanied by payment of interest
accrued through the date of payment on the amount of principal paid and (iv) in
any event, any payment or prepayment of all or any part of any EURO Rate Advance
on a day other than the last day of the applicable Interest Period shall be
subject to Section 3.8(c). Any such notice of prepayment may be conditioned upon
the successful closing of a new financing and the

 

37



--------------------------------------------------------------------------------

Administrative Agent will promptly notify each Bank thereof and of such Bank’s
portion of the outstanding Loans being prepaid; provided that, to the extent
such notice of prepayment is rescinded and/or the prepayment is not made, the
Borrowers shall pay any amounts required to be made under Section 3.8(c).

3.2 Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Bank (other than a Defaulting Bank for such time as such Bank is
a Defaulting Bank solely in respect of its unused Pro Rata Share of the
Commitment) a facility fee on such Bank’s daily average Pro Rata Share of the
Commitment, whether used or unused, from the Closing Date in the case of each
Bank and from the effective date specified in the Assignment Agreement pursuant
to which it became a Bank in the case of each other Bank until the Maturity Date
applicable to such Bank, payable quarterly in arrears on the last day of each
March, June, September and December, commencing on December 31, 2019, in an
amount equal to the product of (i) such Bank’s daily average Pro Rata Share of
the Commitment, whether used or unused, in effect during the period for which
such payment that is to be made times (ii) the weighted average rate per annum
that is derived from the following rates: (a) a rate of 0.05% per annum with
respect to each day during such period that the ratings with respect to
Long-Term Debt were at Level 1, (b) a rate of 0.07% per annum with respect to
each day during such period that such ratings were at Level 2, (c) a rate of
0.09% per annum with respect to each day during such period that such ratings
were at Level 3, (d) a rate of 0.10% per annum with respect to each day during
such period that such ratings were at Level 4 and (e) a rate of 0.125% per annum
with respect to each day during such period that such ratings were at Level 5.
If any change in the rating established by S&P or Moody’s with respect to
Long-Term Debt shall result in a change in the Level, the change in the facility
fee shall be effective as of the date on which such rating change is publicly
announced. If the ratings established by S&P or Moody’s with respect to
Long-Term Debt are unavailable for any reason for any day, then the applicable
Level for purposes of calculating the facility fee for such day shall be deemed
to be Level 5 (or, if the Majority Banks consent in writing, such other Level as
may be reasonably determined by the Majority Banks from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Majority Banks).

3.3 Arranger Fees and Agency Fees. On the Closing Date, the Company shall pay to
the Arrangers fees in the amounts agreed upon by letter agreements dated
November 6, 2019 among the Company and the Arrangers. Such fees are for the sole
account of the Arrangers and are fully earned upon receipt and non-refundable.
The Company shall pay to the Administrative Agent agency fees in the amounts
agreed upon by letter agreement dated November 6, 2019 between the Company and
Citigroup Global Markets Inc. Such agency fees shall be payable annually in
advance as set forth in such letter agreements. The agency fees are for the sole
account of the Administrative Agent and are fully earned upon receipt and
non-refundable; provided, however that in the event the facilities hereunder are
terminated, the agency fees deemed earned shall be pro rated over the number of
days from the last quarterly date on which the agency fees were paid to the
termination date of the facilities.

3.4 LC Issuance Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Issuance Fee to the Administrative Agent for the account of each
Issuing Bank, in the amounts agreed upon in writing between the Company and such
Issuing Bank. The LC

 

38



--------------------------------------------------------------------------------

Issuance Fees are for the sole account of the applicable Issuing Bank and are
fully earned upon receipt and non-refundable.

3.5 LC Reimbursement Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Reimbursement Fee to the Administrative Agent, for the pro rata
benefit of the Banks in accordance with their respective Pro Rata Shares of the
Commitment, in an amount equal to the average daily face amount of Letters of
Credit outstanding during such Fiscal Quarter times the weighted average of the
Daily Margin for EURO Rate Advances for each day during such period; provided,
that (a) to the extent that all or a portion of the Fronting Exposure in respect
of any Defaulting Bank is reallocated to the Non-Defaulting Banks pursuant to
Section 2.10(a), such fees that would have accrued for the benefit of such
Defaulting Bank will instead accrue for the benefit of and be payable to such
Non-Defaulting Banks, pro rata in accordance with their respective Pro Rata
Shares of the Commitment, and (b) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank; provided
further that, with respect to this subclause (b), to the extent that any portion
of the Fronting Exposure in respect of any Defaulting Bank is Cash
Collateralized pursuant to Section 2.10(b) or otherwise, no such fees shall be
payable to the respective Issuing Banks with respect to such Cash Collateralized
portion of such Fronting Exposure.

3.6 LC Drawing Fee. The Company shall pay a drawing fee to each Issuing Bank in
the amount of $250 for each drawing under any Letters of Credit issued by it,
payable on the date of such drawing or promptly upon notice to the Company of
the draw under any Letter of Credit.

3.7 Capital Adequacy. If any Bank (including an Issuing Bank) determines in good
faith that compliance with any Law or regulation or with any guideline or
request (excluding any published as of the date hereof or currently scheduled to
take effect) from any central bank or other Governmental Agency (whether or not
having the force of Law), in each case adopted or effective after the date
hereof has or would have the effect of reducing the rate of return on the
capital of such Bank or any corporation controlling such Bank as a consequence
of, or with reference to, such Bank’s Pro Rata Share of any portion of the
Commitment or its making or maintaining of Advances, or its issuance of any
Letter of Credit, below the rate which such Bank or such other corporation could
have achieved but for such compliance (taking into account the policies of such
Bank or corporation with regard to capital), then the Company shall from time to
time, upon demand by such Bank (with a copy of such demand to the Administrative
Agent), immediately pay to such Bank additional amounts sufficient to compensate
such Bank or other corporation for such reduction. A certificate as to such
amounts, setting forth in reasonable detail the basis for such calculations,
submitted to the Company and the Administrative Agent by such Bank, shall be
conclusive and binding for all purposes, absent manifest error. Each Bank agrees
promptly to notify the Company and the Administrative Agent of any circumstances
that would cause the Company to pay additional amounts pursuant to this
Section 3.7.

 

39



--------------------------------------------------------------------------------

3.8 Increased Costs.

(a) If, after the date hereof, by reason of (i) the adoption of any Law by any
Governmental Agency, central branch or comparable authority with respect to
activities in the Eurocurrency Market, or (ii) any change in the interpretation
or administration of any existing Law by any Governmental Agency, central bank
or comparable authority charged with the interpretation or administration
thereof, or (iii) compliance by any Bank or its Eurocurrency Lending Office or
any Issuing Bank with any request or directive (whether or not having the force
of Law) of any such Governmental Agency, central bank or comparable authority,
or (iv) the existence or occurrence of circumstances affecting the Eurocurrency
Market generally that are beyond the reasonable control of the Banks:

(1)      (A)      any reserve (including, without limitation, any reserve
imposed by the Board of Governors of the Federal Reserve System), liquidity,
special deposit, compulsory loan, insurance charge or similar requirements shall
be imposed, modified or deemed applicable against assets of, deposits with or
for the account of, or credit extended by, any Bank or its Eurocurrency Lending
Office or any Issuing Bank; or

(B)      any Bank or its Eurocurrency Lending Office or the Eurocurrency Market
or any Issuing Bank shall have imposed on it any other condition, cost or
expense affecting any Advance, any of its Notes, its obligation to make Advances
or this Agreement, or its obligation to make or maintain Letters of Credit
hereunder, or any of the same shall otherwise be adversely affected;

and the result of any of the foregoing, as determined by such Bank, increases
the cost to such Bank or its Eurocurrency Lending Office of making, converting
to, continuing or maintaining any Advance or in respect of any Advance, any of
its Notes or its obligation to make Advances or the issuance or maintenance of
any Letter of Credit or reduces the amount of any sum received or receivable by
such Bank or its Eurocurrency Lending Office with respect to any Advance, any of
its Notes or its obligation to make Advances (assuming such Bank’s Eurocurrency
Lending Office had funded 100% of its EURO Rate Advance in the Eurocurrency
Market) or in respect of Letters of Credit or its participation therein, then,
upon demand by such Bank or such Issuing Bank (with a copy to the Administrative
Agent), the Company shall pay to such Bank or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Bank or such
Issuing Bank, as the case may be, for such increased cost or reduction;
provided, however, that this Section 3.8 shall not apply to any increased cost
resulting from Indemnified Taxes, which are covered by Section 3.12 or Excluded
Taxes. A statement of any Bank or such Issuing Bank claiming compensation under
this subsection and setting forth the additional amount or amounts to be paid to
it hereunder shall be conclusive in the absence of manifest error. Each Bank and
each Issuing Bank agree to endeavor promptly to notify the Company of any event
of which it has actual knowledge (and, in any event, within 90 days from the
date on which it obtained such knowledge), occurring after the Closing Date,
which will entitle such Bank or such Issuing Bank to compensation pursuant to
this Section 3.8, and agrees to designate a different Eurocurrency Lending
Office if such designation will avoid the need for or reduce the

 

40



--------------------------------------------------------------------------------

amount of such compensation and will not, in the judgment of such Bank or such
Issuing Bank, otherwise be disadvantageous to such Bank or such Issuing Bank. If
any Bank claims compensation under this Section 3.8, the Company may at any
time, upon at least four (4) Banking Days’ prior notice to the Administrative
Agent and Banks and upon payment in full of the amounts provided for in this
Section 3.8 through the date of such payment plus any fee required by
Section 3.8(c), pay in full all Advances or request that all EURO Rate Advances
be converted to Base Rate Advances or all Base Rate Advances be converted to
EURO Rate Advances.

(2)        If any Bank shall have reasonably determined that it shall be
unlawful for such Bank or its Eurocurrency Lending Office to make, maintain or
fund its portion of any EURO Rate Advance, or the authority of such Bank to
purchase or sell, or to take deposits of, Dollars or Euros in the Eurocurrency
Market, or to determine or charge interest rates based upon the Eurodollar Rate
or EURIBOR Rate has become unlawful, then such Bank shall so notify the
Administrative Agent and the other Banks, and such Bank’s obligation to make
EURO Rate Advances shall be suspended for the duration of such illegality and
the Administrative Agent forthwith shall give notice thereof to the Company and
such Bank shall make a Base Rate Advance as part of any successive EURO Rate
Advance. Upon receipt of such notice, the outstanding principal amount of all
EURO Rate Advances made by such Bank, together with accrued interest thereon,
automatically shall be converted to Base Rate Advances with Interest Periods
corresponding to the EURO Rate Advances of which such EURO Rate Advances were a
part and, if, on the date of any such conversion, any such EURO Rate Advance is
an Alternative Currency Loan, it shall be redenominated into a Dollar Loan in a
principal amount equal to the Dollar Equivalent of the amount of such
Alternative Currency Loan on either (A) the last day of the Interest Period(s)
applicable to such EURO Rate Advances if the affected Bank may lawfully continue
to maintain and fund such EURO Rate Advances to such day(s) or (B) immediately
if the affected Bank may not lawfully continue to fund and maintain such EURO
Rate Advances to such day(s), provided that in such event the conversion shall
not be subject to payment of a fee under Section 3.8(c).

(b) If, with respect to any proposed EURO Rate Advance:

(i)        the Majority Banks reasonably determine that, by reason of
circumstances affecting the Eurocurrency Market generally that are beyond the
reasonable control of the Banks, deposits in Dollars or Euros (in the applicable
amounts) are not being offered to each of the Banks in the Eurocurrency Market
for the applicable Interest Period; or

(ii)        the Majority Banks advise the Administrative Agent that the
Eurodollar Rate or EURIBOR Rate, as the case may be, as determined by the
Administrative Agent (1) does not represent the effective pricing to such Banks
for deposits in Dollars or Euros, as the case may be, in the Eurocurrency Market
in the relevant amount for the applicable Interest Period, or (2) will not
adequately and fairly reflect the cost to such Banks of making the applicable
EURO Rate Advances;

 

41



--------------------------------------------------------------------------------

then the Administrative Agent forthwith shall give notice thereof to the Company
and the Banks, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Banks to make any future EURO Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a EURO Rate Advance, such Request for Loan shall be deemed
to specify a Base Rate Advance in Dollars.

(c) The Company shall compensate each Bank for any loss sustained by that Bank
in connection with the liquidation or re-employment of funds, excluding any loss
of margin, and, without duplication, all actual out-of-pocket expenses
(excluding allocations of any expense internal to such Bank) reasonably
attributable thereto that such Bank may sustain: (i) if for any reason (other
than a default by that Bank) a borrowing of any EURO Rate Advance does not occur
on a date or in the amount specified therefor in a Request for Loan or a
telephonic request for loan or a Conversion to or continuation of any EURO Rate
Advance does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephone request for Conversion or continuation;
(ii) if any prepayment or other principal payment or any conversion (other than
as a result of a conversion required under Section 3.8(a)(2)) or assignment in
accordance with Section 3.19 of any of its EURO Rate Advances occurs on a date
prior to the last day of an Interest Period applicable to that Loan, or (iii) if
any prepayment of any of its EURO Rate Advances is not made on any date
specified in a notice of prepayment given by the Company. Each Bank’s
determination of any amount payable under this Section 3.8(c) shall be
conclusive in the absence of manifest error. Each Bank shall submit an invoice
to the Administrative Agent of the amount payable by the Company under this
Section 3.8(c) setting forth in reasonable detail the basis for such amount and
the Administrative Agent shall notify the Company of such amount. The Company
shall pay such amount to the Administrative Agent for the account of the
relevant Bank, and the Administrative Agent shall promptly pay each relevant
Bank the portion of the amount owed to it.

(d) Anything in this Agreement to the contrary notwithstanding, to the extent
any notice under Section 3.7, 3.8 or 3.12 is given by any Bank more than 180
days after such Bank has knowledge (or should have had knowledge) of the
occurrence of the event (or, in the case of a claim under Section 3.12, of the
amount of such claim) giving rise to the additional cost, reduction in amounts,
loss, Tax or other additional amounts described in such Section 3.7, 3.8 or 3.12
, as the case may be, such Bank shall not be entitled to compensation under such
Section for any such amounts incurred or accruing prior to the giving of such
notice (except that, if such event giving rise to the cost, reduction in
amounts, loss, Tax or other amounts described in such Section 3.7, 3.8 or 3.12
is retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effective thereof).

(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that:

(i) adequate and reasonable means do not exist for ascertaining the applicable
Reference Rate for any requested Interest Period, including, without limitation,
because the applicable Reference Rate is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

 

42



--------------------------------------------------------------------------------

(ii) the supervisor for the administrator of the applicable Reference Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the applicable
Reference Rate shall no longer be used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),

then, after such determination by the Administrative Agent, the Administrative
Agent and the Company may amend this Agreement (i) to replace the applicable
Reference Rate with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time in lieu of the
applicable Reference Rate (any such proposed rate, a “Successor Rate”; provided
that if the Successor Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement), and (ii) to make any Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 13.2, any such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Banks and the Company unless, prior to
such time, Banks comprising the Majority Banks have delivered to the
Administrative Agent notice that such Majority Banks do not accept such
amendment.

If no Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred, the
obligation of the Banks to make or maintain EURO Rate Advances shall be
suspended (to the extent of the affected EURO Rate Advances or Interest
Periods). Upon receipt of notice from the Administrative Agent regarding its
determination, the Borrowers may revoke any pending request for a Borrowing of,
conversion to, or continuation of, EURO Rate Advances (to the extent of the
affected EURO Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Advances in the amount specified therein (or, in the case of a EURO Rate
Advance denominated in an Alternative Currency, in an amount equal to the Dollar
Equivalent thereof).

3.9 Default Rate. Upon the occurrence and during the continuation of any Event
of Default under Section 9.1(a) or (b), the outstanding principal amount of all
Advances and, to the extent permitted by applicable Law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to 2% in excess of the interest rate otherwise payable
under this Agreement with respect to the applicable Advances (or, in the case of
any such fees and other amounts, at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate
Advances), to the fullest extent permitted by applicable Laws; provided that, in
the case of EURO Rate Advances, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such EURO
Rate Advances shall thereupon become Base Rate Advances and shall thereafter
bear interest payable upon demand at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate Advances.
Accrued and unpaid interest on past due amounts (including, without limitation,
interest on past due interest) shall be compounded daily and shall be payable on
demand, to the fullest extent permitted by applicable Laws.

 

43



--------------------------------------------------------------------------------

3.10    Computation of Interest and Fees. Computation of interest on Base Rate
Advances when the Base Rate is calculated by reference to Citibank’s base
commercial lending rate shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. Computation of all fees and
other interest (including in the case of interest on Base Rate Advances
determined by reference to One-Month LIBOR or the Federal Funds Effective Rate
and Eurodollar Rate Advances) shall be calculated on the basis of a year of 360
days and the actual number of days elapsed. Any Advance that is repaid on the
same day on which it is made shall bear interest for one day.

3.11    Non-Banking Days. If any payment to be made by a Borrower or any other
party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing the amount of such
payment.

3.12    Manner and Treatment of Payments.

(a) Except as set forth in the next sentence, each payment hereunder or on the
Notes or under any other Loan Document in Dollars shall be made to the
Administrative Agent, at the Administrative Agent’s Office, for the account of
each of the appropriate Banks or the applicable Issuing Bank, as the case may
be, in immediately available funds, without any set-off or counterclaim, not
later than 2:00 p.m., New York time, on the day of payment (which must be a
Banking Day). Each Borrower shall make each payment hereunder with respect to
amounts denominated in the Alternative Currency not later than 2:00 p.m. (local
time) (at the Alternative Currency Payment Office) on the day when due in such
currency to the Administrative Agent in same day funds by deposit of such funds
to the Administrative Agent’s account maintained at the Alternative Currency
Payment Office. All payments received after 2:00 p.m., New York time or local
time (as the case may be), on any particular Banking Day, shall be deemed
received on the next succeeding Banking Day. The amount of all payments received
by the Administrative Agent for the account of each Bank or Issuing Bank shall
be promptly paid by the Administrative Agent to the applicable Bank or the
applicable Issuing Bank, as the case may be, in immediately available funds. All
payments of principal and interest shall be made in the currency of the
applicable Advance. All other payments shall be made in Dollars.

(b) Prior to the occurrence of any Event of Default, each payment or prepayment
received by the Administrative Agent on account of any Loan shall be applied:

(i)      To the Loans, pro rata in accordance with the aggregate principal
amount thereof owed to each Bank,

(ii)      Any mandatory prepayment of Loans shall be applied first to Base Rate
Advances to the full extent thereof before application to EURO Rate Advances as
determined by Administrative Agent, in each case in a manner which minimizes the
amount of any payments required to be made by Company pursuant to
Section 3.8(c).

(c) Each Bank shall use its best efforts to keep a record of Advances made by it
and payments received by it with respect to its Loans and, subject to
Section 13.9(g), such record

 

44



--------------------------------------------------------------------------------

shall be presumptive evidence of the amounts owing. Notwithstanding the
foregoing sentence, no Bank shall be liable to any party for any failure to keep
such a record.

(d) (i) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Bank under this Agreement or any other Loan Document
and by the Company acting in its capacity as guarantor under Article 11 shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges imposed by any Governmental Agency, and all liabilities with
respect thereto (collectively, “Taxes”), excluding, in the case of the
Administrative Agent and each Bank, (A) any Taxes imposed on or measured by its
net income (however denominated), franchise taxes imposed on it (in lieu of net
income Taxes) and branch profits Taxes, in each case, (1) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Bank, as the case may be, is organized or maintains
a lending office or (2) that are Other Connection Taxes, (B) any Taxes
attributable to the Administrative Agent’s or such Bank’s failure or inability
to provide the forms set forth in Section 13.27, other than as a result of a
change in applicable Law after the date such Person became a party to this
Agreement, (C) United States withholding Taxes imposed on amounts payable to or
for the account of a Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (1) such Bank
acquires such interest in the Loan or Commitment or (2) such Bank changes its
lending office,; except in each case to the extent that, if at the date of the
Assignment Agreement pursuant to which a Bank assignee becomes a party to this
Agreement or at the date of such Bank changing its lending office, the assignor
or such Bank was entitled to payments under this Section 3.12(d)(i) or (iii) in
respect of such United States withholding Tax paid at such date and (D) Taxes
imposed under FATCA (all such non-excluded Taxes being hereinafter referred to
as “Indemnified Taxes” and all such excluded Taxes being hereinafter referred to
as “Excluded Taxes”). If any Borrower, the Company acting in its capacity as
guarantor under Article 11 or the Administrative Agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Bank, as applicable, (i) if such
Taxes are Indemnified Taxes, then the sum payable by any Borrower or the Company
shall be increased as necessary so that after all such required deductions are
made (including deductions applicable to additional sums payable under this
Section 3.12(d)), each of the Administrative Agent and such Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower, the Company or the Administrative Agent, as applicable,
shall make such deductions, (iii) such Borrower, the Company or the
Administrative Agent, as applicable, shall pay the full amount deducted to the
relevant Governmental Agency in accordance with applicable Laws, and (iv) as
soon as practicable after the date of such payment, such Borrower or the Company
shall furnish to the Administrative Agent (which shall forward the same to such
Bank) the original or a certified copy of a receipt evidencing payment thereof
(to the extent available).

(ii)      In addition, any Borrower or the Company acting in its capacity as
guarantor under Article 11 agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise or property Taxes or charges or
similar levies

 

45



--------------------------------------------------------------------------------

which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, except any such Taxes imposed as a result of a grant of a
participation, designation of a new lending office, transfer or assignment
(other than an assignment pursuant to a request by a Borrower under
Section 3.19) (hereinafter referred to as “Other Taxes”).

(iii)     Each Borrower and the Company acting in its capacity as guarantor
under Article 11 agrees to indemnify the Administrative Agent and each Bank for
(A) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.12) paid by the Administrative Agent and
such Bank and (B) any interest, penalties or additions to tax arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. Payment under this Section 3.12(d)(iii) shall be made
within 30 days after the date the Bank or the Administrative Agent makes a
written demand therefor.

(iv)     If a Borrower or the Company acting in its capacity as guarantor under
Article 11 is required to pay additional amounts to or for the account of any
Bank pursuant to this Section 3.12, then such Bank will change the jurisdiction
of its applicable lending office if, in the judgment of such Bank, such change
(A) will eliminate or reduce any such additional payment that may thereafter
accrue and (B) is not otherwise disadvantageous to such Bank.

(v)     If the Administrative Agent, any Bank or any Issuing Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified or reimbursed by any Borrower (or
by the Company acting in its capacity as guarantor under Article 11) or with
respect to which any Borrower (or the Company acting in its capacity as
guarantor under Article 11) has paid an additional or indemnification amount
hereunder, the Administrative Agent, such Bank or such Issuing Bank shall pay to
the Borrowers or the Company as guarantor (within thirty (30) days after such
Person became aware it received such refund) an amount equal to such refund. In
the event such indemnified party is required by the relevant Governmental Agency
to repay any portion of such refund, then such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party such
portion of any refund previously paid over to such indemnifying party (plus any
penalties, interest or other charges imposed by such Governmental Agency with
respect to such portion of such refund). Notwithstanding anything to the
contrary in this Section 3.12(d)(v), in no event will the Administrative Agent
or any Bank or Issuing Bank be required to pay any amount to any Borrower
pursuant to this Section 3.12(d)(v) to the extent such payment would place the
Administrative Agent or such Bank or Issuing Bank in a less favorable net
after-Tax position than the Administrative Agent or such Bank or Issuing Bank
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

46



--------------------------------------------------------------------------------

(vi)     For purposes of this Section 3.12(d), the term “Law” includes FATCA.

3.13    Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Bank to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Bank that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.
Each of the Borrowers agrees that, for the purposes of any determination to be
made under Section 3.8, each Bank shall be deemed to have funded its EURO Rate
Advances with Dollar or Euro deposits, as the case may be, in the London
interbank market.

3.14    Failure to Charge Not Subsequent Waiver. Any decision by any Bank not to
require payment of any interest (including interest arising under Section 3.9),
fee, cost or other amount payable under any Loan Document, or to calculate any
amount payable by a particular method, on any occasion shall in no way limit or
be deemed a waiver of such Bank’s right to require full payment of any interest
(including interest arising under Section 3.9), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method, on any other or subsequent occasion.

3.15    Administrative Agent’s Right to Assume Payments Will be Made by
Borrower. Unless the Administrative Agent shall have been notified by a Borrower
prior to the date on which any payment to be made by that Borrower hereunder is
due that such Borrower does not intend to remit such payment, the Administrative
Agent may, in its discretion, assume that such Borrower has remitted such
payment when so due and the Administrative Agent may, in its discretion and in
reliance upon such assumption, make available to each Bank on such payment date
an amount equal to such Bank’s share of such assumed payment. If a Borrower has
not in fact remitted such payment to the Administrative Agent, each Bank shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Bank, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Bank to the date such amount is repaid to the
Administrative Agent at a rate per annum equal to the average overnight federal
funds rate.

3.16    Fee Determination Detail. The Administrative Agent, any Issuing Bank and
any Bank, shall provide reasonable detail to the Company regarding the manner in
which the amount of any payment to the Banks, or that Bank, under Article 3 has
been determined.

3.17    Survivability. All of the Company’s obligations under Sections 3.7 and
3.8 shall survive for thirty (30) days following the termination of this
Agreement; provided, however, that such obligations shall not, from and after
the termination of this Agreement, be deemed Obligations for any purpose under
the Loan Documents.

3.18    Dodd-Frank, Etc. For the avoidance of doubt and notwithstanding anything
herein to the contrary, for the purposes of Sections 3.7 and 3.8, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking

 

47



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority ) or the United States or
foreign regulatory authorities (whether or not having the force of law), in case
for this clause (b) pursuant to Basel III, shall in each case be deemed to be a
change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

3.19    Replacement of Banks. If (a) any Bank requests compensation under
Sections 3.7 or 3.8, (b) any Borrower is required to pay additional amounts to
any Bank or any Governmental Agency for the account of any Bank pursuant to
Section 3.12, (c) any Bank is a Defaulting Bank or (d) any Bank fails to consent
to a requested amendment, waiver or modification to any Loan Document in which
the Majority Banks have already consented to such amendment, waiver or
modification but the consent of each Bank (or each Bank directly affected
thereby, as applicable) is required with respect thereto, then the Company may,
at its sole expense and effort, upon notice to such Bank and the Administrative
Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 13.9(b)), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Bank that is not a Defaulting Bank, if such Bank accepts
such assignment); provided that:

(1)    the Administrative Agent shall have received the assignment fee (if any)
specified in Section 13.9(b);

(2)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 3.8(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(3)    in the case of any such assignment resulting from a claim for
compensation under Section 3.8(c) or payments required to be made pursuant to
Section 3.12, such assignment will result in a reduction in such compensation or
payments thereafter;

(4)    such assignment does not conflict with applicable law; and

(5)    in the case of any assignment pursuant to clause (d) of this
Section 3.19, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks and each other Borrower
represents and warrants to the Banks (with respect to itself only) that:

 

48



--------------------------------------------------------------------------------

4.1 Existence and Qualification; Power; Compliance With Laws. Each Borrower is
an organization duly formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation. Each Borrower is duly qualified
to transact business, and is in good standing, in any jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each Borrower has all requisite corporate power and authority to conduct
its business and to own and lease its Properties. Each Borrower has all
requisite corporate power and authority to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. Each Borrower
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished all filings, registrations and qualifications
with, or obtained exemptions from any of the foregoing from, any Governmental
Agency that are necessary for the transaction of its business, except where the
failure so to comply, file, register, qualify or obtain exemptions does not
constitute a Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance of the Loan Documents by
such Borrower have been duly authorized by all necessary corporate action, and
do not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Borrower;

(b) Result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or leased or hereafter acquired by such
Borrower;

(c) Violate, to the best knowledge of such Borrower, any Requirement of Law
applicable to such Borrower;

(d) Result (or, with the giving of notice or passage of time or both, would
result) in a breach of or default under, or cause or permit the acceleration of
any obligation owed under any Contractual Obligation to which such Borrower is a
party or by which such Borrower or any of its Property is bound or affected;

except where failure to receive such consent or approval or creation of such
Lien or violation of, or default under, any such Requirement of Law or
Contractual Obligation would not constitute a Material Adverse Effect.

4.3 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Agency is required to authorize or permit under applicable Laws
the execution, delivery and performance of the Loan Documents by such Borrower.

4.4 Subsidiaries. Schedule 4.4 hereto correctly sets forth as of December 31,
2018 the names of each Subsidiary of the Company that would constitute a
Significant Subsidiary (“Significant Subsidiary”) under Rule 1-02(w) of
Regulation S-X as adopted by the SEC under the provisions of the Securities Act
of 1933 and the Securities Exchange Act of 1934 as in force on the date of this
Agreement.

 

49



--------------------------------------------------------------------------------

4.5 Financial Statements. The Company has made available to the Banks the
audited consolidated financial statements of the Company and its Consolidated
Subsidiaries as of December 31, 2018. Such financial statements (including the
footnotes thereto) fairly present in all material respects the consolidated
financial condition and the consolidated results of operations of the Company as
of such date and for such period in accordance with Generally Accepted
Accounting Principles. Also, the Company has made available the unaudited
condensed consolidated financial statements of the Company and its Consolidated
Subsidiaries as of September 30, 2019 and for the nine months then ended (the
“interim financial statements”). The interim financial statements (including the
footnotes thereto) were prepared in accordance with applicable Securities and
Exchange Commission regulations and include all adjustments (consisting of
normal recurring accruals, unless otherwise indicated) the Company considers
necessary for the fair presentation, in all material respects, of the results of
operations for those periods.

4.6 No Other Liabilities; No Material Adverse Effect. As of the Closing Date,
the Company and its Consolidated Subsidiaries do not have any material liability
or material contingent liability not reflected or disclosed in the consolidated
balance sheet or notes thereto described in Section 4.5, other than liabilities
and contingent liabilities: (i) arising in the ordinary course of business
subsequent to December 31, 2018, (ii) described in materials filed with or
furnished to the Securities and Exchange Commission and available to the public,
or (iii) set forth on Schedule 4.8. Except for matters described in documents
filed with or furnished to Governmental Agencies and available to the public or
in materials delivered to the Banks prior to the Closing Date, there has been no
event or circumstance that constitutes a Material Adverse Effect with respect to
the Company and its Subsidiaries taken as a whole since December 31, 2018.

4.7 Governmental Regulation. No Borrower is subject to regulation under the
Investment Company Act of 1940.

4.8 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance for which the insurance carrier has
assumed full responsibility, (b) matters described in documents filed with or
furnished to Governmental Agencies and available to the public or in materials
delivered to the Banks prior to the Closing Date, and (c) matters disclosed on
Schedule 4.8 hereto, there are no actions, suits, proceedings or investigations
pending as to which the Company or any of its Subsidiaries have been served or
have received written notice or, to the best knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries or any
Property of any of them before any Governmental Agency which could reasonably be
expected to constitute a Material Adverse Effect.

4.9 Binding Obligations. Each of the Loan Documents will, when executed and
delivered by such Borrower, constitute the legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

 

50



--------------------------------------------------------------------------------

4.10     No Default. No event has occurred and is continuing that is a Default
or Event of Default.

4.11     Employee Benefit Plans.

(a) The Company and, to the knowledge of the Company, each of its ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all of their obligations under
each Employee Benefit Plan, except where the failure to be in such compliance or
to perform such obligation would not constitute a Material Adverse Effect.

(b) No ERISA Event that would constitute a Material Adverse Effect has occurred
or is reasonably expected to occur.

(c) Except as set forth on Schedule 4.11(c) and to the extent required under
Section 4980B of the Code, no Employee Benefit Plan maintained by the Company or
any of its Current ERISA Affiliates provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employees of
the Company or any of its Current ERISA Affiliates.

(d) As of the most recent valuation date for any Pension Plan with respect to
which the Company or a Subsidiary has any financial liability (including
potential joint and several liability) in the event any such Pension Plan were
to terminate, the “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $60,000,000.

4.12     Regulation U. No part of the proceeds of any Advance hereunder will be
used to purchase or carry, or to extend credit to others for the purpose of
purchasing or carrying, any “margin stock” (as such term is defined in
Regulation U) in violation of Regulation U. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
such “margin stock.”

4.13     Disclosure. All written information heretofore supplied by the Company
to the Administrative Agent for the purposes of this Agreement (either directly
or as documents filed with or furnished to Governmental Agencies and available
to the public) is true and accurate in all material respects on the date as of
which such information is stated. The Company has disclosed to the
Administrative Agent (either directly or as documents filed with or furnished to
Governmental Agencies and available to the public) all facts which could
reasonably be expected to, in the good faith opinion of the Company, materially
and adversely affect (to the extent the Company can reasonably foresee) the
financial condition of the Company and its Subsidiaries, taken as a whole, or
the ability of the Company to perform its obligations under this Agreement.

4.14     Tax Liability. Each of the Company and its Subsidiaries has filed or
caused to be filed all tax returns which are required to have been filed by it,
and has paid or

 

51



--------------------------------------------------------------------------------

caused to be paid, or made provision for the payment of, all taxes with respect
to the periods, Property or transactions covered by said returns, or pursuant to
any assessment received by the Company or any of its Subsidiaries, except
(a) taxes for which the Company has been fully indemnified, (b) such taxes, if
any, as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established and maintained or (c) where the
failure to so file or pay would not reasonably be expected to have a Material
Adverse Effect.

4.15    Environmental Matters. As of the Closing Date, except as set forth in
the Company’s annual report on Form 10-K for the year ended December 31, 2018 to
the Securities and Exchange Commission, or as disclosed in Schedule 4.15 annexed
hereto, (a) the Company and each Subsidiary have complied with all Environmental
Laws, except to the extent that the failure to so comply would not be reasonably
expected to result in a Material Adverse Effect, (b) the Company’s and its
Subsidiaries’ facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants in any
manner that would result in a violation of any Environmental Law, except for
violations that would not be reasonably expected to result in a Material Adverse
Effect and (c) the Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that has resulted
or would be reasonably expected to result in a Material Adverse Effect.

4.16    Sanctions. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, employee or agent of the
Company or any of its Subsidiaries is (i) a Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control of the U.S. Department of Treasury (“OFAC”),
the Consolidated List of Financial Sanctions Targets in the UK maintained by Her
Majesty’s Treasury or the Consolidated List of Persons, Groups and Entities
Subject to EU Financial Sanctions maintained by the European Union (a
“Sanctioned Person”); (ii) a Person who is engaged in a transaction with any
Person who is a Sanctioned Person; or (iii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any Sanctioned Person, or (y) the government of a
country that is the target of comprehensive economic sanctions administered by
OFAC, the European Union or Her Majesty’s Treasury (as of the date of this
Agreement, Iran, Cuba, Syria, the Crimea region of Ukraine and North Korea)
(collectively, “Sanctioned Countries”).

4.17    Foreign Corrupt Practices Act. The Company has implemented and maintains
in effect policies and procedures reasonably designed to promote reasonable
compliance by the Company, its Subsidiaries and their respective directors,
officers and employees with the Foreign Corrupt Practices Act of 1977 (the
“FCPA”), and is in compliance with the FCPA in all material respects.

4.18    EEA Financial Institution. No Borrower is an EEA Financial Institution.

4.19    Beneficial Ownership Certification. In respect of each Borrower that is
a “legal entity customer” under the Beneficial Ownership Regulation, the
information included in the Beneficial Ownership Certification delivered in
respect of such Borrower, as of the date such Beneficial Ownership Certification
is delivered, is true and correct in all respects.

 

52



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any portion of the Commitment remains in force, each Borrower
shall, and shall cause each of its Subsidiaries to, unless the Administrative
Agent (acting with the approval of the Majority Banks) otherwise consents in
writing:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof, or upon their respective
income or profits or any part thereof, except that the Company and its
Subsidiaries shall not be required to pay or cause to be paid any tax,
assessment, charge or levy (a) that is not yet past due, or is being contested
in good faith by appropriate proceedings, so long as the relevant entity has
established and maintains adequate reserves for the payment of the same and by
reason of such nonpayment and contest no material item or portion of Property of
the Company and its Subsidiaries, taken as a whole, is in jeopardy of being
seized, levied upon or forfeited or (b) the nonpayment of which in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business, and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to maintain such preservation or
maintenance of existence, authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits or registration or to do so
qualify would not constitute a Material Adverse Effect and; provided that a
merger permitted under Section 6.2 shall not constitute a violation of this
covenant. Nothing herein contained shall prevent the termination of the business
or corporate existence of any Subsidiary (other than a Borrower) that, in the
judgment of the Company, is no longer necessary or desirable, as long as
immediately after giving effect to any such transaction, no Default shall have
occurred and be continuing.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective depreciable Properties in good order and condition, subject to wear
and tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that any failure to so maintain, preserve or
protect such Properties that does not constitute a Material Adverse Effect shall
not constitute a violation of this covenant.

5.4 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions), with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which the Company and its

 

53



--------------------------------------------------------------------------------

Subsidiaries operate; provided that, notwithstanding the foregoing, the Company
may self-insure if reasonable and consistent with sound business practice.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that the Company and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.

5.6 Visitation. Upon reasonable notice permit the Administrative Agent or
representatives of any Bank at the Administrative Agent’s or such Bank’s expense
to visit any of its major properties, during normal business hours, to inspect
and make abstracts from its financial and accounting records (other than
materials protected by the attorney-client privilege and materials which are
proprietary in nature or which may not be disclosed without violation of a
binding confidentiality obligation), and to discuss its affairs and finances
with its officers and independent public accountants, all at such reasonable
times and as often as may reasonably be requested; provided that so long as no
Default or Event of Default has occurred and is continuing, visitation by
representatives of the Banks shall be limited to not more than one visit in any
calendar year for each Bank.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over the
Company or any of its Subsidiaries.

5.8 Use of Proceeds. Use the proceeds of Advances only for general corporate
purposes of the Borrowers; provided that proceeds of Advances shall not be used
for any Hostile Acquisition. Use the Letters of Credit only for trade,
commercial and standby letters of credit in the ordinary course of business.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any portion of the Commitment remains in force, the Company
shall not, and shall not permit any of its Subsidiaries to, unless the
Administrative Agent (acting with the approval of the Majority Banks) otherwise
consents in writing:

6.1 Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries, taken as a whole, as at present
conducted.

6.2 Mergers. Merge, consolidate or amalgamate with or into any Person, or convey
substantially all of its Properties and assets to another Person, unless each of
the following conditions are met:

(a) no Default or Event of Default exists or would exist immediately following
the consummation of such merger, consolidation, amalgamation or conveyance;

 

54



--------------------------------------------------------------------------------

(b) in a merger, consolidation or amalgamation of the Company with another
Person or Persons, the Company is the surviving entity; and

(c) in the case of a conveyance of Properties and assets, the Properties and
assets conveyed do not consist of substantially all of the Properties and assets
of the Company and its Subsidiaries taken as a whole.

6.3 Liens; Sales and Leasebacks. Create, incur, assume or suffer to exist any
Lien of any nature upon or with respect to any of their respective Properties,
whether now owned or hereafter acquired, or engage in any sale and leaseback
transaction with respect to its Property, except:

(a) Permitted Encumbrances;

(b) Liens in favor of the Administrative Agent or the Banks under the Loan
Documents;

(c) Liens existing on the date hereof and listed on Schedule 6.3 and Liens on
the same Property which secure Indebtedness or obligations which replaces or
refinances the Indebtedness (or commitment) or obligations originally secured by
those Liens; provided that the Indebtedness or obligations secured thereby are
not increased;

(d) pre-existing Liens on assets acquired by the Company or any of its
Subsidiaries after the Closing Date; and

(e) additional Liens securing Indebtedness or obligations (including sale and
leaseback transactions to which the Company or any Subsidiary is a party as
vendor and lessee), the outstanding amount of which Indebtedness or obligation
together with Indebtedness of the Company’s Subsidiaries permitted under
Section 6.5, does not in the aggregate exceed 35% of Consolidated Net Worth
(measured as of the last day of the most recently ended Fiscal Quarter).

6.4 Transactions with Affiliates. Enter into any transaction of any kind which
is material to the Company and its Subsidiaries taken as a whole with any
Affiliate of the Company other than (a) transactions between or among the
Company and its Subsidiaries or between or among its Subsidiaries; provided
that, for the purposes of this Section 6.4, the term “Subsidiary” shall include
any partnership and joint venture that is excluded from the definition of the
term “Subsidiary” but as to which the Company or Subsidiary owns 50% or more of
the ownership interests, (b) transactions on terms at least as favorable to the
Company or its Subsidiaries as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, and (c) transactions
approved by a majority of the disinterested members of the Board of Directors of
Company or the applicable Subsidiary.

6.5 Subsidiary Indebtedness. Permit Indebtedness of the Company’s Subsidiaries
(other than under this Agreement) at any time that, when aggregated (without
duplication) with Indebtedness permitted to be secured by Liens in accordance
with Section 6.3(e), exceeds 35% of Consolidated Net Worth (measured as of the
last day of the most recently ended Fiscal Quarter).

 

55



--------------------------------------------------------------------------------

6.6 Financial Covenant. Permit the Consolidated Interest Coverage Ratio as of
the end of any Fiscal Quarter to be less than 3.50 to 1.00.

6.7 Use of Proceeds.

(a) Use the proceeds of any Advance for the purpose of funding any activity or
business in any Sanctioned Countries or for the purpose of funding any
prohibited activity or business of any Person located, organized or residing in
any Sanctioned Country or who is a Sanctioned Person or, to the Company’s
knowledge, any person owned by or controlled by, or acting for or on behalf of a
Sanctioned Person, in any case, absent valid and effective licenses and permits
issued by the relevant government sanctioning authorities described in
Section 4.16 (collectively, the “Sanctioning Authorities”) or otherwise in
accordance with applicable laws, or in any other manner that will result in any
violation by any Bank or the Agent of the sanctions administered or enforced by
the Sanctioning Authorities; nor

(b) Use the proceeds of any Advance for the purpose of funding an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person, in violation of the FCPA (as defined in
Section 4.17).

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
or any other Obligation (other than indemnity obligations for which no claim has
been made) remains unpaid or unperformed, or any portion of the Commitment
remains in force, the Company shall, unless the Administrative Agent (with the
approval of the Majority Banks) otherwise consents in writing, deliver to the
Banks and the Administrative Agent, at the Company’s sole expense:

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
(i) the consolidated balance sheets of the Company and its Subsidiaries as at
the end of such Fiscal Quarter, (ii) consolidated statements of income and
(iii) consolidated statements of cash flow, in each case described in clauses
(ii) and (iii) of this Section 7.1(a) of the Company and its Subsidiaries for
such Fiscal Quarter and for the portion of the Fiscal Year ended with such
Fiscal Quarter, all in reasonable detail. Such financial statements shall be
certified by a Senior Officer of the Company as fairly presenting the financial
condition, results of operations and changes in financial position of the
Company and its Subsidiaries in accordance with Generally Accepted Accounting
Principles (other than any requirement for footnote disclosures), as at such
date and for such periods, subject only to normal year-end accruals and audit
adjustments;

(b) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheets of the Company and its
Subsidiaries as at the end of such Fiscal Year, (ii) consolidated statements of
income of the Company and its Subsidiaries for such Fiscal Year and
(iii) consolidated statements of cash flow of the Company and its Subsidiaries
for such Fiscal Year, all in reasonable detail. Such financial statements shall
be

 

56



--------------------------------------------------------------------------------

prepared in accordance with Generally Accepted Accounting Principles, and such
consolidated balance sheet and consolidated statements shall be accompanied by a
report and opinion of Ernst & Young or other independent public accountants of
recognized national standing selected by the Company, which report and opinion
shall be prepared in accordance with generally accepted auditing standards as at
such date;

(c) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the shareholders
of the Company generally, and copies of all annual, regular, periodic, current
and special reports and registration statements which the Company or a
Subsidiary of the Company may file or be required to file under Sections 13 or
15(d) of the Securities Exchange Act of 1934;

(d) Promptly, and in any event within five (5) Banking Days after a Senior
Officer of the Company obtains actual knowledge of the existence of any
condition or event which constitutes a Default or Event of Default, written
notice specifying the nature and period of existence thereof and specifying what
action the Company or any of its Subsidiaries is taking or proposes to take with
respect thereto;

(e) Promptly upon becoming aware of the occurrence of any ERISA Event defined in
clauses (i) through (vii) or (xi) of the definition thereof involving Title IV
of ERISA that could reasonably be expected to result in material liability to
the Company or its Subsidiaries or any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect, a written notice specifying the
nature thereof, what action the Company or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;

(f) With reasonable promptness, copies of (a) each Schedule SB (Actuarial
Information) to the annual report, if any (Form 5500 Series), filed by the
Company or any of its Current ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan following the Administrative Agent’s request;
(b) all notices received by the Company or any of its Current ERISA Affiliates
from the sponsor of a Multiemployer Plan to which a Current ERISA Affiliate
contributes concerning an ERISA Event defined in clauses (i) through (vii) or
(xi) of the definition thereof following the receipt thereof; and (c) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request;

(g) promptly following any reasonable request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation; and

(h) Such other material information related to any Borrower’s ability to meet
its Obligations hereunder as from time to time may be reasonably requested by
the Administrative Agent or the Majority Banks.

 

57



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with or furnished to
the Securities and Exchange Commission and available to the public may be
delivered electronically and if so delivered), shall be deemed to have been
delivered for all purposes of this Agreement on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 13.7; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website (including, without
limitation, the EDGAR System), if any, to which each Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Bank
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

7.2 Compliance Certificates. So long as any Advance remains unpaid, or any other
Obligation (other than indemnity obligations for which no claim has been made)
remains unpaid or unperformed, or any portion of the Commitment remains
outstanding, the Company shall, unless the Majority Banks otherwise consent,
deliver to the Administrative Agent, at the Company’s sole expense, concurrently
with the financial statements required pursuant to Sections 7.1(a) and 7.1(b), a
Compliance Certificate signed by a Senior Officer of the Company, including
calculations as set forth therein.

ARTICLE 8

CONDITIONS

8.1 Conditions to Effectiveness. The amendment and restatement of the Existing
Credit Agreement as set forth in this Agreement and the Pro Rata Shares of the
Commitment of the Banks hereunder shall be effective on the first date on which
each of the following conditions precedent (unless the Administrative Agent,
acting at the direction of the Banks, otherwise consents in writing) shall have
been satisfied:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each in form and substance
satisfactory to the Administrative Agent, the Issuing Banks and the Banks:

(1)      executed counterparts of this Agreement;

(2)      the Notes dated the Closing Date and executed by the Company in favor
of each Bank, each in a principal amount equal to that Bank’s Pro Rata Share of
the Commitment if requested in accordance with Section 2.1(e);

(3)      a certified copy of the Certificate of Incorporation of the Company,
together with a good standing certificate from the Secretary of State of the
State of incorporation of the Company and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable

 

58



--------------------------------------------------------------------------------

franchise or similar taxes from the appropriate taxing authority of such state,
each dated a recent date prior to the Closing Date;

(4)      copies of the Company’s Bylaws, certified as of the Closing Date by the
corporate secretary or an assistant secretary of the Company;

(5)      resolutions of the Board of Directors of the Company approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which the Company is a party, certified as of the
Closing Date by the corporate secretary or an assistant secretary of the Company
as being in full force and effect without modification or amendment;

(6)      signature and incumbency certificates of the officers of the Company
executing this Agreement and the other Loan Documents;

(7)      the favorable written opinion of Shearman & Sterling LLP, counsel to
the Administrative Agent;

(8)      the favorable written opinion of Latham & Watkins LLP, counsel to the
Borrowers;

(9)      a Certificate of a Senior Officer of the Company certifying that the
conditions specified in Sections 8.1(b), 8.1(c), and 8.1(d) have been satisfied;
and

(10)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

(b) The representations and warranties of the Borrowers contained in Article 4
shall be true and correct.

(c) No Default shall have occurred and be continuing.

(d) The Company shall have paid to the Arrangers and the Administrative Agent
the fees payable on the date of this Agreement referred to in Section 3.3 and
the fees, costs and expenses referred to in Section 13.3(a).

(e)    The Company shall have repaid or prepaid all of the accrued obligations
under the Existing Credit Agreement on the Closing Date.

(f)    Upon the reasonable request of any Bank made at least ten days prior to
the Closing Date, (i) the Company shall have provided to such Bank the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and (ii) to the extent the Company qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
have delivered, to each Bank that so requests, a Beneficial Ownership
Certification.

 

59



--------------------------------------------------------------------------------

8.2 Any Advance and Any Letter of Credit. The obligation of each Bank to make
any Advance (including the initial Advance), and the obligation of each Issuing
Bank to issue, amend or extend any Letter of Credit (including the initial
Letter of Credit), is subject to the following conditions precedent (unless the
Administrative Agent, acting at the direction of the Majority Banks, otherwise
consents in writing):

(a) except as disclosed by the Company and approved in writing by the
Administrative Agent, acting at the direction of the Majority Banks, the
representations and warranties contained in Article 4, other than Sections 4.4,
4.6 and 4.8, shall be true and correct in all material respects (except that to
the extent any representation or warranty is qualified by materiality, it shall
be true and correct in all respects) on and as of the date of the Advance or the
issuance, amendment or extension of the Letter of Credit, as the case may be, as
though made on that date (except to the extent such representations and
warranties specifically relate to an earlier date in which case they shall be
true and correct in all material respects (except that to the extent any
representation or warranty is qualified by materiality, it shall be true and
correct in all respects) as of such earlier date) and no Default shall have
occurred and be continuing; and

(b) the Administrative Agent shall have timely received a Request for Loan in
compliance with Article 2 (or telephonic request for Loan referred to in the
second sentence of Section 2.1(b), if applicable) or Request for Letter of
Credit in compliance with Article 2, if applicable.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:

(a) Any Borrower fails to pay any principal of any of the Loans, or any portion
thereof, on the date when due; or

(b) Any Borrower (i) fails to pay any interest on any of the Loans, or any
portion thereof, or (ii) fails to pay any other fee or amount payable to the
Administrative Agent, the Banks or the Issuing Banks under any Loan Document, or
any portion thereof, in each case within five (5) Banking Days after demand
therefor; or

(c) Any failure to comply with Section 7.1(d); or

(d) Any Borrower fails to perform or observe any other covenant or agreement
contained in any Loan Document on its part to be performed or observed within
thirty (30) days after the giving of notice by the Administrative Agent or the
Majority Banks of such Default; provided, however, that any failure to observe
any of the covenants contained in Sections 5.2 (as it relates to the Borrower’s
existence), 6.2 and 6.6 shall constitute an immediate Event of Default
hereunder; provided, further, that any failure to observe any of the covenants
contained in Section 6.3 shall constitute an Event of Default upon notice from
the Administrative Agent (acting on the direction of the Majority Banks) to the
Company; and provided further that any failure to observe any of the covenants
contained in Section 6.5 shall constitute an Event of

 

60



--------------------------------------------------------------------------------

Default five (5) Banking Days after knowledge by the Company of such Default
(other than as a result of the giving of notice by the Administrative Agent or
the Majority Banks as hereinafter provided) or, if earlier, the giving of notice
by the Administrative Agent or the Majority Banks of such Default; or

(e) Any representation or warranty made in this Agreement, any Notes, any
Request for Loan, any Agreement to Participate or any Request for Letter of
Credit was incorrect in any material respect when made or reaffirmed; or

(f) The Company or any of its Subsidiaries (i) fails to pay the principal, or
any principal installment, or any interest or fees or any other amount of any
present or future Indebtedness (other than under the Loan Documents) in an
amount in excess of $200,000,000, or any guaranty of present or future
Indebtedness in an aggregate amount in excess of $200,000,000, on its part to be
paid, when due (and after expiration of any stated grace or notice period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise or (ii) fails to perform or observe any other material
term, covenant or agreement on its part to be performed or observed, or suffers
any event to occur, and such failure or event continues after the applicable
grace period, if any, and is not waived, in connection with any present or
future Indebtedness in an amount in excess of $200,000,000, or of any guaranty
of present or future Indebtedness in excess of $200,000,000, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such Indebtedness or guaranty
due before the date on which it otherwise would become due; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Banks or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which, in any such event in the reasonable opinion of the Majority
Banks, is materially adverse to the interests of the Banks; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind same; or

(h) A judgment against the Company or any of its Subsidiaries is entered for the
payment of money in excess of $200,000,000 (to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) and, absent procurement of a stay of execution, such
judgment remains unstayed, unbonded or unsatisfied for sixty (60) calendar days
after the date of entry of judgment; or

(i) The Company, any Borrower or any other Subsidiary of the Company the
Shareholders’ Equity of which, as shown on the most recent consolidated balance
sheet, equals or exceeds 10% of the Shareholders’ Equity of the Company and its
Consolidated Subsidiaries as shown on such consolidated balance sheet,
institutes or consents to any proceeding under a Debtor Relief Law relating to
it or to all or any substantial part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any substantial part of its Property; or
any receiver, trustee, custodian, conservator, liquidator,

 

61



--------------------------------------------------------------------------------

rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under a Debtor Relief Law relating to any
such Person or to all or any part of its Property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty
(60) calendar days; or any judgment, writ, warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
sixty (60) calendar days after its issue or levy; or any order for relief shall
be entered in respect of the Company or any Borrower or any such Subsidiary; or

(j) (i) Any Person or two or more Persons acting in concert shall acquire
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) directly or
indirectly, of securities of the Company (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; or (ii) during any period of up to 12 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 12-month period were directors of the Company, or whose
nomination for election to the Board of Directors of the Company was recommended
or approved by a vote of at least a majority of the directors then still in
office who were directors of the Company on the first day of such period, shall
cease for any reason to constitute a majority of the Board of Directors of the
Company; provided, however, that there shall not be an Event of Default pursuant
to subsection (i) of this Section 9.1(j) with respect to any Persons who on the
date hereof meet the requirements set forth in said subsection (i) of this
Section 9.1(j); or

(k) there shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Company, a Subsidiary or any of their ERISA Affiliates in excess of
$200,000,000 during the term of this Agreement; or there shall exist an “amount
of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans with respect to which the
Company or a Subsidiary has any financial liability, including potential joint
and several liability in the event any such Pension Plan were to terminate
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $200,000,000 and
Majority Banks determine that such event could reasonably be expected to have a
Material Adverse Effect; or

(l) so long as any Subsidiary of the Company is a Borrowing Subsidiary, the
Guaranty ceases to be in full force and effect or is declared to be null and
void, or the Company denies that it has any further liability thereunder, or
gives notice to such effect.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent, the Issuing Banks or the Banks provided
for elsewhere in this Agreement, or the Loan Documents, or by applicable Law, or
in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(i) with respect to any
Borrower:

 

62



--------------------------------------------------------------------------------

(1)        the commitment to make Advances, Issue Letters of Credit and all
other obligations of the Administrative Agent, the Banks or the Issuing Banks
and all rights of the Borrowers and any other parties under the Loan Documents
shall be suspended without notice to or demand upon any Borrower, which are
expressly waived by the Borrowers, except, subject to Section 9.2(a)(3), that
the Majority Banks (or all of the Banks to the extent required by Section 13.2)
may waive the Event of Default or, without waiving, determine, upon terms and
conditions satisfactory to the Majority Banks (or all of the Banks, as the case
may be), to reinstate the Commitment and make further Advances and issue
additional Letters of Credit, which waiver or determination shall apply equally
to, and shall be binding upon, all the Banks and the Issuing Banks; and

(2)        the Majority Banks may request any Issuing Bank to, and such Issuing
Bank thereupon shall, demand immediate deposit by the Borrowers into an account
designated by the applicable Issuing Bank of Cash in an amount equal to the
aggregate effective face amount of all outstanding Letters of Credit issued by
it; and

(3)        the Majority Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitment and declare, by
notice to the Borrowers, all or any part of the unpaid principal of all Loans,
all interest accrued and unpaid thereon and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by the Borrowers.

(b) Upon the occurrence of any Event of Default described in Section 9.1(i) with
respect to any Borrower:

(1)        the commitment to make Advances, issue Letters of Credit and all
other obligations of the Administrative Agent or the Banks and all rights of the
Borrowers and any other parties under the Loan Documents shall terminate without
notice to or demand upon any Borrower, which are expressly waived by the
Borrowers; and

(2)        an amount equal to the aggregate effective face amount of all
outstanding Letters of Credit issued by an Issuing Bank shall be forthwith due
and payable to such Issuing Bank, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are waived by the
Borrowers; and

(3)        the unpaid principal of all Loans, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by the
Borrowers.

 

63



--------------------------------------------------------------------------------

(c) Upon the occurrence of any Event of Default, subject to clause (d) of this
Section 9.2, the Banks and the Administrative Agent, or any of them, without
notice to or demand upon any Borrower, which are expressly waived by the
Borrowers, may proceed to protect, exercise and enforce their rights and
remedies under the Loan Documents against the Borrowers and any other party and
such other rights and remedies as are provided by Law or equity.

(d) The order and manner in which the Banks’ rights and remedies are to be
exercised shall be determined by the Majority Banks in their sole discretion,
and all payments received by the Administrative Agent and the Banks, or any of
them, shall be applied first to the costs and expenses (including attorneys’
fees and disbursements covered by Section 13.3) of the Administrative Agent,
acting as Administrative Agent, and of the Banks (to the extent covered by
Section 13.3), and thereafter paid pro rata to the Banks in the same proportions
that the aggregate Obligations owed to each Bank under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Banks,
without priority or preference among the Banks. Regardless of how each Bank may
treat payments for the purpose of its own accounting, for the purpose of
computing the Borrowers’ Obligations hereunder and under the Notes, payments
shall be applied first, to the costs and expenses of the Administrative Agent,
acting as Administrative Agent, and the Banks, as set forth above, second, to
the payment of accrued and unpaid interest due under any Loan Documents to and
including the date of such application (ratably, and without duplication,
according to the accrued and unpaid interest due under each of the Loan
Documents), and third, to the payment of all other amounts (including principal
and fees) then owing to the Administrative Agent or the Banks under the Loan
Documents. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Banks hereunder or thereunder or at law or in equity.

(e) Upon the occurrence of an Event of Default resulting from or resulting in
the default by the Company in the repayment of its EURO Rate Advances when
required by the terms of this Agreement, the Company shall compensate each Bank
in accordance with Section 3.8(c).

Any amounts described in Section 9.2(a)(2) and Section 9.2(b)(2) above, when
received by the applicable Issuing Bank, shall be held by such Issuing Bank in a
collateral account, which shall be established and maintained by such Issuing
Bank and shall be under its sole dominion and control, as collateral security
for the payment of all Obligations and applied as set forth below. If such
collateral is provided pursuant hereto, the applicable Issuing Bank, for the
benefit of the Banks, shall have a security interest in such collateral account
and all amounts at any time held in or acquired in connection with such
collateral account, together with all proceeds thereof. Upon any drawing under
any outstanding Letter of Credit, the applicable Issuing Bank shall apply any
amount in the collateral account to reimburse such Issuing Bank for the amount
of such drawing. In the event of cancellation or expiration of any Letter of
Credit, or in the event of any reduction in the maximum amount available under
such Letter of Credit, the applicable Issuing Bank shall apply the excess of any
amount then on deposit in the collateral account over the maximum available
amount that may at any time be drawn under all Letters of Credit immediately
after such cancellation, expiration or reduction as provided in Section 9.2(d).

 

64



--------------------------------------------------------------------------------

ARTICLE 10

THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Banks and the Issuing Banks
hereby irrevocably appoints Citibank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 10 are solely for the benefit of the
Administrative Agent, the Issuing Banks and the Banks, and the Borrowers shall
have no rights as a third party beneficiary of any of such provisions (except
for the consents specifically required in Section 10.6). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Document (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

10.2    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

10.3    Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Bank in violation of any Debtor Relief Law; and

 

65



--------------------------------------------------------------------------------

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b)      The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Article 9), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by any Borrower or a Bank.

(c)      The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 8 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Bank or Issuing Bank, the Administrative Agent may presume that such condition
is satisfactory to such Bank or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank or Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions

 

66



--------------------------------------------------------------------------------

of this Article shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and each such sub-agent, and shall apply to their
respective activities in connection with the syndication of the Loans as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

10.6    Resignation of the Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Banks, the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Majority Banks shall have the right, with the written consent
of the Company (such consent not to be unreasonably withheld and not to be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Banks) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the Banks
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)      If the Person serving as Administrative Agent is a Defaulting Bank
pursuant to clause (v) of the definition thereof, the Majority Banks may, to the
extent permitted by applicable Law, by notice in writing to the Company and such
Person remove such Person as Administrative Agent and, with the written consent
of the Company (such consent not to be unreasonably withheld and not to be
required if an Event of Default has occurred and is continuing), appoint a
successor. If no such successor shall have been so appointed by the Majority
Banks and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Majority Banks ) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Bank and Issuing Bank directly, until such time, if any, as
the Majority Banks appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent, as of the Resignation Effective Date or the
Removal Effective Date, as applicable) and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan

 

67



--------------------------------------------------------------------------------

Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article 10 and Sections 13.3 and 13.12 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

(d)      Any resignation by Citibank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. If Citibank
resigns as an Issuing Bank, it shall retain all the rights, powers, privileges
and duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all LC Obligations with respect thereto, including the right to require the
Banks to fund risk participations in unreimbursed amounts pursuant to
Section 2.6(f). Upon the appointment by the Company of a successor Issuing Bank
hereunder (which successor shall in all cases be a Bank other than a Defaulting
Bank that agrees to serve as an Issuing Bank), (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Citibank to effectively
assume the obligations of Citibank with respect to such Letters of Credit.

10.7    Non-Reliance on Administrative Agent and Other Banks.

Each Bank and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Banks or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

10.8    Right to Indemnity. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under Section 13.12 to be paid by it to
the Administrative Agent, its directors, officers, agents, employees, attorneys
and Affiliates, each Bank shall, ratably in accordance with its Pro Rata Share
of the Commitment, indemnify and hold the Administrative Agent, its directors,
officers, agents, employees, attorneys and Affiliates harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including, without limitation, reasonable attorneys’ fees and disbursements)
that may be imposed on, incurred by or asserted against them in any way relating
to or arising out of the Loan Documents (other than losses incurred by reason of
the failure of the Borrowers to pay the Obligations represented by the Loan
Documents) or any action taken or not taken by it as Administrative

 

68



--------------------------------------------------------------------------------

Agent thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Bank shall reimburse the
Administrative Agent upon demand for that Bank’s ratable share of any cost or
expense incurred by the Administrative Agent in connection with the negotiation,
preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that the Company or any other
party is required by Section 13.3 to pay that cost or expense but fails to do so
upon demand. Nothing in this Section shall entitle the Administrative Agent to
recover any amount from the Banks if and to the extent that such amount has
theretofore been recovered from the Company or any of its Subsidiaries. The
undertaking in this Section shall survive termination of the Commitment, the
payment of all other Obligations and the resignation of the Administrative
Agent.

10.9      No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Persons acting as Arrangers, Joint Book Runners, Syndication Agent
or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Issuing Bank or as a Bank hereunder.

10.10    Bank ERISA Matters. (a) Each Bank (x) represents and warrants, as of
the date such Person became a Bank party hereto, to, and (y) covenants, from the
date such Person became a Bank party hereto to the date such Person ceases being
a Bank party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Company or any other
Borrower, that at least one of the following is and will be true:

(i)       such Bank is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

(iii)     (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Advances, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through

 

69



--------------------------------------------------------------------------------

(g) of Part I of PTE 84-14 and (D) to the best knowledge of such Bank, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Borrower, that the Administrative Agent is not a fiduciary with respect to
the assets of such Bank involved in such Bank’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE 11

COMPANY GUARANTY

11.1    The Guaranty. The Company hereby unconditionally guaranties the due and
punctual payment of all obligations (including, without limitation, the
obligation to pay the principal amount of and interest on each Advance) of each
Borrowing Subsidiary arising under this Agreement when due, whether by required
prepayment, declaration, demand or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (the “Borrowing Subsidiary
Obligations”), and agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel) incurred by the Administrative
Agent and the Banks in enforcing any rights under this Article 11 (to the extent
covered by Section 13.3). The obligations of the Company under this Article 11,
as they may be amended, modified or supplemented from time to time, are
sometimes referred to in this Article 11 as this “Guaranty”.

The Company agrees that this Guaranty constitutes a guaranty of payment when due
and not of collection and waives any right to require that any resort be had by
the Administrative Agent or any Bank to any security held for payment of the
Borrowing Subsidiary Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any Bank in favor of the
Company or any Borrowing Subsidiary or any other Person.

The Company agrees, in furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent or any Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any of its Borrowing Subsidiary Obligations when and as the
same shall become due, whether by required prepayment, declaration, demand or
otherwise (including amounts which would become due but

 

70



--------------------------------------------------------------------------------

for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the Company will forthwith pay, or cause to be paid,
in cash, to the Administrative Agent for the ratable benefit of the Banks an
amount equal to the sum of the unpaid principal amount of such Borrowing
Subsidiary Obligations then due as aforesaid, accrued and unpaid interest on
such Borrowing Subsidiary Obligations (including, without limitation, interest
which, but for the filing of a petition in bankruptcy with respect to such
Borrowing Subsidiary (including without limitation, the Company), would accrue
on such Borrowing Subsidiary Obligations).

11.2    Guaranty Unconditional. The obligations of the Company under this
Guaranty shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrowing Subsidiary under this Agreement, by operation
of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any Borrowing Subsidiary under this Agreement;

(d) the failure of the Administrative Agent or any Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary, the
Company or any other Person under the provisions of this Agreement or any other
agreement or otherwise;

(e) any change in the corporate existence, structure or ownership of any
Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or its assets or any
resulting release or discharge of any obligation of any Borrowing Subsidiary
contained in this Agreement;

(f) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any Bank
or any other Person, whether in connection herewith or any unrelated
transactions;

(g) the invalidity or unenforceability relating to or against any Borrowing
Subsidiary for any reason of this Agreement, or any provision of applicable law
or regulation purporting to prohibit the payment by any Borrowing Subsidiary of
the principal of or interest on any Advance or any other amount payable by any
Borrowing Subsidiary under this Agreement, or the termination of any Borrowing
Subsidiary’s status as a Borrowing Subsidiary hereunder;

(h) the termination of a Borrowing Subsidiary’s status hereunder as a “Borrower”
pursuant to Section 12.2; or

(i) any other act or omission to act or delay of any kind by any Borrowing
Subsidiary, the Administrative Agent, any Bank or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Company
hereunder.

 

71



--------------------------------------------------------------------------------

The obligations of the Company under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Borrowing Subsidiary Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Borrowing Subsidiary Obligations, discharge of any Borrowing Subsidiary from
any of the Borrowing Subsidiary Obligations in a bankruptcy or similar
proceeding, or otherwise. Without limiting the generality of the foregoing, the
obligations of the Company under this Guaranty shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent or any
Bank to assert any claim or demand or to enforce any remedy under this Agreement
or any document or instrument executed by any Borrowing Subsidiary in connection
herewith, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Borrowing Subsidiary
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Company or which would otherwise operate as a discharge of the Company as a
matter of law or equity.

11.3    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of the Company under this Article 11 shall remain
in full force and effect until the Commitment shall have terminated, all Letters
of Credit have expired and the principal of and interest on the Advances and all
other amounts payable by the Borrowers under this Agreement shall have been paid
in full other than indemnity obligations for which no claim has been made. If at
any time any payment of the principal of or interest on any Advance or any other
amount payable by the Borrowers under this Agreement is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, the obligations of the Company under this Article
11 shall be reinstated as though such payment had been due but not made at such
time.

11.4    Waivers by the Company. With respect to this Article 11, the Company
hereby waives for the benefit of the Administrative Agent and the Banks:

(a) any right to require the Administrative Agent or any Bank, as a condition of
payment or performance by the Company under this Guaranty to (i) proceed against
any Borrowing Subsidiary, any other guarantor of the obligations of any
Borrowing Subsidiary under any other agreement or guaranty or any other Person,
(ii) proceed against or exhaust any security held from any Borrowing Subsidiary,
any other guarantor or any other Person, or (iii) pursue any other remedy in the
power of the Administrative Agent or any Bank whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrowing Subsidiary including, without
limitation, any defense based on or arising out of the lack of validity or
unenforceability of the Borrowing Subsidiary Obligations or any agreement or
instrument relating thereto or by reason of the cessation from any cause of the
liability of any Borrowing Subsidiary other than indefeasible payment in full of
the Borrowing Subsidiary Obligations;

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome

 

72



--------------------------------------------------------------------------------

than that of the principal, or based upon the Administrative Agent’s or any
Bank’s errors or omissions in the administration of the Borrowing Subsidiary
Obligations, except behavior which amounts to bad faith;

(d) any (i) principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty, any legal or equitable
discharge of its obligations hereunder and the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof,
(ii) rights to set-offs, recoupments and counterclaims, (iii) rights to deferral
or modification of the Company’s obligations hereunder by reason of any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, (iv) promptness, diligence and any requirement that the
Administrative Agent or any Bank protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any Borrowing Subsidiary or any other Person or any
collateral;

(e) notice, demand, presentment, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under this Agreement or any agreement or instrument
related thereto, notice of any renewal, extension or modification of the
Borrowing Subsidiary Obligations or any agreement related thereto, notice of any
other extension of credit to any Borrowing Subsidiary; and

(f) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerates guarantors or sureties, or which may
conflict with the terms of this Guaranty including, without limitation, the
provisions of California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2846,
2847, 2848, 2849, 2850, 2899 and 3433. In accordance with Section 13.22 below,
this Agreement shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws principles. This clause (f) is included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Agreement or to any of the Borrowing Subsidiary Obligations.

11.5 Subrogation, Etc. Upon payment by the Company of any sum to the
Administrative Agent for the ratable benefit of any Bank as provided above, so
long as any of the Borrowing Subsidiary Obligations of a Borrowing Subsidiary
shall remain outstanding hereunder, all rights of the Company against such
Borrowing Subsidiary arising as a result thereof, by way of right of subrogation
or otherwise, shall in all respects be subordinate and junior in right of
payment to the prior indefeasible payment in full of all the Borrowing
Subsidiary Obligations of that Borrowing Subsidiary to the Administrative Agent
and the Banks. In furtherance of the foregoing, and not in limitation thereof,
the Company agrees that until the Borrowing Subsidiary Obligations of a
Borrowing Subsidiary shall have been paid in full, the Commitment has terminated
and all Letters of Credit issued for the account of such Borrowing Subsidiary
have expired, the Company shall withhold exercise of any right of subrogation,
or any right to enforce any remedy which the Administrative Agent or any Bank
may have against that Borrowing Subsidiary. If any amount shall be paid to the
Company on account of such subrogation rights at any time prior to the date when
the Borrowing Subsidiary Obligations of such Borrowing Subsidiary have been paid
in full, the Commitment has terminated and all Letters of Credit issued for the
account of such Borrowing Subsidiary have expired, such amount shall be held in
trust for the benefit of the Banks and shall be paid to the Administrative Agent

 

73



--------------------------------------------------------------------------------

for the benefit of the Banks to be credited and applied upon the Borrowing
Subsidiary Obligations of such Borrowing Subsidiary, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent for the benefit of the Banks as collateral security for
any Obligations thereafter existing.

ARTICLE 12

ADDITIONAL BORROWERS; TERMINATION OF BORROWERS

12.1    Agreement to Participate. Any Eligible Subsidiary may become a party to
this Agreement and become a “Borrower” for all purposes hereof on any date after
the date hereof upon not less than 10 Banking Days notice to the Administrative
Agent (which shall give prompt written notice thereof to each Bank) and upon the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent on or before such date of an Agreement
to Participate executed by such Eligible Subsidiary and acknowledged and
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld);

(b) receipt by the Administrative Agent of a certificate dated such date from a
Senior Officer of such Eligible Subsidiary to the effect that (i) no Default has
occurred and is continuing on such date, (ii) the representations and warranties
of such Eligible Subsidiary and its Subsidiaries contained in the Agreement to
Participate executed by such Eligible Subsidiary are true, correct and complete
in all material respects on and as of such date, and (iii) such Eligible
Subsidiary is a wholly-owned Subsidiary;

(c) receipt by the Administrative Agent on or before such date of such
additional documents it may reasonably request relating to the existence of such
Eligible Subsidiary, the organizational power and authority of such Eligible
Subsidiary, the validity of such Eligible Subsidiary’s obligations under the
Agreement to Participate executed by such Eligible Subsidiary and under this
Agreement, and other matters relevant thereto and hereto, all in form and
substance satisfactory to the Administrative Agent;

(d) if requested in accordance with Section 2.1(e), receipt by the
Administrative Agent on or before such date of the Notes dated such date and
executed by such Eligible Subsidiary, one Note in favor of each Bank in a
principal amount equal to that Bank’s Pro Rata Share of the Commitment; and

(e) in the case of an Eligible Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a duly executed and
completed Beneficial Ownership Certification.

(f) Following the giving of any notice pursuant to this Section 12.1, if the
designation of such Subsidiary as a Borrowing Subsidiary obligates the
Administrative Agent or any Bank to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the

 

74



--------------------------------------------------------------------------------

results of all necessary “know your customer” or other similar checks under all
applicable laws and regulations.

If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Company,
fulfill its Pro Rata Share of the Commitment by causing an Affiliate or branch
of such Bank to act as the Bank in respect of such Borrowing Subsidiary.

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Banking Days after the
delivery of such notice, for a Borrowing Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Bank that may not legally lend to, establish credit for
the account of and/or do any business whatsoever with such Borrowing Subsidiary
directly or through an Affiliate of such Bank as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agent and such Protesting Lender that the Pro Rata Share of the Commitment of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Borrowing Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Borrowing Subsidiary” hereunder.

Each Bank hereby authorizes the Administrative Agent to sign on such Bank’s
behalf an Agreement to Participate delivered pursuant to clause (a) above, and
the Company and each Bank hereby agree that, upon satisfaction by any Eligible
Subsidiary of the conditions set forth in this Section 12.1, such Eligible
Subsidiary shall become a “Borrower” hereunder for all purposes hereof. The
Administrative Agent shall promptly notify the Banks of whenever an Eligible
Subsidiary becomes a Borrower.

12.2    Notice of Termination. Any Borrower, other than the Company, that has no
Advances outstanding to any Bank and is not the account party on any Letter of
Credit, may cease to be a “Borrower” for the purposes of this Agreement (and all
commitments as to such Borrower shall thereupon terminate) upon notice, in form
and substance satisfactory to the Administrative Agent, by such Borrower to the
Administrative Agent; provided that such notice shall not affect any obligation
of such Borrower theretofore incurred. The Administrative Agent shall send
prompt written notice to each Bank of any Borrower ceasing, pursuant to this
subsection, to be a Borrower.

 

75



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

13.1    Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent, the Issuing Banks and the Banks provided
herein or in any Note or other Loan Document are cumulative and not exclusive of
any right, power, privilege or remedy provided by Law or equity. No failure or
delay on the part of the Administrative Agent, any Issuing Bank or any Bank in
exercising any right, power, privilege or remedy may be, or may be deemed to be,
a waiver thereof; nor may any single or partial exercise of any right, power,
privilege or remedy preclude any other or further exercise of the same or any
other right, power, privilege or remedy. The terms and conditions of Article 8
hereof are inserted for the sole benefit of the Administrative Agent, the
Issuing Banks and the Banks; the same may be waived in whole or in part, with or
without terms or conditions, in respect of any Loan or Letter of Credit without
prejudicing the Administrative Agent’s, either Issuing Bank’s or the Banks’
rights to assert them in whole or in part in respect of any other Loan or Letter
of Credit.

13.2    Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Borrower or any other party therefrom, may in any event be effective unless
the same shall be in writing and signed by the Majority Banks (or signed by the
Administrative Agent at the direction of the Majority Banks) (and, in the case
of amendments, modifications or supplements of or to any Loan Document to which
a Borrower is a party, the approval in writing of such Borrower), and then only
in the specific instance and for the specific purpose given; and, without the
approval in writing of all the Banks directly and adversely affected by such
amendment, modification, supplement, termination, waiver or consent, no
amendment, modification, supplement, termination, waiver or consent may be
effective:

(a) To increase any Bank’s Pro Rata Share of the Commitment (other than
expressly set forth in the definition of “Pro Rata Share”) extend scheduled
payment dates of any Loan or Note beyond the Maturity Date, or reduce the rate
of interest (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to Section 3.9) or fees in respect of
the Commitment, the Loans or the Letters of Credit, or extend the time of
payment of principal, reimbursement obligations under Letters of Credit,
interest or fees, or reduce the principal amount of the Obligations;

(b) To amend or modify the provisions of the definitions of “Maturity Date”
(except to the extent permitted by Section 2.9), or “Majority Banks” or of this
Section;

(c) To release the Company as guarantor; or

(d) To amend or modify any provision of this Agreement that expressly requires
the consent or approval of all the Banks.

In addition, no amendment, modification, supplement, termination, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Administrative Agent acting in such capacity

 

76



--------------------------------------------------------------------------------

under this Agreement or any Note. No amendment, modification, supplement,
termination, waiver or consent shall, unless in writing and signed by each
Issuing Bank, affect any provisions hereof relating to the Letters of Credit.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all the
Banks, the Issuing Banks, the Administrative Agent and each Borrower. Copies of
all amendments, modifications, supplements, terminations, waivers and consents
shall be distributed to the Administrative Agent, each Bank, each Issuing Bank
and each Borrower.

13.3    Costs, Expenses and Taxes. The Company shall pay on demand the
reasonable costs and expenses (a) of each Arranger, the Administrative Agent and
the Syndication Agent in connection with the negotiation, preparation, execution
and delivery of the Loan Documents (including, without limitation, the
reasonable legal fees and out-of-pocket expenses of Shearman & Sterling LLP),
and, (b) if a Borrower requests the amendment, waiver, supplement or
modification the Loan Documents, of the Administrative Agent and any Issuing
Bank in connection with any such amendment, waiver, supplement or modification
(including, without limitation, the reasonable legal fees and out-of-pocket
expenses of counsel to the Administrative Agent and such Issuing Bank), and
(c) if any Event of Default has occurred and is continuing, of the
Administrative Agent, the Issuing Banks and the Banks in connection with any
workout, restructuring, reorganization (including a bankruptcy reorganization)
and in any event enforcement or attempted enforcement of the Loan Documents, and
any matter related thereto, including, without limitation, out-of-pocket
expenses and the reasonable fees and out-of-pocket expenses of any legal
counsel, independent public accountants and other outside experts retained by
the Administrative Agent, any Issuing Bank or any Bank, and including, without
limitation, any costs, expenses or fees incurred or suffered by the
Administrative Agent, any Issuing Bank or any Bank in connection with or during
the course of any bankruptcy or insolvency proceedings of the Company or any
Subsidiary thereof. The Company shall pay any and all costs, expenses, fees and
charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify the Arrangers, the Administrative Agent, the Syndication Agent, the
Issuing Banks and the Banks from and against any and all loss, liability or
legal or other expense with respect to or resulting from any delay in paying or
failure to pay any such tax, cost, expense, fee or charge or that any of them
may suffer or incur by reason of the failure of any party (other than any
Arranger, the Administrative Agent, the Syndication Agent, any Issuing Bank or
any Bank) to perform any of its Obligations. This Section 13.3 shall not apply
to the extent that any loss, liability or expense relates to any Taxes
(including withholding Taxes and Other Taxes) for which there may be an
indemnification, reimbursement or other payment obligation imposed on the
Company pursuant to any other provision of this Agreement (including, without
limitation, Section 3.12).

13.4    Obligation to Make Payments in Dollars or Alternative Currency. The
obligation of the Borrowers to make payments in Dollars or the Alternative
Currency of the principal and interest becoming due and payable on each Loan,
and to pay all other Obligations hereunder in Dollars, (i) shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any currency other than Dollars or the
Alternative Currency, as applicable, except to the extent that such tender or
recovery shall result in the actual receipt by the Administrative Agent, the
Banks and the Issuing

 

77



--------------------------------------------------------------------------------

Banks of the full amount of Dollars or the Alternative Currency, as applicable,
expressed to be payable in respect of the principal and interest of each Loan
and in respect of each other Obligation, (ii) shall be enforceable as an
alternative or additional cause of action for the purpose of recovering in
Dollars or the Alternative Currency, as applicable, the amount, if any, by which
such actual receipt shall fall short of the full amount of Dollars or the
Alternative Currency, as applicable, so expressed to be payable and (iii) shall
not be affected by judgment being obtained for any other sum due under this
Agreement.

13.5    Nature of Banks’ Obligations. The obligations of the Banks hereunder are
several and not joint or joint and several. Nothing contained in this Agreement
or any other Loan Document and no action taken by the Administrative Agent, the
Issuing Banks or the Banks or any of them pursuant hereto or thereto may, or may
be deemed to, make the Banks a partnership, an association, a joint venture or
other entity, either among themselves or with the Company or any Affiliate of
the Company. Each Bank’s obligation to make any Advance pursuant hereto is
several and not joint or joint and several, and is not conditioned upon the
performance by all other Banks of their obligations to make Advances.

13.6    Survival. All representations and warranties contained herein or in any
other Loan Document, or in any certificate or other writing delivered by or on
behalf of any one or more of the parties to any Loan Document, will survive the
making of the Advances hereunder and the execution and delivery of the Notes,
and have been or will be relied upon by the Administrative Agent, each Issuing
Bank and each Bank, notwithstanding any investigation made by the Administrative
Agent, any Issuing Bank or any Bank or on their behalf. The obligations of the
Company under Sections 3.7 and 3.8 shall survive for thirty (30) days following
the termination of this Agreement and the repayment of the Notes. The
obligations of the Company under Sections 13.3 and 13.12 shall survive the
termination of this Agreement and the repayment of the Notes, provided, however,
that such obligations shall not, from and after the termination of this
Agreement, be deemed to be Obligations for any purpose under the Loan Documents.

13.7    Notices and Other Communications; Facsimile Copies.

(a) Notices General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
communication as follows:

(i)    if to any Borrower or the Company, the Administrative Agent or any
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 13.7 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)    if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

78



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)      Electronic Communications. Notices and other communications to the
Banks and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or Issuing Bank pursuant to
Article 2 if such Bank or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article 2 by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i) of this Section 13.7(b), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (i) and (ii) of this Section 13.7(b), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)      Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)      Platform.

(i)       Each of the Borrowers agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the Issuing
Banks and the Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission systems (the
“Platform”).

(ii)      THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

 

79



--------------------------------------------------------------------------------

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE COMPANY, ANY OTHER BORROWER, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Borrower provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Bank or any Issuing Bank by means
of electronic communications pursuant to this Section, including through the
Platform.

13.8    Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, this Agreement and any other Loan
Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument. The execution of this Agreement or
any other Loan Document by any party hereto or thereto will not become effective
until counterparts hereof or thereof, as the case may be, have been executed by
all the parties hereto or thereto.

13.9    Binding Effect; Assignment; Entire Agreement.

(a) This Agreement and the other Loan Documents shall be binding upon and shall
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns, except that a Borrower, the Company and/or their
respective Affiliates may not assign their rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all the Banks.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Pro Rata Share of the Commitment and the
Loans at the time owing to it or, in the case of an Issuing Bank, its unused LC
Commitment); provided that any such assignment shall be subject to the following
conditions:

(i)      Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Bank’s Pro Rata Share of the Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal

 

80



--------------------------------------------------------------------------------

at least the amount specified in Section 13.9(b)(i)(B) in the aggregate or in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in Section 13.9(b)(i)(A), the aggregate amount
of the Pro Rata Share of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Bank subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date) or
the amount of the unused LC Commitment assigned shall not be less than
$5,000,000 and assigned amounts must be in increments of $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents in writing (each such consent not
to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.9(b)(i)(B) and, in addition:

(A)    the written consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 9.1(a), (b) or (i) has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Bank, an Affiliate of a Bank or an
Approved Fund;

(B)    the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of such Bank or an Approved Fund; and

(C)    the written consent of each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment (other
than an assignment of unused LC Commitment).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Bank, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Bank or Potential Defaulting Bank or any of their respective
Subsidiaries, or any Person who, upon

 

81



--------------------------------------------------------------------------------

becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.    

(vii) Provision of Tax Forms. The documentation required by Section 13.27 with
respect to such assignee shall have been provided to the Company and the
Administrative Agent.

(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent, each Issuing Bank and each other Bank hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Bank hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Bank for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.9(g), from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.7, 3.8, 3.12(d),
13.3, and 13.12 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 13.9(c).

(c) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrowers or any Borrower’s Affiliates or
Subsidiaries) (each, a

 

82



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Pro Rata Share of the
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. For the
avoidance of doubt, each Bank shall be responsible for the indemnity under
Section 10.7 with respect to any payments made by such Bank to its
Participant(s).

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (a) and (b) (in the case
of such clause (b), solely with respect to amendments or modifications of the
provisions of the definition of “Maturity Date”) of Section 13.2 that directly
and adversely affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.7, 3.8 and 3.12(d)
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 13.9(b); provided that such Participant agrees to
be subject to the provisions of Section 13.27 as if it were an assignee under
Section 13.9(b). To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 13.10 as though it were a Bank; provided
that such Participant agrees to be subject to Section 13.11 as though it were a
Bank.

(d) Limitations upon Participant Rights. Unless the Company otherwise agrees in
writing, a Participant shall not be entitled to receive any greater payment
under Sections 3.7, 3.8 and 3.12(d) than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant shall not be entitled to the benefits of Section 3.12(d) with
respect to United States withholding tax unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 13.27 as though it were a Bank.

(e) Participant Register. Each Bank that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrowers (and such agency
being solely for tax purposes), shall maintain a register for the recordation of
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in its rights and other obligations
under this Agreement (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participation Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans, letters of
credit or its other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

83



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Bank; provided that no such pledge or assignment shall release such
Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.

(g) The Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the address referred to in Section 13.7 a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Pro Rata Shares of the Commitment of, and principal amounts
(and stated interest) of the Loans owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.

13.10  Setoff Rights. If an Event of Default has occurred and is continuing, the
Administrative Agent, each Issuing Bank and each Bank and each of its Affiliates
(but only with the consent of the Majority Banks) is hereby authorized to the
fullest extent permitted by law to setoff and apply any funds in any deposit
account maintained with it by any Borrower and/or any Property of any Borrower
in its possession against the Obligations; provided that no funds in any deposit
account maintained by any Borrowing Subsidiary and/or any Property of any
Borrowing Subsidiary shall be setoff or applied against the Obligations of the
Company or any other Borrower; provided, further that in the event that any
Defaulting Bank shall exercise any such right of setoff, (a) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Banks, and (b) the Defaulting Bank shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Bank as to which it exercised such right of setoff.

13.11  Sharing of Setoffs. Each Bank severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against any
Borrower, or otherwise, receives payment, through any means, of the Obligations
held by it that is in excess of that Bank’s proportionate share of the Total
Outstandings as applied to such payment, then: (a) the Bank exercising the right
of setoff, banker’s lien or counterclaim or otherwise receiving such payment
shall purchase, and shall be deemed to have simultaneously purchased, from the
other Bank a participation in the Obligations held by the other Bank and shall
pay to the other Bank a purchase price in an amount so that the share of the
Obligations held by each Bank after the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and (b) such other adjustments and
purchases of participations shall be made from time to time as shall be
equitable to ensure that all of the Banks

 

84



--------------------------------------------------------------------------------

share any payment obtained in respect of the Obligations ratably in accordance
with each Bank’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Bank by any Borrower or any Person claiming through or succeeding
to the rights of any Borrower, the purchase of a participation shall be
rescinded and the purchase price thereof shall be restored to the extent of the
recovery, but without interest. Each Bank that purchases a participation in the
Obligations pursuant to this Section shall from and after the purchase have the
right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Bank were the
original owner of the Obligations purchased. Each Borrower expressly consents to
the foregoing arrangements and agrees that any Bank holding a participation in
an Obligation so purchased may exercise any and all rights of setoff, banker’s
lien or counterclaim with respect to the participation as fully as if the Bank
were the original owner of the Obligation purchased; provided, however, that
each Bank agrees that it shall not exercise any right of setoff, banker’s lien
or counterclaim without first obtaining the consent of the Majority Banks.

13.12  Indemnity by the Company. The Company agrees to indemnify, save and hold
harmless each Arranger, each Issuing Bank, the Administrative Agent, the
Syndication Agent and each Bank and their respective Related Parties
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action asserted by any third party or by the
Company or any Borrower if the claim, demand, action or cause of action arises
out of or relates to the Commitment, the use or contemplated use of proceeds of
any Advance, any drawing under any Letter of Credit, any transaction
contemplated by this Agreement, or any relationship or relationship alleged to
exist by any Borrower, its Affiliates or any other third party of any Indemnitee
to any Borrower related to this Agreement; (b) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clause (a) of this
Section 13.12; and (c) any and all liabilities, losses, costs or expenses
(including reasonable attorneys’ fees and disbursements and other professional
services) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action or cause of action; provided that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
gross negligence or willful misconduct as determined by final, nonappealable
judgment of a court of competent jurisdiction. If any claim, demand, action or
cause of action is asserted against any Indemnitee, such Indemnitee shall
promptly notify the Company, but the failure to so promptly notify the Company
shall not affect the Company’s obligations under this Section 13.12 unless such
failure materially prejudices the Company’s right to participate in the contest
of such claim, demand, action or cause of action, as hereinafter provided. If
requested by the Company in writing, such Indemnitee shall in good faith contest
the validity, applicability and amount of such claim, demand, action or cause of
action and shall permit the Company to participate in such contest. Any
Indemnitee that proposes to settle or compromise any claim or proceeding for
which the Company may be liable for payment of indemnity hereunder shall give
the Company written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Company’s prior written consent. In connection
with any claim, demand, action or cause of action covered by this Section 13.12
against more than one Indemnitee, all such Indemnitees shall be represented by
the same legal

 

85



--------------------------------------------------------------------------------

counsel selected by the Indemnitees and reasonably acceptable to the Company;
provided that, if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to the Company, with all
such legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; provided further that the amount of the
legal fees to be reimbursed by the Company shall be limited to an amount
reasonably determined following consultation among the Company, the
Administrative Agent, the Banks and their respective legal counsel, to be equal
to the amount that would have been expended if the Indemnitees have been
represented by one counsel. Any obligation or liability of the Company to any
Indemnitee under this Section 13.12 shall survive the expiration or termination
of this Agreement and the repayment of all Advances and the payment and
performance of all other Obligations owed to the Banks. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.12 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. This Section 13.12 shall
not apply to the extent that the losses, claims, demands, actions, causes of
action, damages, liabilities or expenses relate to any Taxes (including
withholding Taxes and Other Taxes) for which there may be an indemnification,
reimbursement or other payment obligation imposed on the Company or any other
Borrower pursuant to any other provision of this Agreement (including, without
limitation, Sections 3.8 and 3.12). No party hereto or any Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

13.13  No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the
Borrowers, the Administrative Agent, the Issuing Banks and the Banks in
connection with the Loans, Advances and Letters of Credit, and is made for the
sole benefit of the Borrowers, the Administrative Agent, the Issuing Banks and
the Banks, and the Administrative Agent’s, the Issuing Banks’ and the Banks’
successors and assigns. Except as provided in Sections 13.9, 13.11 and 13.12, no
other Person shall have any rights of any nature hereunder or by reason hereof.

13.14  Confidentiality. Each of the Administrative Agent, each Issuing Bank and
each Bank agrees to hold any confidential information that it may receive from
any Borrower pursuant to this Agreement in confidence: except for disclosure:
(a) to other Banks; (b) to legal counsel, accountants and other professional
advisors to any Borrower or the Administrative Agent, any Issuing Bank or any
Bank or agents involved in administration of this Agreement; (c) to regulatory
officials having jurisdiction over the Administrative Agent, an Issuing Bank or
a Bank or its Affiliates; (d) as required by Law or legal process or in
connection with any legal proceeding to which the Administrative Agent, an
Issuing Bank or a Bank and

 

86



--------------------------------------------------------------------------------

that Borrower are adverse parties; (e) to Affiliates of the Administrative Agent
by the Administrative Agent, (f) to Affiliates of a Bank or to another financial
institution, in each case, in connection with a disposition or proposed
disposition to that financial institution of all or part of that Bank’s
interests hereunder or a participation interest in its Advances or Letters of
Credit; (g)(i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights and obligations under this Agreement,
(ii) to any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative or securitization transaction related to the
obligations under this Agreement or (iii) or to any credit insurance provider
relating to a Borrower and its Obligations, provided that such disclosure in
this Section 13.14(g) is made subject to an appropriate confidentiality
agreement on terms substantially similar to this Section; (h) in connection with
the exercise of any remedies hereunder or any other Loan Document or the
enforcement of rights hereunder or thereunder; or (i) with the consent of the
Company. For purposes of the foregoing, “confidential information” shall mean
any information respecting the Company or its Subsidiaries reasonably considered
by the Company to be confidential, other than (i) information previously filed
with or furnished to any Governmental Agency and available to the public,
(ii) information previously published in any public medium from a source other
than, directly or indirectly, that Bank, and (iii) information previously
disclosed by a Borrower to any Person not associated with that Borrower without
a written confidentiality agreement substantially similar to this Section 13.14.
Nothing in this Section 13.14 shall be construed to create or give rise to any
fiduciary duty on the part of the Administrative Agent, the Issuing Banks or the
Banks to the Borrowers.

13.15  Further Assurances. The Company and its Subsidiaries shall, at their
expense and without expense to the Banks, the Issuing Banks or the
Administrative Agent, do, execute and deliver such further acts and documents as
any Bank, any Issuing Bank or the Administrative Agent from time to time
reasonably requires for the assuring and confirming unto the Banks, the Issuing
Banks or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

13.16  No Fiduciary Duties. Each Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Subsidiaries, on the one hand, and
the Administrative Agent, Joint Lead Arrangers, Joint Book Runners,
Co-Documentation Agents, Syndication Agents, Banks and Issuing Banks and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Joint Lead Arrangers, the Joint Book Runners, the
Co-Documentation Agents, the Syndication Agent, the Banks and the Issuing Banks
or their respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications. Accordingly, there may
be situations where the Administrative Agent, a Joint Lead Arranger, a Joint
Book Runner, a Co-Documentation Agent, the Syndication Agent, a Bank, an Issuing
Bank or their Affiliates and/or their clients either now have or may in the
future have interests, or take actions, that may conflict with the Borrowers’
and their Subsidiaries’ interests.

13.17  Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and

 

87



--------------------------------------------------------------------------------

supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent, the Issuing Banks or the Banks in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

13.18  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

13.19  Independent Covenants. Each covenant in Articles 5, 6 and 7 is
independent of the other covenants in those Articles; the breach of any such
covenant shall not be excused by the fact that the circumstances underlying such
breach would be permitted by another such covenant.

13.20  Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

13.21  Time of the Essence. Time is of the essence of the Loan Documents.

13.22  Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

13.23  Consent to Jurisdiction and Service of Process. (a) Each of the parties
hereto hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against any Borrower,
the Administrative Agent, any Bank or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto, in any forum other than the courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
New York State or, to the fullest extent permitted by applicable Law, in such
federal court. Notwithstanding the foregoing sentence, each of the parties
hereto agrees that a final judgment in

 

88



--------------------------------------------------------------------------------

any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

(b)      By executing and delivering this agreement, each party hereto, for
itself and in connection with its properties, irrevocably

(i)      accepts generally and unconditionally the exclusive jurisdiction and
venue of the courts of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof;

(ii)     waives any defense of forum non conveniens;

(iii)    agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address as provided in accordance with Section 13.7 (provided
that, with respect to each Borrower, service of process may be made to the
Company at its address provided in accordance with Section 13.7) or on the
signature pages hereto;

(iv)    agrees that service as provided in clause (iii) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect;

(v)    agrees that each party hereto retains the right to serve process in any
other manner permitted by law; and

(vi)    agrees that the provisions of this Section 13.23 relating to
jurisdiction and venue shall be binding and enforceable to the fullest extent
permissible under New York General Obligations Law section 5-1402 or otherwise.

(c)    Each Borrowing Subsidiary hereby agrees that service of process may be
made upon the Company and each Borrowing Subsidiary hereby irrevocably appoints
the Company its authorized agent to accept such service of process, and agrees
that the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. To the extent that any Borrowing Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, such Borrowing Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

13.24    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this transaction, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims. Each party hereto acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each has already relied on this waiver in entering into this

 

89



--------------------------------------------------------------------------------

Agreement, and that each will continue to rely on this waiver in their related
future dealings. Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 13.24 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

13.25  Acknowledgement and Consent to Bail-In of Certain Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and accepts that, to the extent any Bank party to any Loan
Document is subject to the Write-Down and Conversion Powers of a Resolution
Authority, any liability of such Bank under or in connection with any Loan
Document may be subject to Bail-In Action by the relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:

(a)      the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Bank party hereto that is subject to the Write-Down and Conversion Powers
of any Resolution Authority; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.

As used in this Section, the following terms shall have the meanings set forth
below:

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority with respect to any liability of any Bank
party hereto that is subject to the Write-Down and Conversion Powers of such
Resolution Authority.

“Bail-In Legislation” means:

 

90



--------------------------------------------------------------------------------

(a)    with respect to an EEA Member Country which has implemented, or which at
any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and

(b)    with respect to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Resolution Authority” means an EEA Resolution Authority or any other body which
has authority to exercise any Write-down and Conversion Powers.

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Write-Down and Conversion Powers” means:

(a)    with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

(b)    in relation to any UK Bail-In Legislation or any other applicable Bail-In
Legislation:

(i)      any powers under such Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial

 

91



--------------------------------------------------------------------------------

institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under such Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)    any similar or analogous powers under such Bail-In Legislation.

13.26    Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent or a
Bank could purchase the Original Currency with such Other Currency in New York,
New York on the Banking Day immediately preceding the day on which any such
judgment, or any relevant part thereof, is given.

(b) The obligations of each Borrower and the Company in respect of any sum due
from it to any agent or Bank hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Banking Day
following receipt by such agent or Bank of any sum adjudged to be so due in such
Other Currency such agent or Bank may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such agent or
Bank in the Original Currency, each of the Borrowers and the Company agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
agent or Bank against such loss, and if the Original Currency so purchased
exceeds the sum originally due to such agent or Bank in the Original Currency,
such agent or Bank shall remit such excess to such Borrower or the Company.

13.27    Tax Forms.

(a)  (i)  Each Bank that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver to the
Administrative Agent and the Company, prior to receipt of any payment (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or W-8BEN-E or any successor thereto (relating to such
Foreign Bank and entitling it to an exemption from, or reduction of, withholding
tax on all payments to be made to such Foreign Bank by any Borrower, the Company
acting in its capacity as guarantor under Article 11 or the Administrative
Agent, as applicable, pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Bank by
such Borrower or the Company pursuant to this Agreement) or such other evidence
satisfactory to such Borrower or the Company and the Administrative Agent that
such Foreign Bank is entitled to an exemption from, or reduction of, United
States withholding tax, including any exemption pursuant to Section 881(c) of
the Code. Thereafter and from time to time, each such Foreign Bank shall
(A) promptly submit to the

 

92



--------------------------------------------------------------------------------

Administrative Agent and the Company such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to each Borrower, the Company and the
Administrative Agent of any available exemption from or reduction of, United
States withholding Taxes in respect of all payments to be made to such Foreign
Bank by such Borrower or the Company pursuant to this Agreement, (B) promptly
notify the Administrative Agent and the Company of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Bank, and as may be reasonably necessary (including
the re-designation of its lending office) to avoid any requirement of applicable
Laws that such Borrower or the Company make any deduction or withholding for
Taxes from amounts payable to such Foreign Bank under any Loan Document.

(ii)    Each Foreign Bank, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Bank under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent and the
Company on the date when such Foreign Bank ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent or
the Company (in the reasonable exercise of their discretion), (A) two duly
signed completed copies of the forms or statements required to be provided by
such Bank as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Bank acts for its own account that is not
subject to U.S. withholding Tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto) accompanied by IRS Forms W-8BEN,
W-8BEN-E, W-8ECI and/or any other certificate or statement of exemption from
each beneficial owner required under the Code, to establish that such Bank is
not acting for its own account with respect to a portion of any such sums
payable to such Bank.

(b)    Upon the request of the Administrative Agent or the Company, each Bank
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent and the Company two duly
signed completed copies of IRS Form W-9. If such Bank fails to deliver such
forms, then the Administrative Agent or the Company, as applicable, may withhold
from any interest payment to such Bank an amount equivalent to the applicable
back-up withholding imposed by the Code. Upon the request of the Company, the
Administrative Agent shall provide the Company two duly signed completed copies
of IRS Form W-9.

(c)    If a payment made to a Bank under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Administrative Agent and the Company, at the time or times prescribed by
Law and at such time or times reasonably requested in writing by the Borrowers
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested in writing by the Borrowers or the
Administrative Agent as may be necessary for each Borrower and the
Administrative Agent to comply with their

 

93



--------------------------------------------------------------------------------

obligations under FATCA, to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. For purposes of this clause (c), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

(d)      Each Bank agrees that if any form or certification it previously
delivered becomes inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so. In addition, each Bank agrees that if
any form or certification it previously delivered expires or becomes obsolete,
upon written request by the Company or the Administrative Agent, the Bank shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(e)      For purposes of this Section 13.27, the term “Bank” includes any
Issuing Bank.

13.28  Limitation on Borrowing Subsidiary Obligations. Notwithstanding anything
herein to the contrary, no provision of this Agreement shall render any
Borrowing Subsidiary liable for the Obligations of the Company or any other
Borrower.

13.29  Waiver of Damages. To the extent permitted by applicable law, no party to
this Agreement shall assert, and each party to this Agreement hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.

13.30  Patriot Act Notice. Each Bank and the Administrative Agent (for itself
and not on behalf of any Bank) hereby notifies each Borrower that pursuant to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001 (the “Patriot Act”) and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify each Borrower in accordance
with the Patriot Act and the Beneficial Ownership Regulation. Each Borrower
shall provide such information and take such actions as are reasonably requested
by the Administrative Agent or any Banks in order to assist the Administrative
Agent and the Banks in maintaining compliance with the Patriot Act and the
Beneficial Ownership Regulation.

[Signature Pages Begin On Following Page]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

   THE COMPANY:    AMGEN INC.    By:    /s/ Mary A.
Lehmann                                                       Name: Mary A.
Lehmann          Title: Vice President, Finance and Treasurer    Address:   
Amgen Inc.


One Amgen Center Drive

Thousand Oaks, California 91320-1799

   Attn: Treasurer


cc: Secretary

   Telecopier: (805) 499-6751


Telephone: (805) 447-1000

 

S-1



--------------------------------------------------------------------------------

   CITIBANK, N.A., as Administrative Agent and Issuing Bank    By:    /s/
Richard Rivera                                                            
      Name: Richard Rivera          Title: Vice President    Address:    388
Greenwich Street


New York, NY 10013

   Attn: Laura Fogarty


Telephone: (212) 816-2197

Email: laura.fogarty@citi.com

      THE BANKS    CITIBANK, N.A., as a Bank and an Issuing Bank    By:    /s/
Richard Rivera                                                             
      Name: Richard Rivera          Title: Vice President

 

S-2



--------------------------------------------------------------------------------

   JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank    By:    /s/ Kyler
Eng                                                                   Name:
Kyler Eng          Title: Vice President

 

S-3



--------------------------------------------------------------------------------

   BANK OF AMERICA, N.A., as a Bank and an Issuing Bank    By:    /s/ Darren
Merten                                                                   Name:
Darren Merten          Title: Vice President

 

S-4



--------------------------------------------------------------------------------

   BARCLAYS BANK PLC, as a Bank and an Issuing Bank    By:    /s/ Ronnie
Glenn                                                                   Name:
Ronnie Glenn          Title: Director

 

S-5



--------------------------------------------------------------------------------

   GOLDMAN SACHS BANK USA, as a Bank and an


Issuing Bank

   By:    /s/ Annie Carr                                         
                         Name: Annie Carr          Title: Authorized Signatory

 

S-6



--------------------------------------------------------------------------------

   MORGAN STANLEY BANK, N.A., as a Bank and an


Issuing Bank

   By:    /s/ Michael King                                          
                         Name: Michael King          Title: Authorized Signatory

 

S-7



--------------------------------------------------------------------------------

   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH    By:    /s/ Judith E.
Smith                                                                   Name:
Judith E. Smith          Title: Authorized Signatory    By:    /s/ Lingzi
Huang                                                                   Name:
Lingzi Huang          Title: Authorized Signatory

 

S-8



--------------------------------------------------------------------------------

   DEUTSCHE BANK AG, NEW YORK BRANCH    By:    /s/ Ming K.
Chu                                                                   Name: Ming
K. Chu          Title: Director    By:    /s/ Douglas
Darman                                                                   Name:
Douglas Darman          Title: Director

 

S-9



--------------------------------------------------------------------------------

   MUFG BANK, LTD.    By:    /s/ Jack
Lonker                                                                     Name:
Jack Lonker            Title: Director

 

S-10



--------------------------------------------------------------------------------

   HSBC BANK USA, NATIONAL ASSOCIATION    By:    /s/ Eric
Seltenrich                                                            
      Name: Eric Seltenrich          Title: Managing Director

 

S-11



--------------------------------------------------------------------------------

   BNP PARIBAS    By:    /s/ Michael
Pearce                                                                   Name:
Michael Pearce          Title: Managing Director    By:    /s/ Emma
Petersen                                                                   Name:
Emma Petersen          Title: Director

 

S-12



--------------------------------------------------------------------------------

   MIZUHO BANK, LTD.    By:    /s/ Tracy
Rahn                                                                   Name:
Tracy Rahn          Title: Authorized Signatory

 

S-13



--------------------------------------------------------------------------------

   ROYAL BANK OF CANADA    By:    /s/ Mustafa
Topiwalla                                                            
      Name: Mustafa Topiwalla          Title: Authorized Signatory

 

S-14



--------------------------------------------------------------------------------

   SUMITOMO MITSUI BANKING CORPORATION    By:    /s/ Michael
Maguire                                                                   Name:
Michael Maguire          Title: Executive Director

 

S-15



--------------------------------------------------------------------------------

   WELLS FARGO BANK, NATIONAL ASSOCIATION    By:    /s/ Lindsey
Stuckey                                                                   Name:
Lindsey Stuckey          Title: Vice President

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 2.1

 



Bank   

Commitment     
Pro Rata
Share      Letter of
Credit
Commitment          

Citibank, N.A.

     $188,000,002            7.5200%        

 

        $50,000,000 

 

 

 

       

JPMorgan Chase Bank, N.A.

 

     $188,000,002            7.5200%         $50,000,000           

Bank of America, N.A.

 

     $188,000,000            7.5200%         $50,000,000           

Barclays Bank PLC

 

     $188,000,000            7.5200%         $50,000,000           

Goldman Sachs Bank USA

 

     $188,000,000            7.5200%         $50,000,000           

Morgan Stanley Bank, N.A.

 

     $188,000,000            7.5200%         $50,000,000           

BNP Paribas

 

     $152,444,444            6.0978%                    

Credit Suisse AG, Cayman Islands Branch

 

     $152,444,444            6.0978%                    

Deutsche Bank AG, New York Branch

 

     $152,444,444            6.0978%                    

HSBC Bank USA, National Association

 

     $152,444,444            6.0978%                    

Mizuho Bank, Ltd.

 

     $152,444,444            6.0978%                    

MUFG Bank, Ltd.

 

     $152,444,444            6.0978%                    

Royal Bank of Canada

 

     $152,444,444            6.0978%                    

Sumitomo Mitsui Banking Corporation

 

     $152,444,444            6.0978%                    

Wells Fargo Bank, National Association

 

     $152,444,444            6.0978%                    

Total

 

     $2,500,000,000              100.0000%         $300,000,000   



--------------------------------------------------------------------------------

SCHEDULE 4.4

DISCLOSURE OF SUBSIDIARIES

 

Name

  

Type of Entity

  

Percentage of Ownership

Alantos Pharmaceuticals Holdings

  

corporation

   100%

Amgen Canada Inc.

  

corporation

   100%

Amgen (Europe) GmbH

  

limited liability company

   100%

Amgen Fremont Inc.

  

corporation

   100%

Amgen Global Finance B.V.

  

corporation

   100%

Amgen GmbH Germany

  

corporation

   100%

Amgen Holding No. 1 Limited

  

limited liability company

   100%

Amgen Ilac Ticaret Limited Sirketi

  

corporation

   100%

Amgen K-A, Inc.

  

corporation

   100%

Amgen Manufacturing, Limited

  

corporation

   100%

Amgen Research (Munich) GmbH

  

limited liability company

   100%

Amgen Rockville, Inc.

  

corporation

   100%

Amgen S.A.S.

  

corporation

   100%

Amgen Singapore Manufacturing Pte. Ltd.

  

limited company

   100%

Amgen SF, LLC

  

limited liability company

   100% Amgen Technology (Ireland) Unlimited Company   

unlimited liability company

   100%

Amgen Technology, Limited

  

corporation

   100%

Amgen USA Inc.

  

corporation

   100%

Amgen Worldwide Holdings B.V.

  

corporation

   100%

ATL Holdings Limited

  

corporation

   100%

ATL Holdings II Limited

  

corporation

   100%

BioVex, Inc.

  

corporation

   100%

Immunex Corporation

  

corporation

   100%

Mustafa Nevzat Ilac Sanayii Anonim Sirketi

  

corporation

   100%

Onyx Pharmaceuticals, Inc.

  

corporation

   100%

Onyx Therapeutics, Inc.

  

corporation

   100%



--------------------------------------------------------------------------------

SCHEDULE 4.8

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.11(c)

ERISA

Amgen Inc. Retiree Medical Savings Account Plan.



--------------------------------------------------------------------------------

SCHEDULE 4.15

ENVIRONMENTAL

None.



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 13.7

NOTICES

THE COMPANY

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, California 91320-1799

Telecopier: (805) 499-6751

Telephone: (805) 447-1000

Email: to.treasury@amgen.com

Website: www.amgen.com

THE ADMINISTRATIVE AGENT

Citibank, N.A.

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attention of Treasurer

Facsimile No. (646) 274-5080

Telephone No. (302) 894-6160

E-mail: GLAgentOfficeOps@CITIGROUP.COM

ISSUING BANK

Citibank, N.A.

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attention of Bank Loan Syndications

Facsimile No. (646) 274-5080

Telephone No. (302) 894-6160

E-mail: GLAgentOfficeOps@CITIGROUP.COM



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF AGREEMENT TO PARTICIPATE]

AGREEMENT TO PARTICIPATE

______________, ____

CITIBANK, N.A.

 

as Administrative Agent (the “Administrative Agent”) for the Banks referred to
in the Second Amended and Restated Credit Agreement dated as of December 12,
2019, among Amgen Inc., the Banks from time to time party thereto, Citibank,
N.A., as Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication
Agent (the “Credit Agreement”)

 

Ladies and Gentlemen:

The terms not defined herein which are defined in the Credit Agreement shall
have for the purposes hereof the meaning provided therein.

1.        [name of Eligible Subsidiary], a [jurisdiction of organization] [type
of entity] (“Participant”), hereby elects to become a Borrower for all purposes
of the Credit Agreement, effective on the date hereof.

2.        Participant hereby agrees to perform all obligations of a Borrower
under, and to be bound in all respects by the terms of, the Credit Agreement and
agrees that the Banks and the Administrative Agent shall be entitled to the
benefits of, and shall have all of the rights and remedies against Participant
described in, the Credit Agreement, as if Participant were named as a Borrower
therein and were a signatory party thereto.

3.        Participant represents and warrants that:

a.        Participant is a [type of entity] duly formed, validly existing and in
good standing under the laws of its jurisdiction of organization, is an Eligible
Subsidiary and has all requisite organizational power and authority to enter
into and perform its obligations hereunder and under the Loan Documents.

b.        The execution and delivery by Participant of this Agreement to
Participate and the Notes (if requested in accordance with Section 2.1(e) of the
Credit Agreement), and the performance by it of this Agreement to Participate
and the Loan Documents to which it is a party, have been duly authorized by all
necessary organizational action of such Participant, and do not (i) require any
consent or approval not heretofore obtained of any partner, director,
stockholder, security

 

A-1



--------------------------------------------------------------------------------

holder or creditor of Participant; (ii) result in or require the creation or
imposition of any Lien upon or with respect to any Property now owned or leased
or hereafter acquired by Participant; (iii) violate, to the best knowledge of
Participant, any Requirement of Law applicable to Participant; or (iv) result
(or, with the giving of notice or passage of time or both, would result) in a
breach of or default under, or cause or permit the acceleration of any
obligation owed under any Contractual Obligation to which Participant is a party
or by which Participant or any of its Property is bound or affected; except, in
each case, where violation of, or default under, any such Requirement of Law or
Contractual Obligation would not constitute a Material Adverse Effect.

c.        No authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Agency is required
to authorize or permit under applicable Laws the execution, delivery and
performance by Participant of this Agreement to Participate or for the
performance by Participant of the Loan Documents.

[d.      The information included in the Beneficial Ownership Certification
provided by Participant to any Lender pursuant to the provisions of the Credit
Agreement is true and correct in all respects as of the date hereof.]

4.        This Agreement to Participate shall be governed by and construed in
accordance with the Laws of the state of New York applicable to contracts made
and performed in such state.  Participant agrees that each of the provisions of
the Credit Agreement shall apply to it and to this Agreement to Participate as
if it were an original Borrowing Subsidiary signatory thereto and this Agreement
to Participate were referenced therein.

5.        This Agreement to Participate may be signed in any number of
counterparts, each of which shall constitute an original, with the same effect
as if the signatures hereto and thereto were upon the same instrument.

 

                                                                            
[NAME OF ELIGIBLE SUBSIDIARY]    By:________________________   
Title:_____________________   

CITIBANK, N.A.,

as Administrative Agent

   By:________________________    Title:_____________________

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTE]

NOTE

 

$_____________    [DATE]    Thousand Oaks, California

FOR VALUE RECEIVED, the undersigned promises to pay to the order of
__________________________ (the “Bank”), the principal amount of ______________
Dollars ($_________), or such lesser aggregate amount of Advances as may be made
pursuant to the Bank’s Pro Rata Share of the Commitment under the Credit
Agreement hereinafter described, payable as hereinafter set forth. The
undersigned promises to pay interest on the principal amount of each Advance
made hereunder and remaining unpaid from time to time from the date of each such
Advance until the date of payment in full, payable as hereinafter set forth.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of December 12, 2019 (as amended from time to time, the “Credit Agreement”),
among Amgen Inc., the Banks from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings defined for those terms in the Credit Agreement. This is one
of the Notes (“Note”) referred to in the Credit Agreement, and any holder hereof
is entitled to all of the rights, remedies, benefits and privileges provided for
in the Credit Agreement as originally executed or as it may from time to time be
supplemented, modified, amended, renewed, extended or supplanted. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events upon the terms and
conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable as provided
in the Credit Agreement and in any event on the Maturity Date applicable to the
Bank.

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance hereunder from the date thereof until payment in full and shall
accrue and be payable at the rates and on the dates set forth in the Credit
Agreement both before and after default, before and after maturity and judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law with interest on overdue interest to bear interest at the rate set forth in
Section 3.9 of the Credit Agreement, to the extent permitted by applicable Laws.

The undersigned shall have the right to prepay any amounts outstanding under
this Note in accordance with Section 3.1(f) of the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The amount of each payment hereunder with respect to Advances made in Dollars
shall be made to the Administrative Agent at the Administrative Agent’s Office,
for the account of the Bank, in lawful money of the United States of America and
in immediately available funds not later than 2:00 p.m., New York City time, on
the day of payment (which must be a Banking Day). The amount of each payment
hereunder with respect to Advances made in Euros shall be made to the
Administrative Agent at the Alternative Currency Payment Office, for the account
of the Bank, in Euros and in immediately available funds not later than 2:00
p.m., local time, on the day of payment (which must be a Banking Day). All
payments received after 2:00 p.m., New York City time or local time, as the case
may be, on any particular Banking Day shall be deemed received on the next
succeeding Banking Day.

This Note is a registered obligation, transferrable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein. A
record of Advances made by and payments received by Bank with respect to this
Note shall be maintained by the Administrative Agent in the Register pursuant to
and in accordance with Section 13.9(g) of the Credit Agreement.

As set forth in Section 13.3 of the Credit Agreement, the undersigned hereby
promises to pay the reasonable out-of-pocket costs and expenses of any holder
hereof incurred in collecting the undersigned’s obligations hereunder or in
enforcing any holder’s rights hereunder, including attorneys’ fees and
disbursements.

The undersigned hereby waives presentation, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice of formality, to
the fullest extent permitted by applicable Laws.

THIS NOTE SHALL BE DEEMED DELIVERED TO AND ACCEPTED BY THE ADMINISTRATIVE AGENT
ON BEHALF OF THE BANK IN THE STATE OF NEW YORK, AND SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

 

   [BORROWER]    By_____________________________   
Its_____________________________

 

B-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

UNDER COMMITMENT

 

Date   

Type of

Loan
Made


This Date

  

Maturity

Date

  

Amount


of


Advance

  

Amount


of


Principal


Paid

  

Unpaid


Principal


Balance

  

Principal


Balance

  

Notation


Made By

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE

1.        This Compliance Certificate (“Compliance Certificate”) is executed and
delivered by AMGEN INC., a Delaware corporation (the “Company”), to CITIBANK,
N.A. (the “Administrative Agent”) pursuant to Section 7.2 of the Second Amended
and Restated Credit Agreement dated as of December 12, 2019, among the Company,
the Banks from time to time party thereto, Citibank, N.A., as Administrative
Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent (as amended from time
to time, the “Credit Agreement”). Any terms used herein and not defined herein
shall have the meanings defined in the Credit Agreement. This Compliance
Certificate covers the Company’s:

[Fiscal Quarter ended ________________, ____]

[Fiscal Year ended December 31, _____]

2.        The following paragraphs set forth calculations showing whether the
Company is in compliance with its obligations pursuant to Section 6.6 of the
Credit Agreement, as of the end of the fiscal period set forth in paragraph 1
hereof. Each calculation set forth below identified as “Actual” is derived from
the books and records of the Company in accordance with the relevant definitions
of financial terms set forth in Section 1.1 of the Credit Agreement, and
correctly reflects whether the Company is in compliance with the obligations
contained in the applicable Sections of the Credit Agreement parenthetically
noted, which obligations are set forth below identified under the column marked
“Required/Permitted”.

 

C-1



--------------------------------------------------------------------------------

I.        Consolidated Interest Coverage Ratio (Section 6.6):

 

(a)        Consolidated EBITDA

   $ ___________     

(b)        Consolidated Interest Expense

   $ ___________     

  (a)  

  (b)

      ___________     

Not less than 3.50 to 1.00

In compliance ___ (Y or N)

3.        To the best knowledge of the undersigned, during the fiscal period
covered by this Compliance Certificate, no Default has occurred and is
continuing, with the exceptions set forth below in response to which the Company
has taken or proposes to take the following actions (if none, so state):

 

 

 

 

 

 

 

 

__________________

 

C-2



--------------------------------------------------------------------------------

4.        This Compliance Certificate is executed on ______________________,
____, by a Senior Officer of the Company. The undersigned hereby certifies that
each and every matter contained herein is derived from the Company’s books and
records and is, to the best knowledge of the undersigned, true and correct.

 

                                                                                
AMGEN INC.    By______________________________   
Its______________________________

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF REQUEST FOR LETTER OF CREDIT]

REQUEST FOR LETTER OF CREDIT

1.        This Request for Letter of Credit is executed and delivered by
__________ (the “Borrower”) to __________ (the “Issuing Bank”) pursuant to that
certain Second Amended and Restated Credit Agreement dated as of December 12,
2019 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among Amgen Inc., the Banks from time
to time party thereto, the Issuing Bank, Citibank, N.A., as Administrative
Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

2.        Borrower hereby requests that the Issuing Bank issue a Letter of
Credit as follows:

 

  (a)

Amount of Letter of Credit: $_______________.

 

  (b)

Date of Issuance: _________________, ____.

 

  (c)

Beneficiary under Letter of Credit:

Name:    _____________________________

Address: _____________________________

    _____________________________

    _____________________________

 

  (d)

Expiry Date: ______________________, ___

 

  (e)

Purpose of Letter of Credit:

_____________________________

_____________________________

_____________________________

 

  (f)

Additional Information/Terms:

_____________________________

_____________________________

_____________________________

3. The requested Letter of Credit is (check one box only):

 

  ●  

a new Letter of Credit in addition to Letters of Credit already outstanding.

 

D-1



--------------------------------------------------------------------------------

  ●  

a supplement, modification, amendment, renewal, or extension to or of the
following outstanding Letter(s) of Credit: (Identify)

4.        In connection with the issuance of the Letter of Credit requested
herein, Borrower hereby represents, warrants, and certifies to the Banks that:

(a) As of the date of issuance of the Letter of Credit requested herein, each of
the representations and warranties made by Borrower in Article 4 of the Credit
Agreement, other than Sections 4.4, 4.6 and 4.8, is true and correct in all
material respects (except that to the extent any representation or warranty is
qualified by materiality, it shall be true and correct in all respects) both
immediately before and after the issuance of the Letter of Credit, as though
such representations and warranties were made on and as of the date of the
issuance of the requested Letter of Credit (except to the extent such
representations and warranties specifically relate to an earlier date in which
case they are true and correct in all material respects as of such earlier
date);

(b)        No Default has occurred and is continuing.

(c)        Following the issuance of the Letter of Credit requested herein
(i) the aggregate face amount of all outstanding Letters of Credit will not
exceed $300,000,000, (ii) the sum of all Advances then outstanding plus the face
amount of all Letters of Credit then outstanding plus the sum of all
unreimbursed drawings under Letters of Credit shall not exceed the Commitment,
and (iii) the Total Outstandings will not exceed the Commitment.

5.        Attached hereto is an Application for the Letter of Credit on the form
provided to Borrower by the Issuing Bank.

6.        This Request for Letter of Credit is executed on ____________, ____,
by a Senior Officer of Borrower, on behalf of Borrower. The undersigned, in such
capacity, hereby certifies each and every matter contained herein to be true and
correct.

 

[BORROWER]  

By      

Its      

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF REQUEST FOR LOAN]

REQUEST FOR LOAN

1.        This Request for Loan is by __________________ (the “Borrower”) to
Citibank, N.A. (the “Administrative Agent”) pursuant to that certain Second
Amended and Restated Credit Agreement dated as of December 12, 2019 (as it may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Amgen Inc., the Banks from time to time party thereto, the
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.
Capitalized terms used herein and not defined herein shall have the meanings
defined in the Credit Agreement.

2.        Borrower hereby requests a Loan for the account of Borrower pursuant
to the Credit Agreement as follows:

 

  (a) 

DATE OF LOAN:                                                          _______

 

  (b) 

TYPE OF LOAN (Check one box only):

 

  ●  

BASE RATE ADVANCE

 

  ●  

EURODOLLAR RATE ADVANCE WITH A ___-MONTH INTEREST PERIOD

 

  ●  

EURIBOR RATE ADVANCE WITH A ___-MONTH INTEREST PERIOD

 

  (c)

 AMOUNT OF REQUESTED LOAN:                 [$] [€] _______

 

  (d)

 INTEREST PERIOD OF LOAN ENDS:             ________

3.        In connection with the request pursuant to Section 2 above, Borrower
certifies that:

(a)        Prior to giving effect to the Loans requested hereby, the aggregate
outstanding balance of Advances is $___________________.

(b)        As of the date of the requested Loan, (i) each representation and
warranty made by Borrower in Article 4 of the Credit Agreement, other than
Sections 4.4, 4.6 and 4.8, will be true and correct in all material respects
(except that to the extent any representation or warranty is qualified by
materiality, it shall be true and correct in all respects), both immediately
before and after giving effect to such Loan, as though such representations and
warranties were made on and as of that date (except to the extent such
representations and warranties specifically relate to an earlier date in which
case they shall be true and correct in all material

 

E-1



--------------------------------------------------------------------------------

respects as of such earlier date), (ii) no Default has occurred and is
continuing, and (iii) after giving effect to the requested Loan, the Total
Outstandings will not exceed the Commitment.

4.        This Request for Loan is executed on _________________, ____ by a
Senior Officer of Borrower on behalf of Borrower. The undersigned, in such
capacity, hereby certifies each and every matter contained herein to be true and
correct except as previously disclosed by Borrower in writing to the Banks and
waived by the Majority Banks or all Banks, as applicable.

 

[BORROWER]

 

 

By      

Its      

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF ASSIGNMENT AGREEMENT]

ASSIGNMENT AGREEMENT

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]11
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]12 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]13 hereunder are several and not joint.]14 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below, and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by [the][any] Assignor.

 

 

 

 

11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13 Select as appropriate.

14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1



--------------------------------------------------------------------------------

1.

   Assignor[s]:   ____________________________________     
____________________________________    [Assignor [is] [is not] a Defaulting
Bank]

2.

  

Assignee[s]:

  ____________________________________      ____________________________________
   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]

3.

   Borrower:   [Amgen Inc.]

4.

   Administrative Agent:  

Citibank, N.A. (“Citibank”), as the administrative agent under the Credit
Agreement

5.

   Credit Agreement:  

The $2,500,000,000 Second Amended and Restated Credit Agreement dated as of
December 12, 2019 among Amgen Inc., the Banks parties thereto, Citibank, as
Administrative Agent, and the other agents parties thereto

6.

   Assigned Interest[s]:  

 

           

Assignor

[s]15

   Assignee
[s]16    Aggregate Amount  
of Commitment/  
Advances for all  
Banks18   

Amount of
Commitment

/Advances
Assigned8

   Percentage
Assigned of
Commitment/
Advances19    CUSIP
Number           $    $    %                $    $    %                $    $   
%     

 

[7.

   Trade Date:   _____________]20

[Page break]

 

  

 

15 List each Assignor, as appropriate.

16 List each Assignee, as appropriate.

18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Banks thereunder.

20 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]21   [NAME OF ASSIGNOR]  

By:      

    Title:  

[NAME OF ASSIGNOR]

By:      

    Title:  

ASSIGNEE[S]22 [NAME OF ASSIGNEE]

By:      

    Title:  

[NAME OF ASSIGNEE]

By:      

    Title:  

 

[Consented to and]23 Accepted: CITIBANK, N.A., as   Administrative Agent

By:    

 

 

21 

Add additional signature blocks as needed.

22 

Add additional signature blocks as needed.

23 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

F-3



--------------------------------------------------------------------------------

Title:

 

[Consented to and]23 Accepted:

[NAME OF ISSUING BANK], as

  Issuing Bank

By:    

  Title: [Consented to:]24

AMGEN INC., as

  the Borrower

By:    

  Title:

  

 

23 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

24 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

ANNEX 1

Amgen Inc. Second Amended and Restated Credit Agreement dated as of December 12,
2019

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1.        Representations and Warranties.

1.1      Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment Agreement
and to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment Agreement is any documentation required to be
delivered by it pursuant to Section 13.27 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action

 

F-1



--------------------------------------------------------------------------------

under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2.      Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3.      General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement . This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

F-2